Exhibit 10.2

Execution Version

AGREEMENT AND PLAN OF MERGER

dated as of

September 25, 2017

among

ENVESTNET, INC.,

FCD MERGER SUB, INC.,

FOLIO DYNAMICS HOLDINGS, INC.

and

ACTUA USA CORPORATION

(as the Representative)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1  

        Section 1.01.

 

Definitions

     1  

        Section 1.02.

 

Other Definitional and Interpretative Provisions

     15  

ARTICLE 2 THE MERGER

     16  

Section 2.01.

  The Merger      16  

Section 2.02.

  Closing; Effective Time; Closing Deliveries      16  

Section 2.03.

  Certificate of Incorporation; Bylaws; Directors and Officers      16  

Section 2.04.

  Conversion of Common Stock      17  

Section 2.05.

  Closing Deliverables      17  

Section 2.06.

  Payment of Closing Merger Consideration      19  

Section 2.07.

  Stock Options      21  

Section 2.08.

  Appraisal Rights      21  

Section 2.09.

  Post-Closing Statement      21  

Section 2.10.

  Withholding      24  

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     24  

Section 3.01.

  Corporate Existence and Power      25  

Section 3.02.

  Corporate Authorization      25  

Section 3.03.

  Governmental Authorization      25  

Section 3.04.

  Noncontravention      25  

Section 3.05.

  Capitalization      26  

Section 3.06.

  Subsidiaries      27  

Section 3.07.

  Financial Statements      27  

Section 3.08.

  Absence of Certain Changes      28  

Section 3.09.

  No Undisclosed Material Liabilities      29  

Section 3.10.

  Material Contracts      30  

Section 3.11.

  Litigation      32  

Section 3.12.

  Compliance with Laws and Court Orders      32  

Section 3.13.

  Regulatory      32  

Section 3.14.

  Investment Advisory Clients; Investment Advisory Contracts      33  

Section 3.15.

  Properties      34  

Section 3.16.

  Intellectual Property      35  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.17.

  Insurance Coverage      40  

Section 3.18.

  Licenses and Permits      40  

Section 3.19.

  Finders’ Fees      41  

Section 3.20.

  Labor Matters      41  

Section 3.21.

  Employee Benefit Plans      42  

Section 3.22.

  Environmental Matters      44  

Section 3.23.

  Affiliate Transactions      44  

Section 3.24.

  Taxes      45  

Section 3.25.

  Customers      47  

Section 3.26.

  Suppliers      47  

Section 3.27.

  Disclaimer of Representations and Warranties      47  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUBSIDIARY

     48  

Section 4.01.

  Corporate Existence and Power      48  

Section 4.02.

  Corporate Authorization      48  

Section 4.03.

  Governmental Authorization      48  

Section 4.04.

  Noncontravention      48  

Section 4.05.

  Litigation      49  

Section 4.06.

  Finders’ Fees      49  

Section 4.07.

  Solvency      49  

Section 4.08.

  Availability of Funds      49  

Section 4.09.

  Non-Reliance on Estimates, Projections, Forecasts, Forward-Looking Statements
and Business Plans      49  

Section 4.10.

  No Other Representations or Warranties      50  

ARTICLE 5 COVENANTS OF THE COMPANY

     50  

Section 5.01.

  Conduct of the Company      50  

Section 5.02.

  Access to Information; Confidentiality      52  

Section 5.03.

  Notices of Certain Events      53  

Section 5.04.

  Resignations      54  

Section 5.05.

  Exclusivity      54  

Section 5.06.

  Financial Statements      54  

Section 5.07.

  Investment Advisory Clients; Investment Advisory Contracts      56  

Section 5.08

  401(k) Profit Sharing Plan      56  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 6 COVENANTS OF PARENT

     57  

Section 6.01.

  Confidentiality      57  

Section 6.02.

  Maintenance of Records; Access      57  

Section 6.03.

  Obligations of Merger Subsidiary      58  

Section 6.04.

  Indemnification; D&O Insurance      58  

Section 6.05.

  Financing      59  

ARTICLE 7 COVENANTS OF PARENT AND THE COMPANY; MUTUAL COVENANTS

     59  

Section 7.01.

  Commercially Reasonable Efforts; Further Assurances      59  

Section 7.02.

  Certain Filings      59  

Section 7.03.

  Public Announcements      59  

Section 7.04.

  Notices and Consents      60  

Section 7.05.

  Termination of Related Party Agreements; Intercompany Accounts; Intercompany
Contracts      60  

Section 7.06.

  Antitrust Notification      60  

Section 7.07.

  Employee Matters      62  

Section 7.08.

  Consent of Investment Advisory Clients      62  

Section 7.09.

  R&W Policy      63  

Section 7.10.

  Required Stockholder Approval      64  

Section 7.11.

  606 Deliverables      64  

ARTICLE 8 TAX MATTERS

     66  

Section 8.01.

  Tax Covenants      66  

Section 8.02.

  Cooperation On Tax Matters      68  

Section 8.03.

  Net Operating Losses      68  

Section 8.04.

  Aggregate Merger Consideration Adjustment And Interest      70  

ARTICLE 9 CONDITIONS TO CLOSING

     70  

Section 9.01.

  Conditions to Obligations of the Parties      70  

Section 9.02.

  Conditions to Obligation of Parent and Merger Subsidiary      70  

Section 9.03.

  Conditions to Obligation of the Company      71  

Section 9.04.

  Frustration of Conditions to Closing      72  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 10 SURVIVAL; INDEMNIFICATION

     72  

Section 10.01.

  Survival      72  

Section 10.02.

  Indemnification      73  

Section 10.03.

  Procedures      76  

Section 10.04.

  Calculation of Damages      77  

Section 10.05.

  Exclusivity      78  

ARTICLE 11 TERMINATION

     78  

Section 11.01.

  Grounds for Termination      78  

Section 11.02.

  Effect of Termination      79  

ARTICLE 12 REPRESENTATIVE

     80  

Section 12.01.

  Designation and Replacement of Representative      80  

Section 12.02.

  Authority and Rights of Representative; Limitations on Liability      80  

Section 12.03.

  Representative Fund      81  

ARTICLE 13 MISCELLANEOUS

     82  

Section 13.01.

  Notices      82  

Section 13.02.

  Amendments and Waivers      83  

Section 13.03.

  Disclosure Schedule References      84  

Section 13.04.

  Expenses      84  

Section 13.05.

  Successors and Assigns      84  

Section 13.06.

  Governing Law      84  

Section 13.07.

  Jurisdiction      84  

Section 13.08.

  WAIVER OF JURY TRIAL      85  

Section 13.09.

  Counterparts; Effectiveness; Third Party Beneficiaries      85  

Section 13.10.

  Entire Agreement      85  

Section 13.11.

  Severability      85  

Section 13.12.

  Specific Performance      86  

Section 13.13.

  No Conflict      86  

Section 13.14.

  No Waiver of Privilege; Protection from Disclosure or Use      86  

Section 13.15.

  Transaction Privileged Communications      86  

 

iv



--------------------------------------------------------------------------------

LIST OF EXHIBITS

Exhibit A – Form of Escrow Agreement

Exhibit B – Form of Payment Agent Agreement

Exhibit C – Form of Representative Side Letter

Exhibit D – Client Net Revenue

Exhibit E – Form of Letter of Transmittal

Exhibit F – Consent Notice

Exhibit G – [RESERVED]

Exhibit H – Form of Certificate of Merger

Exhibit I – Certificate of Incorporation

Exhibit J – Form of Noncompetition and Nonsolicitation Agreement

 

-v-



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of September 25, 2017
among Envestnet, Inc., a Delaware corporation (“Parent”), FCD MERGER SUB, INC.,
a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger
Subsidiary”), FOLIO DYNAMICS HOLDINGS, INC., a Delaware corporation (the
“Company”), and ACTUA USA CORPORATION, a Delaware corporation, solely in its
capacity as the representative of the Stockholders (the “Representative”).

W I T N E S S E T H:

WHEREAS, upon and subject to the terms and conditions of this Agreement, Parent
desires to acquire the Company pursuant to a transaction in which Merger
Subsidiary will merge with and into the Company, with the Company surviving the
merger as a wholly-owned subsidiary of Parent, in accordance with the DGCL (as
defined below);

WHEREAS, each of the Board of Directors of the Company (the “Company Board”) and
the Board of Directors of the Merger Subsidiary have approved and deemed it
advisable that the respective stockholders of the Company and Merger Subsidiary
approve and adopt this Agreement and the transactions contemplated hereby; and

WHEREAS, in connection with the Merger, (a) the outstanding shares of the
Company’s capital stock will be converted into the right to receive the Merger
consideration described in this Agreement and (b) all outstanding stock options
of the Company will be cancelled, all in accordance with the terms of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
mutual benefits to be gained by the performance thereof, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, the parties hereto, intending to be legally bound,
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Definitions

(a)    The following terms, as used herein, have the following meanings:

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

“1940 Act” means the U.S. Investment Company Act of 1940.

“Accounting Policies” means GAAP using the same accounting policies, principles,
practices and methodologies used in the preparation of the Financial Statements.

 

-1-



--------------------------------------------------------------------------------

“Accounting Representative” means Kirk Morgan or, if designated by
Representative, another employee of Representative and its Affiliates with
similar duties and responsibilities.

“Actua” means Actua Corporation.

“Advisor” means FDx Advisors, Inc., a California corporation and wholly owned
subsidiary of the Company.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control” when used with respect to any Person
means the power to direct or cause the direction of the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by Contract or otherwise, and the terms “controlling” and
“controlled” have correlative meanings.

“Aggregate Merger Consideration” means (i) the Closing Merger Consideration,
plus or minus, as the case may be, (ii) the Merger Consideration Adjustment
Amount, plus (iii) the Escrow Amount, plus (iv) the Representative Fund Amount,
in each case, payable to the Stockholders and subject to adjustment pursuant to
the terms hereof.

“AIG NBIL” means that non-binding indication letter from AIG, dated September
20, 2017, attached to this Agreement as Annex A.

“Allocable Percentage” means, with respect to each Stockholder, the relative
percentage of (i) the Merger Consideration Adjustment Amount, Escrow Amount and
Representative Fund Amount payable to such Stockholder and (ii) such
Stockholder’s indemnification obligation pursuant to Section 10.02, as
applicable, in each case, which percentage is (A) calculated as (x) the
aggregate number of Fully-Diluted Shares held by such Stockholder, divided by
(y) the aggregate number of Fully-Diluted Shares held by all Stockholders and
(B) set forth on the Payment Schedule.

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and any other Applicable Law relating to anti-corruption, bribery or
other similar matters.

“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (in each case, statutory, common or
otherwise), constitution, treaty, convention, ordinance, code, rule, regulation,
order, injunction, judgment, decree, ruling or other similar requirement
enacted, adopted, promulgated or applied by a Governmental Authority that is
binding upon or applicable to such Person, as amended unless expressly specified
otherwise.

“Balance Sheet” means the unaudited consolidated balance sheet of the Company
and the Subsidiaries as of the Balance Sheet Date.

“Balance Sheet Date” means June 30, 2017.

“Base Closing Consideration” means $195,000,000.

 

-2-



--------------------------------------------------------------------------------

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

“Client Closing Consent Amount” means an amount equal to (i) the percentage of
aggregate Client Net Revenue with respect to which the Company has obtained
Consents, multiplied by (ii) 100. For purposes of calculating Final Merger
Consideration and the Client Consent Adjustment Amount included therein (but not
the Estimated Client Consent Adjustment Amount), the Client Closing Consent
Amount (x) shall take into account any Consents received (A) with respect to any
Affirmative Consent Contracts, on or prior to the date that is thirty (30) days
after the Closing Date and (B) with respect to Contracts set forth on
Schedule 1.01(a), on or prior to the date indicated as the “Cut Off Date” in the
table therein and (y) shall not be less than the Estimated Client Consent
Adjustment Amount.

“Client Consent Adjustment Amount” means (i) if the Client Closing Consent
Amount is equal to or greater than 95, zero and (ii) if the Client Closing
Consent Amount is less than 95, an amount equal to (A) $3,000,000, multiplied by
(B) the difference between 95 and the Client Closing Consent Amount; provided
that the Client Consent Adjustment Amount shall not exceed $30,000,000.

“Client Net Revenue” means, for each client of the Company (including Investment
Advisory Clients) that is party to a Contract that is in effect and to which the
Company or any of its Subsidiaries is bound as of the date hereof, the amount
set forth next to the name of such client on Exhibit D (it being understood that
any amount set forth under the heading “Advisory” shall relate to the Investment
Advisory Contract(s) with the applicable client and any amounts set forth under
“Technology” and “Prof Svcs” shall relate to any other Contract with the
applicable client).

“Closing Cash” means, as of the Closing Measurement Time (disregarding, for the
sake of clarity, the effects of the transactions contemplated by this Agreement
to occur at the Closing), all cash, cash equivalents and marketable securities
of the Company and its Subsidiaries on a consolidated basis, in each case,
determined in accordance with the Accounting Policies. For the sake of clarity,
Closing Cash shall be calculated net of issued, but uncleared, checks and drafts
and shall include checks, ACH transactions and other wire transfers and drafts
deposited or available for deposit for the account of the Company and its
Subsidiaries, in each case as of the Closing Measurement Time.

“Closing Common Per Share Merger Consideration” means, with respect to each
share of Common Stock (and as set forth on the Payment Schedule), the quotient
obtained by dividing (i) the Closing Merger Consideration by (ii) the aggregate
number of Fully-Diluted Shares held by all Stockholders.

“Closing Date” means the date of the Closing.

“Closing Indebtedness” means all Indebtedness of the Company and the
Subsidiaries as of the Closing Measurement Time.

 

-3-



--------------------------------------------------------------------------------

“Closing Measurement Time” means 11:59 p.m. Eastern Time on the date immediately
prior to the Closing Date.

“Closing Merger Consideration” means (i) the Base Closing Consideration, plus
(ii) the Estimated Closing Cash, minus (iii) the sum of (A) the Estimated Unpaid
Transaction Expenses and (B) the aggregate amount of Estimated Closing
Indebtedness, minus (iv) the Escrow Amount, minus (v) the Representative Fund
Amount, and either (vi) (A) plus the amount by which the Estimated Working
Capital exceeds the Working Capital Target or (B) minus the amount by which the
Working Capital Target exceeds the Estimated Working Capital; provided that
Closing Merger Consideration shall only take into account any differences
between Estimated Working Capital and the Working Capital Target to the extent
(x) Estimated Working Capital exceeds the Working Capital Target by more than
$100,000 or (y) the Working Capital Target exceeds Estimated Working Capital by
more than $100,000, minus (vii) the Estimated Client Consent Adjustment Amount.

“Closing Working Capital” means (i) the total current assets of the Company and
the Subsidiaries (excluding Closing Cash), minus (ii) the total current
liabilities of the Company and the Subsidiaries (excluding Closing
Indebtedness), in each case, consistent with the line-items for current assets
and current liabilities set forth on the Illustrative Working Capital Statement.
For each of clauses (i) and (ii), the amounts shall be calculated as of the
Closing Measurement Time, determined as set forth in the Illustrative Working
Capital Statement and in accordance with the Accounting Policies. For the
avoidance of doubt, any settlement of the matters described on Section 5.01 of
the Company Disclosure Schedules that is not paid as of the Closing Measurement
Time shall constitute a current liability of the Company and the Subsidiaries
for purposes of determining Closing Working Capital if and to the extent that
Closing Working Capital does not reflect a corresponding reserve for such
liability or matter. Notwithstanding the foregoing, “Closing Working Capital”
shall not include (w) current or deferred Tax assets, (x) current or deferred
Tax liabilities, (y) deferred revenue, or (z) any earnout payments under the
Asset Purchase Agreement dated as of September 30, 2016 by and among SAS Capital
Management, LLC, FDx Advisors, Inc. and Actua, including the Buyout Payment (as
such term is defined in such asset purchase agreement).

“Code” means the Internal Revenue Code of 1986, as amended, the rules and
regulations promulgated thereunder and any successor law.

“Common Per Share Merger Consideration” means, with respect to each share of
Common Stock, (i) the Closing Common Per Share Consideration payable in respect
of such share of Common Stock in the Merger, plus (ii) the amount of the
Allocable Percentage of the Merger Consideration Adjustment Amount, Escrow
Amount and Representative Fund Amount attributable to such share of Common
Stock.

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.

“Company Charter” means the Company’s Amended and Restated Certificate of
Incorporation, as filed with the Secretary of State of the State of Delaware on
October 23, 2014.

“Company Disclosure Schedules” means the disclosure schedules dated as of the
date of this Agreement delivered by the Company to Parent in connection with the
execution of this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Company Software” means each Software program that (i) is material to the
operation of the Company and its Subsidiaries, (ii) is distributed, sold,
licensed, marketed or otherwise provided to third parties by the Company or any
of its Subsidiaries or (iii) is owned or purportedly owned by the Company or any
Subsidiary.

“Company Systems” means all of the following owned, used or licensed by the
Company or any Subsidiary or on behalf of the Company or any Subsidiary:
computers, computer systems, servers, hardware, software, firmware, co-location
facilities and equipment, and all other information technology equipment and
services, including any outsourced systems and processes (e.g., hosting
locations) and all associated documentation that is, in each case, material to
the operation of the Company and its Subsidiaries.

“Consent” means, (i) with respect to any Affirmative Consent Contract, the
written consent contemplated by Section 7.08(b), (ii) with respect to any
Negative Consent Contract, the written consent or deemed consent contemplated by
Section 7.08(c), and (iii) with respect to any Contract set forth on Schedule
7.08(d), the written or deemed consent or waiver contemplated by
Section 7.08(d). The Company shall be deemed to have received a Consent with
respect to (A) any Contract (1) to which the Company or any of its Subsidiaries
is bound, (2) that is not referenced in clauses (i) through (iii) of this
definition, (3) for which no consent to the transactions contemplated hereby is
required under such Contract and (4) the transactions contemplated hereby do not
explicitly give rise to any termination right in favor of the counterparty to
such Contract and (B) any Contract listed on Schedule 1.01(b).

“Contract” means, with respect to any particular Person, any written or oral
contract, agreement, commitment, note, bond, pledge, lease, license mortgage,
guaranty, indenture, option, instrument, obligation or commitment that is
binding on such Person, including any amendments and supplements thereto.

“Covered Matters” means all Company Warranty Breaches other than those Company
Warranty Breaches that are Express Exclusions.

“DGCL” means the General Corporation Law of the State of Delaware.

“Environmental Laws” means any Applicable Law or any legally binding agreement
with any Governmental Authority, relating to human health and safety, the
environment or any toxic or hazardous substance, waste or material.

“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Authorities relating
to or required by Environmental Laws and affecting, or relating in any material
way to, the business of the Company or any Subsidiary.

“Equity Incentive Plan” means the Folio Dynamics Holdings, Inc. 2014 Equity
Compensation Plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” of any entity means any other entity which, together with such
entity, would be treated as a single employer under Section 414 of the Code.

 

-5-



--------------------------------------------------------------------------------

“Escrow Agent” means JPMorgan Chase Bank, National Association.

“Escrow Agreement” means an escrow agreement to be entered into among the Escrow
Agent, Parent and the Representative in substantially the form attached hereto
as Exhibit A, with such customary changes as may be reasonably requested by the
Escrow Agent so long as such changes are consistent with this Agreement.

“Escrow Amount” means the sum of the Working Capital Escrow Amount and the
Indemnification Escrow Amount.

“Excluded Shares” means (i) shares of Common Stock held in the treasury of the
Company or otherwise held by the Company or any Subsidiary and (ii) shares of
Common Stock held by Parent, Merger Subsidiary or any other Affiliate of Parent.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of July 18, 2017, by and among Parent, the guarantors
from time to time a party thereto, the lenders from time to time party thereto,
and Bank of Montreal, as administrative agent, BMO Capital Markets Corp., as
sole lead arranger and sole book runner, Citizens Bank, N.A. and Keybank
National Association, as co-syndication agents, and Silicon Valley Bank, MUFG
Union Bank, N.A., Associated Bank, N.A. and Regions Bank, as co-documentation
agents.

“Express Exclusions” means the express exclusions in Sections 4(a) through 4(g)
of the Model Policy (as defined in the AIG NBIL) and Section 8 of the AIG NBIL.

“Final Closing Working Capital” means Closing Working Capital (i) as shown in
the Closing Working Capital Statement, if no Calculation Notice indicating
disagreement with respect thereto is duly delivered pursuant to Section 2.09(b),
or (ii) if such a Calculation Notice indicating disagreement therewith is
delivered, (A) as agreed by the Representative and the Surviving Corporation
pursuant to Section 2.09(b) or (B) in the absence of such agreement, as shown in
the Settlement Accountant’s calculation delivered pursuant to Section 2.09(c),
provided that in no event shall Final Closing Working Capital be less than the
Surviving Corporation’s calculation of Closing Working Capital delivered
pursuant to Section 2.09(a) or more than the Representative’s calculation of
Closing Working Capital delivered pursuant to Section 2.09(b).

“Final Merger Consideration” means the Closing Merger Consideration as
recalculated based on the Closing Working Capital, Unpaid Transaction Expenses,
Closing Cash, Closing Indebtedness and Client Consent Adjustment Amount
(calculated after taking into account any Consents received on or prior to the
date that is ninety (90) days following the Closing Date) set forth in the Final
Calculation, in place of the Estimated Working Capital, Estimated Unpaid
Transaction Expenses, Estimated Closing Cash, Estimated Closing Indebtedness and
Estimated Client Consent Adjustment Amount, respectively; provided that Final
Merger Consideration shall only take into account any differences between Final
Working Capital and the Working Capital Target to the extent (i) Final Working
Capital exceeds the Working Capital Target by more than $100,000 or (ii) the
Working Capital Target exceeds Final Working Capital by more than $100,000.

“Fully-Diluted Shares” means the total number of shares of Common Stock issued
and outstanding immediately prior to the Effective Time.

 

-6-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means, with respect to any Person, any transnational,
domestic or foreign federal, state or local governmental, regulatory or
administrative authority, department, court, agency or official, including any
political subdivision or instrumentality thereof, any court or arbitrator that
has proper jurisdiction over such Person, or any quasi-governmental entity,
including stock exchanges.

“Government Official” means (i) any executive, official, employee or agent of a
Governmental Authority, (ii) any director, officer, employee or agent of a
wholly or partially government owned or controlled company or business,
(iii) any political party or official thereof, or candidate for political
office, or (iv) any executive, official, employee or agent of a public
international organization (e.g., the International Monetary Fund or the World
Bank).

“Hazardous Substances” means any pollutant, contaminant, waste or chemical or
any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics, including
petroleum, its derivatives, by-products and other hydrocarbons,
asbestos-containing materials and any substance, waste or material regulated
under any Environmental Law.

“HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Indebtedness” means, with respect to any Person, without duplication, the
outstanding principal amount of, accrued and unpaid interest on, and other
payment obligations (including prepayment penalties, premiums, breakage costs,
fees, bank overdrafts and other costs and expenses associated with prepayment of
any indebtedness, or that are payable as a result of the consummation of the
Merger), (i) of such Person (A) for borrowed money (including overdraft
facilities), (B) evidenced by notes, bonds, debentures or similar Contracts,
(C) for the reimbursement of amounts drawn on any letter of credit and in
respect of bankers’ acceptances or similar transactions, (D) under or in respect
of Contracts relating to interest rate protection, swap agreements and collar
agreements, (E) under leases that are or should be, in accordance with GAAP,
recorded as capital lease for financial reporting purposes or (F) for the
deferred purchase price of property or services (excluding any account or trade
payables incurred in the ordinary course or reflected in the Final Closing
Working Capital) and (ii) of any other Person of the type described in
clauses (A) through (F) above that are guaranteed by such Person, are recourse
to such Person or any of such Person’s assets or properties, secured in whole or
in part by Liens on any of the assets or properties of such Person or are
otherwise a legal liability of such Person. For the avoidance of doubt,
Indebtedness shall include any earnout payments under the Asset Purchase
Agreement dated as of September 30, 2016 by and among SAS Capital Management,
LLC, FDx Advisors, Inc. and Actua, including the Buyout Payment (as such term is
defined in such asset purchase agreement). With respect to the Company,
Indebtedness excludes the Unpaid Transaction Expenses.

“Indemnification Escrow Amount” means an amount equal to $975,000.

 

-7-



--------------------------------------------------------------------------------

“Indemnification Escrow Fund” means the Indemnification Escrow Amount deposited
into escrow pursuant to the Escrow Agreement.

“Indemnified Taxes” means (i) all Taxes (a) of, attributable to, or imposed on
the Company or its Subsidiaries for any Pre-Closing Tax Period (other than Sales
Taxes), or (b) of any Person imposed on the Company or any of its Subsidiaries
as a transferee or successor, by contract, pursuant to any law or otherwise,
including pursuant to Treasury Regulations Section 1.1502-6 or any analogous or
similar state, local or foreign Tax law, which Taxes relate to an event or
transaction occurring before or on the Closing Date but excluding any Tax
arising from any action outside the ordinary course of business after the
Closing or (ii) the Stockholders’ share of Transfer Taxes (as determined under
Section 8.01(b)).

“Intellectual Property Rights” means any and all intellectual property rights
throughout the world, including (i) inventions, whether or not patentable,
reduced to practice or made the subject of one or more pending patent
applications, (ii) national and multinational statutory invention registrations,
patents and patent applications (including all reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations thereof)
registered or applied for in the United States of America and all other nations
throughout the world, all improvements to the inventions disclosed in each such
registration, patent or patent application, (iii) trademarks, service marks,
trade dress, logos, domain names, trade names and corporate names (whether or
not registered) in the United States of America and all other nations throughout
the world, including all registrations and applications for registration of the
foregoing and all goodwill associated therewith, (iv) copyrights (whether or not
registered) and registrations and applications for registration thereof in the
United States of America and all other nations throughout the world, including
all derivative works, moral rights, renewals, extensions, reversions or
restorations associated with such copyrights, now or hereafter provided by law,
regardless of the medium of fixation or means of expression, (v) computer
software (including source code, object code, firmware, operating systems and
specifications), (vi) trade secrets and confidential business information
(including pricing and cost information, business and marketing plans and
customer and supplier lists) and other proprietary information and know-how
(including inventions, source code, algorithms, processes, recipes, formulae,
business methods, supplier lists and customer lists, manufacturing and
production processes and techniques and research and development information),
(vii) industrial designs (whether or not registered), (viii) databases and data
collections, (ix) tangible embodiments of any of the foregoing, in whatever form
or medium, and (x) any rights recognized under applicable law that are
equivalent or similar to any of the foregoing.

“Investment Advisers Act” means the United States Investment Advisers Act of
1940.

“Investment Advisory Client” means any investment advisory client for purposes
of the Investment Advisers Act.

“Investment Advisory Contracts” means any contracts pursuant to which the
Adviser provides investment advisory services as an “investment adviser” within
the meaning of the Investment Advisers Act.

 

-8-



--------------------------------------------------------------------------------

“Knowledge” means, (i) with respect to the Company, the actual knowledge of
Joseph Mrak, Steve Dunlap, Mark Herman, Mark Davis and Shari Hensrud-Ellingson,
as well as the knowledge such individuals would reasonably be expected to have
after conducting a reasonable inquiry (which, with respect to Joseph Mrak,
includes inquiry of Lou D’Addario with respect to relevant sales matters), and
(ii) with respect to Parent, means the actual knowledge of Judson Bergman, Peter
D’Arrigo, Viggy Mokkarala and Matthew Majoros, after reasonable inquiry.

“Liabilities” means any and all debts, liabilities, commitments and obligations
of any kind or nature, whether accrued or fixed, absolute or contingent, matured
or unmatured, or determined or determinable.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, license, encumbrance or other adverse claim of any
kind in respect of such property or asset. For the purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.

“Material Adverse Effect” means changes, facts, circumstances, conditions,
effects, developments or events that, individually or in the aggregate, have had
or would be reasonably expected to have a materially adverse effect on the
business, assets, financial condition or results of operations of the Company
and the Subsidiaries, taken as a whole, except any such effect resulting from or
arising in connection with (i) the announcement or pendency of this Agreement,
the anticipated consummation of the Merger, the identity of the parties hereto
or any of their respective Affiliates or the announcement or disclosure by
Parent of its plans with respect to the conduct of the Company’s business
following the Effective Time, (ii) changes or conditions generally affecting any
industry in which the Company or any Subsidiary operates, (iii) changes in
economic (including financial, banking and/or securities markets) or political
conditions generally, (iv) changes in political or social conditions generally,
including acts of war, sabotage or terrorism, or military actions, or any
escalation or worsening thereof, (v) seasonal or cyclical fluctuations affecting
the Company or any Subsidiaries consistent with past fluctuations, (vi) changes
in accounting requirements or principles under GAAP, (vii) any failure by the
Company or any Subsidiaries to meet any internal or published projections,
forecasts, estimates or predictions in respect of revenues, earnings or any
other financial or operating metrics for any period (it being understood that
the underlying cause of the failure to meet such projections, forecasts,
estimates or predictions may be taken into account in determining whether a
Material Adverse Effect has occurred to the extent not otherwise excluded by
this definition), (viii) changes in Applicable Law, (ix) actions taken by Parent
or any of its Affiliates or at the request of Parent, or (x) earthquakes,
floods, hurricanes, tornadoes, natural disasters or other “acts of God”;
provided that the items set forth in clauses (ii) through (iv) and clause
(x) above shall be taken into account in determining whether a Material Adverse
Effect has occurred to the extent that such event, change, fact, circumstance,
effect, or development adversely affects the Company or any Subsidiary in a
disproportionate manner relative to other participants in any industry in which
the Company or any Subsidiary operates.

 

-9-



--------------------------------------------------------------------------------

“NOL Amount” means the amount of unused federal net operating losses of the
Company or its Subsidiaries as of the end of the Closing Date after application
of all Treasury Regulations applicable to corporations filing consolidated Tax
Returns including rules applicable to the Company no longer being a member of
the same group as Actua determined as required from time to time under this
Agreement that are carried forward to the Company and its Subsidiaries’ federal
tax year that begins the day immediately after the end of the Closing Date.

“Options” means options to purchase shares of Common Stock granted under the
Company’s Equity Incentive Plan that are outstanding immediately prior to the
Effective Time, whether vested or not.

“Owned Intellectual Property Rights” means all Intellectual Property Rights
owned or purported to be owned by either the Company or any Subsidiary.

“Payment Agent” means JPMorgan Chase Bank, National Association.

“Payment Agent Agreement” means a payment agent agreement to be entered into
among the Payment Agent, Parent and the Representative in substantially the form
attached hereto as Exhibit B, with such customary changes as may be reasonably
requested by the Payment Agent so long as such changes are consistent with this
Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Personal Information” means data that identifies or can be used to identify
individuals either alone or in combination with other information which is in
the possession or control of the Company or any Subsidiary, including a
combination of an individual’s name, address or phone number with any such
individual’s username and password, social security number or other
government-issued number, financial account number, date of birth, email
address, any information that can be used to contact someone or serve them with
information or other personally identifiable information.

“Pre-Closing Tax Period” shall mean all taxable years or other taxable periods
ending on or prior to the Closing Date and the portion of any Straddle Period
ending on the Closing Date.

“Proceeding” means, with respect to any Person, (i) an action, suit,
arbitration, claim, charge, complaint, audit, proceeding or other litigation
against such Person by or before any Governmental Authority or
(ii) investigations of such Person by any Governmental Authority.

“Publicly Available Software” means (i) any software that contains, or is
derived in any manner (in whole or in part) from, any software that is
distributed as free software or open source software (for example, software
distributed under the GNU General Public License, the GNU Lesser General Public
License, the Affero General Public License, or the Apache Software License), or
pursuant to open source, copyleft or similar licensing and distribution models
and (ii) any software that requires as a condition of use, modification and/or
distribution of such software that such software or other software incorporated
into, derived from or distributed with such software (A) be disclosed or
distributed in source code form, (B) be licensed for the purpose of making
derivative works or (C) be redistributable at no or minimal charge.

 

-10-



--------------------------------------------------------------------------------

“Representative Fund Amount” means $500,000.

“Representative Side Letter” means that certain side letter in the form attached
hereto as Exhibit C between Parent and Representative, dated as of the Closing
Date, pertaining to, among other things, the disclosure of certain financial
information of the Company.

“Retention Amount” means, at a given time, an amount equal to the aggregate
amount of Damages that must then be retained by the Parent Indemnified Parties
under the R&W Policy before the insurance company issuing the R&W Policy is
required to pay for any such Damages. For the avoidance of doubt, the “Retention
Amount” shall give effect to any “step-down” or reduction in such amount under
the terms of the R&W Policy.

“R&W Policy” means a representation and warranty insurance policy, including (i)
the representation and warranty insurance policy contemplated by the AIG NBIL or
(ii) such other representation and warranty insurance policy obtained in
accordance with Section 7.09.

“Sales Taxes” means any sales or use taxes or other similar taxes that apply
with respect to transactions between the Company or any of its Subsidiaries and
their customers, reduced by any reimbursement or recovery realized by the
Company or any of its Subsidiaries from any such customer.

“Sales Tax Cap” means $3,700,000.

“SEC” means the United States Securities and Exchange Commission.

“Software” means all computer software, firmware, programs, data and databases,
in any form, including without limitation, development tools, library functions,
compilers, and platform and application software, whether in object code of
source code format, and all documentation related thereto.

“Stockholder Claim” means any Proceeding brought by any holder or former holder
of any equity interest or option holder in the Company or any Subsidiary (in
their capacities as such), including, any representative or heir, arising out of
or related to such equity holder’s ownership or former ownership of such equity
interest in the Company, including claims for appraisal rights, whether
directly, derivatively, representatively or in any other capacity, against the
Company or the Surviving Corporation, as the case may be, or any of their
respective Subsidiaries or Affiliates (including any and all of its and their
respective past, present and/or future Affiliates, directors, officers,
shareholders, members, partners, employees, fiduciaries, advisors, and agents,
and each of their respective successors and assigns), in any way based upon,
arising from, relating to or involving, directly or indirectly, this Agreement
or the Merger.

“Stockholders” means holders of Common Stock immediately prior to the Effective
Time.

 

-11-



--------------------------------------------------------------------------------

“Straddle Period” shall mean any taxable period that includes, but does not end
on, the Closing Date.

“Subsidiary” means any (i) corporation, limited liability company, joint
venture, trust or other legal entity of which securities or other ownership
interests having voting power to elect at least a majority of the board of
directors, board of managers or other persons performing similar functions are
directly or indirectly owned or controlled by the Company or a subsidiary of the
Company or (ii) any partnership of which the Company or a subsidiary of the
Company is the general partner.

“Tax” means any tax or similar assessment (including, for the avoidance of
doubt, any state or local sales, use or property taxes) imposed by a Taxing
Authority, together with any interest, penalty, addition to tax or additional
amount with respect thereto, in each case whether collected by withholding or
otherwise.

“Tax Analysis” means the sales Tax analysis of the Company and its Subsidiaries
conducted by Parent and its Affiliates from and after August 25, 2017 (including
any information collection, study and audit and verification work, which may
include analysis performed on and after the Closing Date).

“Tax Contest” means any federal, state or local Tax audit, examination, refund
claim, judicial proceeding or assessment.

“Tax Return” means any Tax return, statement, report, election, declaration,
work paper, disclosure, schedule or form (including any estimated tax or
information return or report) filed or required to be filed with any Taxing
Authority.

“Taxing Authority” means any governmental authority responsible for the
imposition, determination, assessment or collection of any Tax.

“Termination Fee” means $7,000,000.

“Third Party Processor” means a third party provider or other third party that
accesses, collects, stores, transmits, transfers, processes, discloses or uses
personally identifiable information on behalf of the Company or any Subsidiary.

“Threshold” means an amount equal to $975,000.

“Transfer Tax” means any transfer (including real estate transfer), documentary,
sales, use, stamp, registration, value added or other similar Tax (including any
penalties and interest).

“Unpaid Transaction Expenses” means (i) all fees, costs and expenses incurred by
the Company or any Subsidiary in connection with the transactions contemplated
by this Agreement (including the fees and expenses of any legal, financial and
accounting advisors, consultants, experts or other professionals engaged by or
on behalf of the Company or any Subsidiary, but not including any Taxes or
Liabilities for Taxes), (ii) all transaction bonuses, retention payments,
change-of-control payments, and other amounts payable to any employee of the
Company or any Subsidiary as a result of this Agreement and the transactions
contemplated by this Agreement (and not as a result of a “double trigger”
provision where the Closing is the

 

-12-



--------------------------------------------------------------------------------

first such trigger), (iii) all premiums and other costs and expenses associated
with the directors’ and officers’ liability insurance policy or policies (i.e.,
“tail coverage”) referenced in Section 6.04(b), and (iv) fifty percent (50%) of
the fees and expenses of the Escrow Agent pursuant to the Escrow Agreement and
of the Paying Agent pursuant to the Payment Agent Agreement, in each case that
have not been paid by the Company or any Subsidiary at or prior to the Closing
Measurement Time.

“Working Capital Escrow Amount” means $100,000.

“Working Capital Escrow Fund” means the Working Capital Escrow Amount deposited
into escrow pursuant to the Escrow Agreement.

“Working Capital Target” means $0.

“Written Consent” means a written consent of the Stockholders constituting the
Required Stockholder Approval.

(b)    Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

   Section

606 Deliverables

   7.11(a)

606 Dispute Notice

   7.11(e)

606 Notice Conditions

   7.11(e)

Actua Holdings

   2.06(b)

Adjusted NOL Amount

   8.03(c)

Affirmative Consent Contracts

   7.08(b)

Agreement

   Preamble

AIG Policy

   7.09(a)

Alternative Policy

   7.09(b)

Anti-Money Laundering Laws

   3.14(e)

Calculation Notice

   2.09(b)

Cash Statement

   2.05(b)

Certificates

   2.06(b)

Certificate of Merger

   2.02(b)

Client Closing Consent Statement

   2.05(g)

Closing

   2.02(a)

Closing NOL Adjustment Amount

   8.03(a)

Closing NOL Amount

   8.03(a)

Commitment Letter

   4.08

Company

   Preamble

Company 606 Notice

   7.11(e)

Company Board

   Preamble

Company Indemnified Parties

   6.04(a)

Company Registered Intellectual Property

   3.16(a)

Company Representatives

   5.06

Company Securities

   3.05(c)

Company Warranty Breach

   10.02(a)(i)

Competing Transaction

   5.05

 

-13-



--------------------------------------------------------------------------------

Term

   Section

Confidentiality Agreement

   5.02(b)

Consent Notice

   7.08(a)

Counsel

   13.15

Damages

   10.02(a)

Direct Claim

   10.03(e)

Dissenting Shares

   2.08

Effective Time

   2.02(b)

Employee Plans

   3.21(a)

End Date

   11.01(b)

Escrow Account

   2.06(a)(iv)

Escrow Termination Date

   10.01

Estimated Client Consent Adjustment Amount

   2.05(g)

Estimated Closing Cash

   2.05(b)

Estimated Closing Indebtedness

   2.05(a)

Estimated Unpaid Transaction Expenses

   2.05(c)

Estimated Working Capital

   2.05(f)

Exchange Act

   5.06(e)

Final Calculation

   2.09(b)

Financial Statements

   3.07(a)

Fundamental Representations

   10.01

Illustrative Working Capital Statement

   2.05(f)

Indebtedness Statement

   2.05(a)

Indemnified Party

   10.03(a)

Indemnifying Party

   10.03(a)

Information Systems

   3.16(h)

Initial Calculation

   2.09(a)

Interim Financial Statements

   5.06(a)

Interim NOL Adjustment Amount

   8.03(b)

Interim NOL Amount

   8.03(b)

Key Customers

   3.25

Key Suppliers

   3.26

Letter of Transmittal

   2.06(b)

Majority Holders

   12.01

Material Contract

   3.10(a)

Merger

   2.01(a)

Merger Consideration Adjustment Amount

   2.09(d)

Merger Subsidiary

   Preamble

Multiemployer Plan

   3.21(c)

Negative Consent Contracts

   7.08(c)

NOL Statement

   8.03(a)

Objection Notice

   2.09(b)

Parent

   Preamble

Parent Indemnified Parties

   10.02(a)

Parent Warranty Breach

   10.02(d)(i)

 

-14-



--------------------------------------------------------------------------------

Term

   Section

Payment Schedule

   2.05(e)

Permits

   3.18

Permitted Liens

   3.15(a)

Policy Conditions

   7.09(a)

Post-Closing NOL Adjustment Amount

   8.03(c)

Privileged Communications

   13.15

Record Maintenance Period

   6.02(a)

Regulations S-X

   5.06(e)

Related Party

   3.23

Representative

   Preamble

Representative Fund

   2.06(a)(v)

Representative Losses

   12.02(b)

Required Stockholder Approval

   3.02

Section 7.09 Damages

   7.09(d)

Securities Act

   5.06(e)

Settlement Accountant

   2.09(c)

Stockholder Indemnified Parties

   10.02(d)

Stockholder Notice

   5.06

Subsidiary Securities

   3.06(b)

Surviving Corporation

   2.01(a)

Tax Contest

   8.01(e)

Third-Party Claim

   10.03(a)

Third Party Interests

   3.06(c)

Threshold

   10.02(b)

Unpaid Transaction Expenses Statement

   2.05(c)

WARN Act

   7.07(b)

Year End Financial Statements

   5.06(b)

Section 1.02.    Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References to any contract or agreement are
to that contract or agreement as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References

 

-15-



--------------------------------------------------------------------------------

to any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively. References to “law,” “laws” or
to a particular statute or law shall be deemed also to include any and all
Applicable Laws. All monetary figures shall be in United States dollars unless
otherwise specified.

ARTICLE 2

THE MERGER

Section 2.01.    The Merger.

(a)    Upon the terms and subject to the conditions hereof, at the Effective
Time, Merger Subsidiary shall be merged with and into the Company in accordance
with the DGCL (the “Merger”), whereupon the separate existence of Merger
Subsidiary shall cease, and the Company shall be the surviving corporation of
the Merger (the “Surviving Corporation”).

(b)    From and after the Effective Time, the Surviving Corporation shall
possess all the rights, powers, privileges and franchises and be subject to all
of the obligations, liabilities, restrictions and disabilities of the Company
and Merger Subsidiary, all as provided under the DGCL.

Section 2.02.    Closing; Effective Time; Closing Deliveries.

(a)    Subject to the provisions of Article 9, the closing of the Merger (the
“Closing”) shall take place at 10:00 a.m. (Eastern Time) at the offices of
Dechert LLP, Cira Centre, 2929 Arch Street, Philadelphia, Pennsylvania, 19104
(i) on a date to be specified by the parties hereto, which shall be no later
than the second Business Day after satisfaction (or waiver) of the conditions
set forth in Article 9 (other than conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or, to the extent
permissible, waiver of those conditions at the Closing) have been satisfied or,
to the extent permissible, waived by the party or parties entitled to the
benefit of such conditions; provided that the Closing shall not occur prior to
January 2, 2018 unless agreed to in writing by the Parent and the Company, or
(ii) at such other place, time or date as Parent and the Company may mutually
agree.

(b)    At Closing, the Company and Merger Subsidiary shall file a certificate of
merger in the form attached hereto as Exhibit H (the “Certificate of Merger”)
with the Secretary of State of the State of Delaware and make all other filings
or recordings required by the DGCL in connection with the Merger. The Merger
shall become effective at such time (the “Effective Time”) as the Certificate of
Merger is duly accepted by the Secretary of State of the State of Delaware (or
at such later time as may be specified in the Certificate of Merger).

Section 2.03.    Certificate of Incorporation; Bylaws; Directors and Officers.

(a)    The certificate of incorporation of the Surviving Corporation shall be
amended at the Effective Time so as to read in its entirety as set forth on
Exhibit I until amended in accordance with the provisions thereof and Applicable
Law.

(b)    The bylaws of Merger Subsidiary in effect at the Effective Time shall be
the bylaws of the Surviving Corporation until amended in accordance with the
provisions thereof and Applicable Law, except that the name of the Surviving
Corporation shall be changed to the name of the Company.

 

-16-



--------------------------------------------------------------------------------

(c)    From and after the Effective Time, until successors are duly elected or
appointed and qualified in accordance with Applicable Law, (i) the directors of
Merger Subsidiary at the Effective Time shall be the directors of the Surviving
Corporation and (ii) the officers of Merger Subsidiary at the Effective Time
shall be the officers of the Surviving Corporation.

Section 2.04.    Conversion of Common Stock.

(a)    At the Effective Time, by virtue of the Merger and without any action on
the part of any party or Stockholder, each share of Common Stock issued and
outstanding immediately before the Effective Time shall be cancelled,
extinguished and converted into and represent only the right to receive an
amount in cash, without any interest thereon, equal to the Common Per Share
Merger Consideration, upon the terms and subject to the conditions set forth in
this Agreement and the Escrow Agreement, including, without limitation, the
indemnification provisions set forth in Article 10.

(b)    At the Effective Time, by virtue of the Merger and without any action on
the party of any party or Stockholder, each outstanding share of common stock,
par value $0.01 per share of Merger Subsidiary shall be converted into one share
of common stock, par value $0.01 per share, of the Surviving Corporation.

(c)    At the Effective Time, by virtue of the Merger and without any action on
the party of any party or Stockholder, each Excluded Share, by virtue of the
Merger and without any action on the part of Merger Subsidiary, the Company or
the holder thereof, shall be canceled and retired and cease to exist and no
payment shall be made with respect thereto.

Section 2.05.    Closing Deliverables. At or prior to the Closing, the Company
shall provide (or cause to be provided) to Parent:

(a)    no later than two (2) Business Days prior to the Closing, a statement
(the “Indebtedness Statement”) setting forth a good faith estimate of the
aggregate Closing Indebtedness which is expected to be outstanding as of the
Closing Measurement Time (the “Estimated Closing Indebtedness”);

(b)    no later than two (2) Business Days prior to the Closing, a statement
(the “Cash Statement”) setting forth a good faith estimate of the aggregate
Closing Cash which is expected to be outstanding as of the Closing Measurement
Time (the “Estimated Closing Cash”);

(c)    no later than two (2) Business Days prior to the Closing, a statement
(the “Unpaid Transaction Expenses Statement”) setting forth a good faith
estimate of the aggregate Unpaid Transaction Expenses expected to be incurred
through the Closing Measurement Time (the “Estimated Unpaid Transaction
Expenses”), together with all payment instructions related thereto and an
invoice, fee statement or similar evidence of obligations from each Person
(other than any employee) to whom any amount of the Unpaid Transaction Expenses
is owed, indicating the aggregate amount of Unpaid Transaction Expenses owed to
such Person;

 

-17-



--------------------------------------------------------------------------------

(d)    no later than two (2) Business Days prior to the Closing, an executed
pay-off letter, in each case in customary form and substance, from each Person
to whom any amount of the Closing Indebtedness set forth on Schedule 2.05(d)
(which schedule may be updated prior to Closing by the mutual agreement of
Parent and the Company) is owed, evidencing the satisfaction in full of all such
Closing Indebtedness and the release or termination of all Liens relating to
such Closing Indebtedness;

(e)    no later than two (2) Business Days prior to the Closing, a schedule
(which schedule may be updated prior to Closing by the mutual agreement of
Parent and the Company) (the “Payment Schedule”) setting forth (i) a list
containing the name of each Stockholder and the number of shares of Common Stock
held by such Stockholder and (ii) the Closing Common Per Share Merger
Consideration and Allocable Percentage of the Merger Consideration Adjustment
Amount, Escrow Amount, Representative Fund Amount and any indemnification
obligation pursuant to Section 10.02 attributable to such shares;

(f)    no later than two (2) Business Days prior to the Closing, a certificate
attaching a good faith estimate of the Closing Working Capital (the “Estimated
Working Capital”), together with such schedules and data with respect to the
determination of the Estimated Working Capital as may be appropriate to support
such calculation of Estimated Working Capital. The Estimated Working Capital
shall be calculated in accordance with GAAP and the Accounting Policies and
shall be presented in the same form as the working capital statement set forth
on Schedule 2.05(f) attached hereto (the “Illustrative Working Capital
Statement”);

(g)    no later than two (2) Business Days prior to the Closing, a statement
(the “Client Closing Consent Statement”) setting forth an estimate of the Client
Closing Consent Amount and the Client Consent Adjustment Amount as of the
Closing (the “Estimated Client Consent Adjustment Amount”);

(h)    at the Closing, a copy of the certificate of incorporation, articles of
incorporation or certificate of formation, as applicable, and a certificate of
good standing of the Company and of each Subsidiary, certified as of a date not
more than 10 Business Days prior to the Closing Date by the secretary of state
of the state of incorporation or organization;

(i)    letters of resignation from each individual (solely in their capacity as
an officer or director) requested by Parent pursuant to Section 5.04;

(j)    (A) a statement, dated not more than 30 days prior to the Closing Date,
certifying that the Common Stock is not a “U.S. real property interest” and
(B) a notice addressed to the IRS that satisfies the requirements of Treasury
Regulations Section 1.897-2(h)(2), in each case in accordance with the Code;

(k)    copies of the third-party consents, notices and approvals required by
Sections 9.01(c); and

 

-18-



--------------------------------------------------------------------------------

(l)    the update to Section 3.14 of the Company Disclosure Schedules required
by Section 5.07; and

(m)    evidence of UCC-3 termination statements filed with respect to the UCC
financing statements set forth on Section 3.15 of the Company Disclosure
Schedules.

Section 2.06.    Payment of Closing Merger Consideration.

(a)    Promptly after the Effective Time, but, in each case, on the Closing
Date, Parent shall make (or cause to be made) the following payments or
deliveries, as applicable:

(i)    to an account designated in writing by the Payment Agent, by wire
transfer of immediately available funds, an aggregate amount equal to the
Closing Merger Consideration (less the Closing NOL Adjustment Amount and any
Closing Merger Consideration applicable to Dissenting Shares), to be used for
payment of the Closing Merger Consideration to Stockholders for which or whom a
Letter of Transmittal (as defined below) has been properly completed and
received (together with any Certificates or other credentials, as applicable) by
the Payment Agent, in accordance with the terms of the Payment Agent Agreement;

(ii)    on behalf of the Company, to such accounts designated in writing by the
Company, by wire transfer of immediately available funds, an amount, in the
aggregate, equal to the Closing Indebtedness to enable the Company to repay, or
cause to be repaid, the Closing Indebtedness set forth on the Indebtedness
Statement;

(iii)    on behalf of the Company, to such accounts designated in writing by the
Company, by wire transfer of immediately available funds, an amount, in the
aggregate, equal to the Unpaid Transaction Expenses to enable the Company to
pay, or cause to be paid, the Unpaid Transaction Expenses set forth on the
Unpaid Transaction Expenses Statement;

(iv)    on behalf of the Stockholders, to an account designated in writing by
the Escrow Agent to be governed by the Escrow Agreement (such account, the
“Escrow Account”), by wire transfer of immediately available funds, an amount
equal to the Escrow Amount, and for all purposes hereunder each Stockholder
shall be deemed to have contributed its Allocable Percentage of the Escrow
Amount; and

(v)    on behalf of the Stockholders, to an account designated in writing by the
Representative to be governed by Section 12.03 and the provisions of the Letter
of Transmittal (such account, the “Representative Fund”), by wire transfer of
immediately available funds, an amount equal to the Representative Fund Amount,
and for all purposes hereunder each Stockholder shall be deemed to have
contributed its Allocable Percentage of the Representative Fund Amount.

(b)    Prior to the Closing, Parent and Representative will engage the Payment
Agent pursuant to the Payment Agent Agreement. At any time after the date
hereof, the Company shall cause a letter of transmittal in the form attached
hereto as Exhibit E (each, a “Letter of Transmittal”) to be delivered to each
Stockholder. After the Effective Time, each holder of a certificate or
certificates representing shares of Common Stock (other than certificates
representing Excluded Shares and Dissenting Shares) (collectively, the
“Certificates”), upon surrender of such Certificates to the Payment Agent (or a
lost Certificate affidavit) and a properly completed and duly executed Letter of
Transmittal, shall be entitled to

 

-19-



--------------------------------------------------------------------------------

receive (in accordance with the terms hereof) in exchange therefor an amount in
cash (without interest) per share equal to the Common Per Share Merger
Consideration, as indicated on the Payment Schedule and pursuant to the terms
hereof, and such Certificate shall, after such surrender, be marked as canceled.
If a Stockholder delivers a Letter of Transmittal at least two (2) Business Days
prior to the Closing Date, Parent shall cause the Payment Agent to pay such
Stockholder at the Closing the Common Per Share Merger Consideration in respect
of each share surrendered by such Letter of Transmittal in accordance with the
Payment Agent Agreement. Notwithstanding the foregoing, the payment to Actua
Holdings, Inc. (“Actua Holdings”), a wholly owned subsidiary of Actua, in
respect of the Closing Common Per Share Consideration shall be reduced by the
Closing NOL Adjustment Amount, if any, as a set off in respect of Actua
Holdings’ obligations under Section 8.03(a).

(c)    In the event that any Certificate for shares of Common Stock has been
lost, stolen or destroyed, the Payment Agent shall pay such portion of the
Aggregate Merger Consideration as may be required pursuant to this Agreement in
exchange therefore upon the making of an affidavit of that fact by the holder
thereof, together with an indemnity in customary form in favor of the Surviving
Corporation, as a condition precedent to the payment of any portion of the
Aggregate Merger Consideration attributable to such shares of Common Stock.

(d)    If any payment under this Agreement is to be made to a Person other than
the Person in whose name a surrendered Certificate is registered, it shall be a
condition to such payment that the Certificate so surrendered shall be properly
endorsed or shall be otherwise in proper form for transfer and that the Person
requesting such payment shall have paid any transfer and other Taxes required by
reason of such payment in a name other than that of the registered holder of the
Certificate surrendered or shall have established to the reasonable satisfaction
of the Payment Agent that such Taxes either have been paid or are not payable.

(e)    At the close of business on the day of the Effective Time, the stock
transfer books of the Company shall be closed and thereafter there shall be no
transfers of any shares of Common Stock. Until surrendered as contemplated by
this Section 2.06, each Certificate shall be deemed at any time after the
Effective Time to represent only the right to receive upon such surrender such
portion of the Aggregate Merger Consideration as may be required pursuant to
this Agreement in exchange therefore in respect of such security represented by
such Certificate. If, after the Effective Time, Certificates are presented to
the Surviving Corporation, they shall be canceled, delivered to the Payment
Agent and exchanged for the respective portion of the Aggregate Merger
Consideration they represent, as provided in this Article 2.

(f)    Notwithstanding anything else in this Agreement, the portions of Closing
Merger Consideration payable to any particular Stockholder upon Closing shall be
as set forth opposite such Stockholder’s name on the Payment Schedule; provided,
however, that, pursuant to Section 2.06(b), any amounts payable to Actua
Holdings shall be reduced by the Closing NOL Adjustment Amount, if any.

(g)    Any portion of the Aggregate Merger Consideration made available to the
Payment Agent pursuant to this Section 2.06 that remains unclaimed by
Stockholders 12 months after the time it was delivered to the Payment Agent
shall be returned to the Surviving

 

-20-



--------------------------------------------------------------------------------

Corporation upon demand. Any such Stockholder who has not exchanged shares of
Common Stock for, or otherwise claimed, the applicable portion of the Aggregate
Merger Consideration in accordance with this Article 2 prior to that time
thereafter will look only to the Surviving Corporation (subject to abandoned
property, escheat or other similar Applicable Laws) for payment of the
applicable portion of the Aggregate Merger Consideration in respect thereof.

Section 2.07.    Stock Options. At or prior to the Effective Time, the Company
shall take all action necessary (including any necessary determinations and
resolutions of the Company Board or a committee thereof) such that each Option
outstanding immediately prior to the Effective Time shall at the Effective Time
be cancelled and terminated in accordance with the following two sentences. Each
Option that is unvested immediately prior to the Effective Time (and does not
become vested in connection with the transactions contemplated hereby) shall be
cancelled and terminated as of the Effective Time without any payment of
consideration therefor. The holder of a vested Option shall be given the
opportunity to exercise such Option, and to the extent such Option is not timely
exercised prior to the Closing, such Option shall be cancelled and terminated as
of the Effective Time without any payment of consideration therefor.

Section 2.08.    Appraisal Rights. Notwithstanding anything in this Agreement to
the contrary, each share of Common Stock that is issued and outstanding
immediately prior to the Effective Time and that is held by a Stockholder who is
entitled to and has properly exercised and perfected appraisal rights under
Section 262 of the DGCL (the “Dissenting Shares”) shall not be converted into or
exchangeable for the right to receive the applicable portion of the Aggregate
Merger Consideration set forth in Section 2.04(a), but shall be converted into
or be exchangeable for the right to receive such consideration as shall be
determined to be due with respect to such Dissenting Shares pursuant to
Section 262 of the DGCL; provided, however, that if such Stockholder fails to
perfect or effectively withdraws or loses the right to appraisal and payment
under the DGCL, each share of Common Stock held by such Stockholder immediately
prior to the Effective Time shall thereupon be deemed to have been converted
into and to have become exchangeable for, as of the Effective Time, the right to
receive the applicable portion of the Aggregate Merger Consideration set forth
in Section 2.04(a) (without interest), and such share shall no longer be a
Dissenting Share. The Company shall give Parent prompt notice of any demands
received by it for appraisal of shares of Common Stock, withdrawals of such
demands and any other related instruments received by it. Parent shall have the
right, to the extent reasonably practicable, to receive notice of and
participate in all negotiations and proceedings with respect to such demands and
the exercise of such appraisal rights under the DGCL. Except with the prior
written consent of Parent and, if prior to the Closing, the Company, no party
hereto shall make any payment with respect to, or offer to settle or settle, any
such demands. The Company shall provide to those Stockholders who did not
execute the Written Consent all information required by Section 228 of the DGCL,
including the information with respect to appraisal rights required by
Section 262 of the DGCL, and any other Applicable Law (including any other
applicable section of the DGCL and the securities laws).

Section 2.09.    Post-Closing Statement.

(a)    Parent shall cause to be prepared and, as soon as practical, but in no
event later than 95 days after the Closing Date, shall cause to be delivered to
the Representative, a statement setting forth Parent’s good faith calculation of
(i) Closing Working Capital (including

 

-21-



--------------------------------------------------------------------------------

each component item thereof as set forth on the Illustrative Working Capital
Statement), (ii) Unpaid Transaction Expenses, (iii) Closing Cash, (iv) Closing
Indebtedness and (v) Client Consent Adjustment Amount, together with Parent’s
calculation of the Final Merger Consideration (the “Initial Calculation”),
including such schedules and data with respect to the determination of each
component thereof as may be appropriate to support such Initial Calculation. The
Closing Working Capital shall be calculated and presented in the same manner as
is prescribed for the calculation of the Estimated Working Capital in
Section 2.05(e).

(b)    Within 30 days after receipt by the Representative of the Initial
Calculation, the Representative may deliver to Parent a written notice (the
“Calculation Notice”) either (i) advising Parent that the Representative agrees
with and accepts the Initial Calculation (in which case the Initial Calculation
shall be deemed to be the final calculation of the Final Merger Consideration
(the “Final Calculation”)) or (ii) setting forth an explanation in reasonable
detail of those items in the Initial Calculation that the Representative
disputes and of what the Representative believes is the correct calculation of
each disputed item and the Final Calculation. The Representative and the
accountants and other advisors engaged by the Representative shall be entitled
to review the Company’s working papers, trial balances and similar materials for
purposes of reviewing the Initial Calculation. Without limiting the generality
of the foregoing, the Company shall provide the Representative and the
accountants and other advisors engaged by the Representative with timely and
reasonable access, during the Company’s normal business hours, to the Company’s
personnel, properties, books and records, in each case for purposes of reviewing
the Initial Calculation and at the Company’s sole expense. If the Representative
does not submit a Calculation Notice within the 30-day period provided herein,
then the Initial Calculation shall be deemed to be the Final Calculation and
shall not be subject to further review, challenge or adjustment. Parent and its
accountants shall be entitled to review the working papers, trial balances and
similar materials relating to the Representative’s preparation of its
Calculation Notice. If Parent concurs with the Calculation Notice, or if Parent
does not object to the Calculation Notice in a writing received by the
Representative within 30 days after Parent’s receipt of the Calculation Notice
(such writing, an “Objection Notice”), the calculation of the Final Merger
Consideration set forth in the Calculation Notice shall be deemed to be the
Final Calculation and shall not be subject to further review, challenge or
adjustment.

(c)    In the event that the Representative and Parent are unable to resolve any
disputes regarding the Initial Calculation within 15 days after the date of the
Representative’s receipt of the Objection Notice, then such disputes shall be
referred to and resolved by a nationally or regionally recognized accounting
firm that has been mutually agreed upon by the parties in good faith (such firm,
the “Settlement Accountants”), and the calculation of the Final Merger
Consideration of the Settlement Accountants shall be deemed to be the Final
Calculation and shall not be subject to further review, challenge or adjustment,
absent fraud. The Settlement Accountants shall determine the Final Merger
Consideration in accordance with the standards described in this Section 2.09
and shall be instructed by Parent and the Representative to use their reasonable
best efforts to reach such determination not more than thirty (30) days after
such referral. Nothing herein shall be construed to authorize or permit the
Settlement Accountants to resolve any item in dispute by making an adjustment to
the Initial Calculation that is outside of the range for such item defined by
the Initial Calculation and the Calculation Notice. Each of Representative and
Parent shall pay its own costs and expenses incurred in connection with this
Section 2.09; provided, however, that the costs of any fees and expenses of the
Settlement Accountant shall be borne equally by Representative, on the one hand,
and Parent, on the other hand.

 

-22-



--------------------------------------------------------------------------------

(d)    The “Merger Consideration Adjustment Amount,” which may be positive or
negative, shall mean (i) the Final Merger Consideration, as finally determined
in accordance with this Section 2.09, minus (ii) the Closing Merger
Consideration.

(e)    If the Merger Consideration Adjustment Amount is a positive number, then:

(i)    Parent shall, or shall cause the Surviving Corporation, to deliver, by
wire transfer of immediately available funds to an account designated in writing
by the Payment Agent, for the benefit of (and, in accordance with other terms of
this Agreement, for further payment to) the Stockholders an amount equal to the
Merger Consideration Adjustment Amount, which amount shall be paid by the
Payment Agent to the Stockholders in accordance with their respective Allocable
Percentages in accordance with the Payment Agent Agreement; and

(ii)    Parent and the Representative shall provide a joint written instruction
to the Escrow Agent to release from the Working Capital Escrow Fund, by wire
transfer of immediately available funds to the account designated in
Section 2.09(e)(i), for the benefit of (and, in accordance with other terms of
this Agreement, for further payment to) the Stockholders an amount equal to the
Working Capital Escrow Amount, which amount shall be paid by the Payment Agent
to the Stockholders in accordance with their respective Allocable Percentages in
accordance with the Payment Agent Agreement; and

(f)    If the Merger Consideration Adjustment Amount is a negative number, then:

(i)    Parent and the Representative shall provide a joint written instruction
to the Escrow Agent to deliver from the Working Capital Escrow Fund to the
Surviving Corporation, by wire transfer of immediately available funds to an
account designated in writing by the Surviving Corporation, an amount equal to
the Merger Consideration Adjustment Amount;

(ii)    the funds remaining (if any) in the Working Capital Escrow Fund, after
giving effect to Section 2.09(f)(i), shall be released to the Stockholders in
accordance with the procedure set forth in Section 2.09(e)(ii); and

(iii)    if the Merger Consideration Adjustment Amount payable to the Surviving
Corporation pursuant to Section 2.09(f)(i) exceeds the amount of funds in the
Working Capital Escrow Fund, the Stockholders shall pay such excess to the
Surviving Corporation, severally and not jointly, in accordance with each
Stockholder’s Allocable Percentage, by wire transfer of immediately available
funds no later than five (5) Business Days following the date the Final
Calculation becomes final and binding in accordance with this Section 2.09 to an
account designated by Parent or the Surviving Corporation.

 

-23-



--------------------------------------------------------------------------------

(g)    If the Merger Consideration Adjustment Amount is zero, then the entire
amount of the Working Capital Escrow Fund shall be released to the Stockholders
in accordance with the procedure set forth in Section 2.09(e)(ii).

(h)    Amounts paid pursuant to this Section 2.09 shall be deemed adjustments to
the Aggregate Merger Consideration. For purposes of this Section 2.09, all
computations of interest shall be made on the basis of a year of 365 days, in
each case, for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest is payable. Any
payments made by any Person pursuant to this Section 2.09 shall be made by wire
transfer of immediately available funds within ten (10) Business Days after the
Final Calculation has occurred.

(i)    Parent, the Company and the Representative agree that the procedures set
forth in this Section 2.09 for resolving disputes with respect to the Merger
Consideration Adjustment Amount shall be the sole and exclusive method for
resolving any such disputes; provided that this provision shall not prohibit
Parent or the Representative from instituting litigation to enforce any final
determination of the Merger Consideration Adjustment Amount by the Settlement
Accountants pursuant to this Section 2.09 in any court of competent jurisdiction
in accordance with Sections 13.07 and 13.08; provided, however, that the
substance of the Settlement Accountants’ determination shall not be subject to
review or appeal.

Section 2.10.    Withholding. Parent, the Company, the Surviving Corporation and
the Payment Agent shall be entitled to deduct and withhold from the Merger
Consideration and any other payments contemplated by this Agreement such amounts
as are required to be deducted and withheld with respect to the making of such
payment under the Code, or any provision of state or local Tax law, and Parent,
the Company, the Surviving Corporation or the Payment Agent, as applicable,
shall timely pay such amounts to the applicable Taxing Authority; provided,
however, that for any payments other than payments to employees or other service
providers of the Company that are compensatory, Parent shall provide the Company
and the Representative written notice prior to making any such deduction or
withholding to allow the Company and the Representative to obtain a reduction of
or relief from such deduction or withholding, and Parent shall cooperate with
the Company and the Representative, to the extent reasonable, in efforts to
obtain any such reduction of or relief from deduction or withholding. To the
extent that amounts are so deducted and withheld, such amounts will be treated
for all purposes of this Agreement as having been paid to the applicable
Stockholder or such other Person in respect of whom such deduction and
withholding was made.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Subject to Section 13.03 of this Agreement, except as set forth in the Company
Disclosure Schedules, the Company represents and warrants to Parent and Merger
Subsidiary that the statements contained in this Article 3 are true and correct
as of the date of this

 

-24-



--------------------------------------------------------------------------------

Agreement, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties will be true and correct as of such date) as follows:

Section 3.01.    Corporate Existence and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has all corporate powers required to carry on its business
as now conducted. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where failure to be
so qualified would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Company has heretofore made available
to Parent true and complete copies of the Company Charter and the bylaws of the
Company as currently in effect. A correct list of all of the jurisdictions in
which the Company is so qualified to do business is set forth on Section 3.01 of
the Company Disclosure Schedules.

Section 3.02.    Corporate Authorization. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby are within the Company’s corporate
powers and, except for the Required Stockholder Approval, have been duly
authorized by all necessary corporate action on the part of the Company. The
affirmative vote or written consent of holders of a majority of the outstanding
shares of Common Stock is the only vote of the holders of the capital stock of
the Company necessary (including under the DGCL, the Company Charter and bylaws
of the Company and the Stockholder Agreement or any other similar agreement) to
adopt and approve this Agreement and the transactions contemplated hereby (the
“Required Stockholder Approval”). When executed and delivered by the
Representative, the Written Consent shall constitute the valid and effective
adoption and approval of this Agreement and the transactions contemplated hereby
by the Required Stockholder Approval in compliance with Applicable Law, the
Company Charter and bylaws of the Company and the Stockholder Agreement or any
other similar agreement, and no other vote or action of holders of any class or
series of capital stock of the Company is necessary under Applicable Law, the
Company Charter or bylaws of the Company, the Stockholder Agreement or
otherwise. This Agreement constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms (subject
to limitations on enforcement imposed by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar other laws affecting
creditors’ rights generally).

Section 3.03.    Governmental Authorization. Except as set forth on Section 3.03
of the Company Disclosure Schedules, the execution, delivery and performance by
the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby require no action by or in respect of, or
filing with, any Governmental Authority other than (a) the filing of the
Certificate of Merger with respect to the Merger with the Secretary of State of
the State of Delaware and appropriate documents with respect to the Merger with
the relevant authorities of other states in which the Company is qualified to do
business, (b) compliance with any applicable requirements of the 1933 Act, the
1934 Act and any other applicable state or federal securities laws, (c) filings
and approvals under the HSR Act and (d) any actions or filings the absence of
which would not reasonably be expected to be, individually or in the aggregate,
material to the Company or materially delay the ability of the Company to
consummate the transactions contemplated by this Agreement.

Section 3.04.    Noncontravention. Except as set forth on Section 3.04 of the
Company Disclosure Schedules, the execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby do not and will not

 

-25-



--------------------------------------------------------------------------------

(a) contravene, conflict with or result in any violation or breach of any
provision of the certificate of incorporation or bylaws or similar
organizational documents of the Company or any Subsidiary, (b) assuming
compliance with the matters referred to in Section 3.03, contravene, conflict
with or result in any violation or breach of any provision of any Applicable
Law, (c) result in the creation or imposition of any Lien (other than Permitted
Liens or other restrictions generally applicable to U.S. securities) on any
asset or property of the Company or any Subsidiary, or (d) assuming compliance
with the matters referred to in Section 3.03, require any consent or other
action by any Person under, constitute a breach or default or an event that,
with or without notice or lapse of time or both, would constitute a breach or
default under, or give rise to any right of termination, cancellation or
acceleration of any Material Contract to which the Company or any Subsidiary is
a party or any right or obligation of the Company or any Subsidiary, with only
such exceptions, in the case of clause (d), as would not reasonably be expected
to have a Material Adverse Effect.

Section 3.05.    Capitalization.

(a)    The authorized capital stock of the Company consists of 25,500,000 shares
of capital stock, all of which are designated as Common Stock. As of the date
hereof, the Company holds 80,262 shares of Common Stock in its treasury.

(b)    As of the date hereof, there are issued and outstanding:

(i)    21,939,738 shares of Common Stock; and

(ii)    Options issued pursuant to the Equity Incentive Plan representing the
right to purchase an aggregate of 3,248,750 shares of Common Stock (of which
Options to purchase an aggregate of 1,507,816 shares of are vested as of the
date hereof).

(c)    All outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and non-assessable and free of preemptive
rights. Except as set forth in this Section 3.05 or in Section 3.05(c) of the
Company Disclosure Schedules, there are no outstanding (i) shares of capital
stock or voting securities of, or ownership interests in, the Company,
(ii) securities of the Company convertible into or exchangeable for shares of
capital stock or voting securities of, or ownership interests in, the Company,
(iii) warrants, calls, options or other rights to acquire from the Company, or
other obligation of the Company to issue, any capital stock, voting securities
or securities convertible into or exchangeable for capital stock or voting
securities of, or ownership interests in, the Company or (iv) restricted shares,
stock appreciation rights, performance units, contingent value rights, “phantom”
stock or similar securities or rights that are derivative of, or provide
economic benefits based, directly or indirectly, on the value or price of, any
capital stock of or voting securities of the Company (the items in clause
(i) through clause (iv) of this Section 3.05(c) being referred to collectively
as the “Company Securities”). There are no outstanding obligations of the
Company or any Subsidiary to repurchase, redeem or otherwise acquire any Company
Securities.

 

-26-



--------------------------------------------------------------------------------

Section 3.06.    Subsidiaries.

(a)    Each Subsidiary is a corporation or limited liability company duly
incorporated or organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has all corporate or limited liability
company powers required to carry on its business as now conducted. Each such
Subsidiary is duly qualified to do business as a foreign corporation or limited
liability company and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where the failure to
be so qualified would not reasonably be expected to have a Material Adverse
Effect. All Subsidiaries and their respective jurisdictions of incorporation or
organization are identified on Section 3.06(a) of the Company Disclosure
Schedules. A correct list of all of the jurisdictions in which the each such
Subsidiary is so qualified to do business is also set forth on Section 3.06(a)
of the Company Disclosure Schedules. The Company has heretofore made available
to Parent true and complete copies of the certificate of incorporation and
bylaws (or equivalent organizational documents) of each Subsidiary as currently
in effect.

(b)    Section 3.06(b) of the Company Disclosure Schedules lists the authorized
and issued and outstanding capital stock or other voting securities or equity
interests of each Subsidiary. All of the outstanding capital stock or other
voting securities or equity interests of each Subsidiary is owned by the
Company, directly or indirectly, free and clear of any Lien (other than
Permitted Liens or other restrictions generally applicable to U.S. securities)
and free of any other limitation or restriction (including any restriction on
the right to vote, sell or otherwise dispose of such capital stock or other
voting securities). There are no outstanding (i) securities of the Company or
any Subsidiary convertible into or exchangeable for shares of capital stock or
voting securities of, or ownership interests in, any Subsidiary, (ii) warrants,
calls, options or other rights to acquire from the Company or any Subsidiary, or
other obligation of the Company or any Subsidiary to issue, any capital stock,
voting securities or securities convertible into or exchangeable for capital
stock or voting securities of, or ownership interests in, any Subsidiary or
(iii) restricted shares, stock appreciation rights, performance units,
contingent value rights, “phantom” stock or similar securities or rights that
are derivative of, or provide economic benefits based, directly or indirectly,
on the value or price of, any capital stock or other voting securities of, or
ownership interests in, any Subsidiary (the items in clauses (i) through (iii)
of this Section 3.06(b) being referred to collectively as the “Subsidiary
Securities”). There are no outstanding obligations of the Company or any
Subsidiary to repurchase, redeem or otherwise acquire any outstanding Subsidiary
Securities.

(c)    Other than the Subsidiaries, neither the Company nor any Subsidiary owns,
directly or indirectly, any shares of capital stock, other securities or
ownership interests, or investments in, any other Person (collectively, “Third
Party Interests”). Neither the Company nor any Subsidiary has any rights to, or
is bound by any commitment or obligation to, acquire by any means, directly or
indirectly, any Third Party Interests or to make any investment in or
contribution to, any Person.

Section 3.07.    Financial Statements.

(a)    Set forth on Section 3.07(a) of the Company Disclosure Schedules are:
(i) the audited consolidated balance sheets of the Company and its Subsidiaries
as of December 31, 2015 and 2016 and the related audited consolidated statements
of operations, changes in equity and cash flows of the Company and its
Subsidiaries for each of the years then ended and (ii) the Balance Sheet and the
related unaudited interim consolidated statements of income and cash flows of
the Company and its Subsidiaries for the six (6) months ended June 30, 2017 (the

 

-27-



--------------------------------------------------------------------------------

foregoing financial statements, collectively, the “Financial Statements”). The
Financial Statements (x) have been prepared from the books and records of the
Company and its Subsidiaries and (y) fairly present in all material respects, in
conformity with GAAP applied on a consistent basis (other than the absence of
notes and subject to the normal year-end adjustments in the case of any interim
financial statements), the consolidated financial position of the Company and
the Subsidiaries as of the dates thereof and their consolidated results of
operations and cash flows for the periods then ended.

(b)    The Company has established and adheres in all material respects to a
system of internal accounting controls that are designed to provide reasonable
assurance that material transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP. To the Knowledge of
the Company, there has never been (i) any fraud with respect to the Company or
its Subsidiaries that involves any of the management or other employees of the
Company or its Subsidiaries or any of their Affiliates who have a role in the
preparation of financial statements or the internal accounting controls used by
the Company or its Subsidiaries or (ii) any claim or allegation regarding any of
the foregoing. Section 3.07(b) of the Company Disclosure Schedules sets forth
the significant deficiencies and material weaknesses identified by Actua in
connection with internal control testing in respect of the fiscal years ended
December 31, 2015 and 2016. The deficiency related to certain business users at
the Company having administrative access to the general ledger system as
described on Section 3.07(b) of the Company Disclosure Schedules has been
remediated. To the Knowledge of the Company, except as set forth on Schedule
3.07(b) of the Company Disclosure Schedules, as of the date of this Agreement,
there have been no deficiencies or weaknesses identified by the Company through
internal control testing performed through the date of this Agreement that
relate to the period from January 1, 2017 through the date of this Agreement.

(c)    Section 3.07(c) of the Company Disclosure Schedules sets forth a list of
all Indebtedness of the Company and its Subsidiaries as of the date of this
Agreement and identifies for each item of Indebtedness of the Company and its
Subsidiaries the outstanding principal and accrued but unpaid interest as of
September 24, 2017.

(d)    The accounts receivable reflected on the Balance Sheet and the accounts
receivable arising after the Balance Sheet Date through the Closing Date
(i) have arisen from bona fide transactions entered into by the Company or its
Subsidiaries involving the sale of goods or the rendering of services in the
ordinary course of business, and (ii) except as set forth on Section 3.07(d) of
the Company Disclosure Schedules, constitute only valid, undisputed claims of
the Company or its Subsidiaries not subject to claims of set-off or other
defenses or counterclaims other than normal cash discounts accrued in the
ordinary course of business consistent with past practice. The reserve for bad
debts shown on the Balance Sheet or, with respect to accounts receivable arising
after the Balance Sheet Date, on the accounting records of the Company or its
Subsidiaries have been determined in accordance with GAAP, consistently applied,
subject to normal year-end adjustments and the absence of disclosures normally
made in footnotes.

Section 3.08.    Absence of Certain Changes. Since the Balance Sheet Date, the
business of the Company and the Subsidiaries has been conducted in the ordinary
course of business consistent with past practice and there has not been any
event, occurrence, development

 

-28-



--------------------------------------------------------------------------------

or state of circumstances or facts that has had or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. Except as
set forth on Section 3.08 of the Company Disclosure Schedule, since the Balance
Sheet Date through the date of this Agreement, neither the Company nor any
Subsidiary has taken any of the following actions:

(a)    adopted or proposed any change in the certificate of incorporation or
bylaws or similar organizational documents of the Company or any Subsidiary
(whether by merger, consolidation or otherwise);

(b)    (i) split, combined or reclassified any shares of Common Stock or capital
stock of any Subsidiary, (ii) declared, set aside or paid any dividend or other
distribution (whether in cash, stock or property or any combination thereof) in
respect of the Common Stock or capital stock of any Subsidiary (other than
dividends paid by any Subsidiary to the Company or another wholly-owned
Subsidiary), or (iii) redeemed, repurchased or otherwise acquired or offer to
redeem, repurchase, or otherwise acquire any Company Securities or any
Subsidiary Securities;

(c)    merged or consolidated with any other Person or acquired (whether by
merger, consolidation, acquisition of stock or assets or otherwise), directly or
indirectly, any assets, securities, properties, interests or businesses (or
division thereof) other than the acquisition of assets or inventory in the
ordinary course of business of the Company and its Subsidiaries;

(d)    cancelled, compromised, waived or settled, or offered or proposed to
cancel, compromise, waive or settle, (A) any material Proceeding or other claim
against the Company or any Subsidiary or (B) any material stockholder litigation
or stockholder dispute against the Company or any of its officers or directors;

(e)    made or changed any material Tax election, changed any annual Tax
accounting period, adopted or changed any method of Tax accounting, entered any
closing agreement with a Taxing Authority, or settled any material Tax claim,
audit or assessment;

(f)    adopted a plan of or consummated a complete or partial liquidation,
dissolution, restructuring, recapitalization or other reorganization or filing
of a petition in bankruptcy under any provisions of federal or state bankruptcy
law or consent to the filing of any bankruptcy petition against it under any
similar law;

(g)    changed any method of accounting or accounting practice of the Company or
any Subsidiary, except for changes that are (A) required by GAAP or Applicable
Law or (B) made by the Company’s ultimate parent on a company-wide basis; or

(h)    committed to do any of the foregoing listed in clauses (a) through (g).

Section 3.09.    No Undisclosed Material Liabilities. Except as set forth on
Section 3.09 of the Company Disclosure Schedules, there are no liabilities or
obligations of the Company or any Subsidiary that would be required under GAAP
to be disclosed on a balance sheet of the Company and its Subsidiaries, other
than the following:

(a)    liabilities or obligations that are reserved against or reflected in the
Balance Sheet;

 

-29-



--------------------------------------------------------------------------------

(b)    liabilities or obligations since the Balance Sheet Date that have arisen
in the ordinary course of business (excluding any liabilities that relate to any
breach of contract or violation of Applicable Law); and

(c)    liabilities or obligations incurred in connection with this Agreement and
the transactions and agreements contemplated hereby.

Section 3.10.    Material Contracts.

(a)    Except for each Contract disclosed in Section 3.10 of the Company
Disclosure Schedules (each, a “Material Contract”), neither the Company nor any
Subsidiary is a party to or bound by:

(i)    (A) any real property lease or (B) any personal property lease where the
aggregate payments due under such personal property lease are $150,000 or more;

(ii)    any Contract (A) for the purchase of materials, supplies, goods,
services, equipment or other assets (other than Contracts with third-party
managers and customer or supplier purchase orders entered into in the ordinary
course of business) (1) under which the Company and/or the Subsidiaries made
payments in excess of $175,000 in the twelve (12) months ended June 30, 2017 or
(2) that contains any minimum or “take or pay” purchase or volume requirements,
or (B) with a third-party manager under which the Company and/or the
Subsidiaries made payments in excess of $350,000 in the twelve (12) months ended
June 30, 2017;

(iii)    any sales, distribution, license or other Contract providing for the
sale or license by the Company and/or any Subsidiary of materials, supplies,
goods, products, services, equipment or other assets (A) under which the Company
and/or the Subsidiaries were paid in excess of $250,000 (net of any fees paid
through to third-party managers) in the twelve (12) months ended June 30, 2017;
(B) that requires the Company and/or the Subsidiaries to sell any materials,
supplies, goods, products, services, equipment or other assets exclusively to
any Person; or (C) that obligates the Company and/or the Subsidiaries to provide
any Person with equal or preferred pricing terms as compared to the pricing
terms offered by the Company and/or the Subsidiaries to any other Person,
including any Contract with any “most favored nation” pricing provision;

(iv)    any partnership, joint venture or other similar Contract or arrangement;

(v)    any employment Contract providing for base salary or base fees in excess
of $200,000 on an annualized basis, and any severance, retention or change in
control Contract with any employee, individual independent contractor or
individual consultant of the Company or any Subsidiary (other than ordinary
course offer letters);

 

-30-



--------------------------------------------------------------------------------

(vi)    any Contract relating to the acquisition or disposition of any capital
stock or other equity interests, business or material assets (whether by merger,
sale of stock, sale of assets or otherwise) under which payment obligations or
other material obligations (absolute or contingent) of the Company or its
Subsidiaries remain outstanding, including any indemnification obligations;

(vii)    any Contract relating to Indebtedness (whether incurred, assumed,
guaranteed or secured by any asset) or the placing of a Lien (other than a
Permitted Lien) on any assets of the Company or its Subsidiaries;

(viii)    any agency, dealer, sales representative or marketing Contract that
provides for either (A) annual payments to the Company and/or the Subsidiaries
of $100,000 or more or (B) aggregate payments to the Company and/or the
Subsidiaries of $500,000 or more;

(ix)    any Contract (excluding non-exclusive licenses for commercial
off-the-shelf computer software) pursuant to which the Company or any Subsidiary
(A) obtains the right to use, or a covenant not to be sued under, any
Intellectual Property Right or (B) grants the right to use, or a covenant not to
be sued under, any Intellectual Property Right (excluding non-exclusive licenses
granted in the ordinary course of business to customers);

(x)    any Contract, commitment, arrangement or understanding with any Related
Party;

(xi)    any Contract under which the Company or its Subsidiaries have, directly
or indirectly, made any advance, loan, or extension of credit to, or capital
contribution or other investment in, any other Person;

(xii)    any Contract that limits the freedom of the Company or its Subsidiaries
to compete with any Person or in any geographical area or that otherwise
restricts the development, manufacture, marketing, distribution, or sale of the
Company’s or its Subsidiaries’ products or services;

(xiii)    any Contract with any Governmental Authority (other than, for the
avoidance of doubt, any Permit);

(xiv)    any Contract that grants any Person a right of first offer or right of
first refusal with respect to the Common Stock or any capital stock of any
Subsidiary of the Company or an exclusive dealing or similar exclusivity
provision; and

(xv)    any settlement or similar Contracts with respect to Proceedings
involving the Company or its Subsidiaries under which there are continuing
obligations or Liabilities on the part of the Company or any of its
Subsidiaries.

(b)    Except as set forth on Section 3.10 of the Company Disclosure Schedules,
each Material Contract is a valid and binding agreement of the Company or a
Subsidiary, as the case may be, and, to the Knowledge of the Company, the other
party or parties thereto, and is in full force and effect, and none of the
Company, any Subsidiary or, to the Knowledge of the Company, any other party
thereto is in default or breach in any material respect under the terms

 

-31-



--------------------------------------------------------------------------------

of any such Material Contract, and, to the Knowledge of the Company, no event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default thereunder, give rise to a right of termination,
cancellation or acceleration of any right or obligation of the Company or a
Subsidiary, and the Merger and the transactions contemplated by this Agreement
will not result in any material change to the terms thereof. Neither the Company
nor any of its Subsidiaries has received any written or, to the Knowledge of the
Company, oral notice from any counterparty to a Material Contract that such
counterparty intends to terminate, not renew, or materially amend the terms of
such Material Contract, and neither the Company nor any of its Subsidiaries has
given any such written or oral notice to any counterparty to a Material
Contract. Neither the Company nor any of its Subsidiaries has waived any of its
material rights under any Material Contract. True and complete copies of each
Material Contract have heretofore been made available to Parent (subject to
customary redaction of competitively sensitive pricing information).

Section 3.11.    Litigation. Except as set forth on Section 3.11 of the Company
Disclosure Schedules, there is no material Proceeding pending against, or to the
Knowledge of the Company, threatened against, the Company or any Subsidiary or
any of their respective properties by or before (or, in the case of threatened
Proceedings, would be by or before) any Governmental Authority or arbitrator.

Section 3.12.    Compliance with Laws and Court Orders. Except as set forth on
Section 3.12 of the Company Disclosure Schedules, the Company and each
Subsidiary is and since January 1, 2015 has been in compliance in all material
respects with, and, to the Knowledge of the Company, is not under investigation
with respect to and has not been threatened to be charged with by any
Governmental Authority or given notice of any material violation of, any
Applicable Law, including any Anti-Corruption Laws, and neither the Company nor
any Subsidiary has or has attempted to (directly or indirectly through any
Person) bribe or similarly improperly influence any Governmental Authority or
Government Official. There is no judgment, decree, injunction, rule or order of
any arbitrator or Governmental Authority outstanding against the Company or any
of the Subsidiaries that has been or would reasonably be expected to be
materially adverse to the Company or that in any manner seeks to prevent,
enjoin, alter or materially delay the consummation of the transactions
contemplated by this Agreement.

Section 3.13.    Regulatory.

(a)    The Adviser is duly registered as an investment adviser under the
Investment Advisers Act.

(b)    The Company has made available to Parent prior to the date of this
Agreement correct and complete copies of the current Uniform Application for
Investment Adviser Registration on Form ADV (including Part 1 and Part 2A) as on
file with the SEC as of the date of this Agreement relating to the Adviser and
any Part 2B thereof, reflecting all amendments thereto to the date of this
Agreement.

 

-32-



--------------------------------------------------------------------------------

(c)    The Adviser has (i) adopted a formal code of ethics complying in all
material respects with Rule 204A-1 promulgated under the Investment Advisers
Act, and (ii) adopted and implemented written policies and procedures that are
reasonably designed to prevent and detect any material violations under the
Investment Advisers Act.

(d)    Neither the Adviser nor, to the Knowledge of the Company, any person
“associated” (within the meaning of the Investment Advisers Act) with the
Adviser is subject to disqualification pursuant to Section 203(e)-(f) of the
Investment Advisers Act from serving as an investment adviser or as an
associated person of an investment adviser. There is no Proceeding pending or,
to the Knowledge of the Company, threatened against the Adviser or any such
associated Person that would result in any such disqualification.

(e)    All deficiency letters and examination reports that the Adviser has
received prior to the date hereof since January 1, 2015 from any Governmental
Authority are listed on Section 3.13(e) of the Company Disclosure Schedules,
true, correct and complete copies of which have been made available or delivered
to Parent, along with all written responses thereto. The Company has made
available or delivered to Parent all material correspondence to the Company or
any of its Subsidiaries, or to Representative in respect of the Company or any
of its Subsidiaries, relating to any material inquiry, examination or
investigation by any Governmental Authority received since January 1, 2015
regarding the Adviser any of its respective employees or associated persons.

(f)    None of the Company, any Subsidiary or any Affiliate of any such entities
is registered, or required to register, as an “investment company” under
Section 8 of the 1940 Act.

Section 3.14.    Investment Advisory Clients; Investment Advisory Contracts.

(a)    Section 3.14 of the Company Disclosure Schedules contains a full and
complete list of each Investment Advisory Contract and any other Contract with
an Investment Advisory Client related thereto, in each case to which the Company
or any of its Subsidiaries is bound as of the date that is five (5) Business
Days prior to the date hereof. The Company has made available to Parent true and
complete copies (subject to customary redaction of competitively sensitive
pricing information) of each Investment Advisory Contract (other than Investment
Advisory Contracts with end clients) to which the Company or any of its
Subsidiaries is bound as of the date that is five (5) Business Days prior to the
date hereof (including, investment guidelines, strategies, policies or
restrictions applicable thereto).

(b)    Except as set forth on Section 3.14 of the Company Disclosure Schedules,
each of the Investment Advisory Contracts is a valid and binding obligation of
the Adviser and any other Person party to such Investment Advisory Contracts,
and the Adviser has performed its obligations thereunder in all material
respects to the extent such obligations have accrued, and no material breach or
material default thereunder by the Company, any Subsidiary or any other Person
party to such Investment Advisory Contracts has occurred.

(c)    The Adviser is eligible, qualified and registered and has any material
permit necessary to act under each Investment Advisory Contract and is not
prohibited by any Applicable Law from performing its duties and obligations
under any Investment Advisory Contract in any material respect.

 

-33-



--------------------------------------------------------------------------------

(d)    No Investment Advisory Client of the Adviser is registered, or required
to be registered, as an investment company under the 1940 Act.

(e)    The operations of the Company and the Subsidiaries are and have been
conducted at all times since January 1, 2015, in material compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, the anti-money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Authority (collectively, the
“Anti-Money Laundering Laws”); and no Proceeding involving the Company or any of
the Subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the Knowledge of the Company, threatened.

(f)    The Company and the Subsidiaries do not sponsor any entity that would be
an investment company under the 1940 Act but for the application of
Section 3(c)(1) or 3(c)(7) of the 1940 Act.

Section 3.15.    Properties.

(a)    None of the Company or the Subsidiaries owns, or has ever owned, or has
any right to acquire any real property. The Company and the Subsidiaries have
valid leasehold interests in all leased real property. None of such property is
subject to any Lien, except:

(i)    Liens for Taxes not yet due or being contested in good faith (and for
which adequate accruals or reserves have been established on the Balance Sheet
in accordance with GAAP);

(ii)    mechanic’s, landlord’s, workman’s, materialman’s, carrier’s, repairer’s
and other similar Liens arising or incurred in the ordinary course of business
that are not yet due and payable or are being contested in good faith (and for
which adequate accruals or reserves have been established on the Balance Sheet
in accordance with GAAP);

(iii)    with respect to real property, zoning ordinances and other land use
restrictions or regulations, building or use restrictions, recorded easements
and other restrictions of legal record;

(iv)    with respect to real property, all matters set forth in the leases for
such leased real property;

(v)    limitations by bankruptcy or other Applicable Laws affecting creditors’
rights generally or equitable principles;

(vi)    Liens securing the Closing Indebtedness or the Unpaid Transaction
Expenses that must be discharged at or as promptly as practicable after Closing;

 

-34-



--------------------------------------------------------------------------------

(vii)    Liens created pursuant to the transactions contemplated by this
Agreement;

(viii)    Liens which do not materially detract from the value or materially
interfere with any present or intended use of such property; and

(ix)    Solely with respect to the representations and warranties contained in
this Article 3 made at and as of the date of this Agreement (but not at and as
of the Closing Date), Liens set forth on Section 3.15 of the Company Disclosure
Schedules (clauses (i) through (ix) of this Section 3.15(a) are, collectively,
the “Permitted Liens”).

(b)    The Company and the Subsidiaries have good and valid title to, or in the
case of leased property and assets have rights to use pursuant to valid
leasehold or license interests in, all personal property and assets (whether
tangible or intangible) reflected on the Balance Sheet or acquired after the
Balance Sheet Date, except for properties and assets disposed of since the
Balance Sheet in the ordinary course of business consistent with past practice.
None of such property or assets is subject to any Lien, except Permitted Liens.

(c)    After giving effect to the termination of intercompany Contracts,
services and other arrangements pursuant to Section 7.05, the property and
assets owned or leased by the Company and its Subsidiaries, or which they
otherwise have the right to use, constitute all of the property and assets used
or held for use in connection with the respective businesses of the Company and
the Subsidiaries and are adequate to conduct such businesses as currently
conducted.

Section 3.16.    Intellectual Property.

(a)    Section 3.16(a) of the Company Disclosure Schedules contains a true and
complete list of the following intellectual property that is owned or purported
to be owned by, the Company or any Subsidiary as of the date hereof: (i) issued
patents and pending patent applications; (ii) registrations and applications for
registration of any copyrights; (iii) registrations and applications for
registration of any trademarks; and (iv) registered internet domain names (items
(i) through (iv) collectively, “Company Registered Intellectual Property”).

(b)    Except as set forth on Section 3.16(b) of the Company Disclosure
Schedules, none of the Company or any Subsidiary nor the former or current
products, services or operation of the businesses of the Company or any
Subsidiary has, in the four (4) years prior to the date hereof, infringed,
misappropriated or otherwise violated, or is infringing or otherwise violating,
any Intellectual Property Rights of any Person. Except as set forth on
Section 3.16(b) of the Company Disclosure Schedules, neither the Company nor any
Subsidiary has received any written claim, in the four (4) years prior to the
date hereof, contesting the validity, enforceability, registrability,
patentability, ownership or use of any Company Registered Intellectual Property.
Except as set forth on Section 3.16(b) of the Company Disclosure Schedules,
there is not nor has there been, in the four (4) years prior to the date hereof,
any action, suit or proceeding concerning, and the Company or any Subsidiary has
not received written notice of, any claims or allegations challenging the
validity or ownership by the Company of any Owned Intellectual Property Rights
or alleging that the Company infringes, misappropriates or otherwise violates or
conflicts with the Intellectual Property Rights of any other Person. The Company
is not obligated to indemnify any other Person against any claim of
infringement, misappropriation or other violation of or conflict with the
Intellectual Property Rights of any other Person.

 

-35-



--------------------------------------------------------------------------------

(c)    The Company and its Subsidiaries exclusively own all right, title, and
interest to and in all Intellectual Property Rights that are used in the conduct
of the business of the Company, any of the Subsidiaries or any of the Company’s
products or services, free and clear of any liens, other than Permitted Liens,
or otherwise has an enforceable right to use such Intellectual Property Rights
in the conduct of its business or in connection with any of the Company’s
products or services. For the avoidance of doubt, the foregoing representation
and warranty is not a representation and warranty regarding infringement,
misappropriation or other violation of Intellectual Property Rights. To the
Company’s knowledge, no current or former shareholder, officer, director,
consultant or employee of the Company has any claim, right (whether or not
currently exercisable), or ownership interest in any such Intellectual Property
Rights. To the knowledge of the Company, no employee of the Company or of any
Subsidiary (i) is bound by or otherwise subject to any contract restricting such
employee from performing their duties for the Company or any Subsidiary or
(ii) has in any material respect breached any Contract relating to
confidentiality or the ownership and protection of Intellectual Property
material to the businesses of the Company and its Subsidiaries with any former
employer or other Person in the performance of his or her duties for the Company
and/or the Subsidiaries.

(d)    None of the Owned Intellectual Property Rights has been adjudged invalid
or unenforceable in whole or part, and, to the Knowledge of the Company, all
such Owned Intellectual Property Rights are valid and enforceable. There exist
no restrictions on the disclosure, use, license or transfer of the Owned
Intellectual Property Rights. All required filings and fees related to the
Company Registered Intellectual Property Rights have been timely filed with and
paid to the relevant Governmental Authorities and authorized registrars, and all
Company Registered Intellectual Property Rights are otherwise in good standing.
Neither the Company nor any of its Subsidiaries has any obligation to grant any
license of any Company Owned Intellectual Property Rights to any Person. None of
the Company Owned Intellectual Property Rights or, to the Knowledge of the
Company, any licensed Intellectual Property Rights is subject to any outstanding
Order adversely affecting the Company’s or any of its Subsidiaries’ use thereof
or rights thereto, or that would impair its validity or enforceability.

(e)    To the Knowledge of the Company, no Person has infringed, misappropriated
or otherwise violated any Owned Intellectual Property Rights in the four
(4) years prior to the date hereof. The Company and its Subsidiaries have taken
reasonable steps to protect, preserve and maintain the confidentiality of all
confidential Intellectual Property Rights, including all trade secrets used in
connection with the businesses of the Company and its Subsidiaries. No material
trade secrets or other material confidential information of the Company or any
Subsidiary has been disclosed by any the Company or any Subsidiary to any Person
other than pursuant to a written agreement restricting the disclosure and use of
such trade secrets or any other confidential information by such Person or to
independent contractors and employees bound by enforceable confidentiality
obligations. All employees, independent contractors, representatives and agents
of the Company or any Subsidiary are bound by written confidentiality agreements
with the Company or one of its Subsidiaries. The Company and each Subsidiary has
obtained from all Persons (including all current and former officers, directors,
shareholders, members, employees, contractors, consultants and agents) who have
created any

 

-36-



--------------------------------------------------------------------------------

material Intellectual Property Rights for the Company or any Subsidiary written
assignments of any such Intellectual Property Rights to the Company or a
Subsidiary. To the Company’s Knowledge, no Person is in violation of any such
written confidentiality or assignment agreements.

(f)    Section 3.16(f)(i) of the Company Disclosure Schedules sets forth a
complete list of all material Software owned or purported to be owned by the
Company or any Subsidiary. All Company Software is operative for its intended
purpose free of any material defects or deficiencies and to the Company’s
Knowledge does not contain any viruses or other malware. Except as listed in
Section 3.16(f)(ii) of the Company Disclosure Schedules, no Person other than
the Company or its Subsidiaries possesses a copy, in any form (print, electronic
or otherwise), of any material source code for the Company Software, and all
such source code and has been maintained strictly confidential. Neither the
Company nor any Subsidiary has any legal obligation to afford any Person access
to any such material source code for any Company Software. Neither the Company,
nor any Subsidiary, nor any of their consultants, has used Publicly Available
Software in whole or in part in the development of any part of any Company
Software, nor licensed or distributed to any third party any combination of
Publicly Available Software and such software, in a manner that (i) requires the
Company or any Subsidiary to disclose to any third party any source code of any
Owned Software; (ii) requires the Company or any Subsidiary to license a third
party to create any derivative work based on any Company Software;
(iii) requires the Company or any Subsidiary to license a third party to
distribute or redistribute any Company Software; or (d) requires the grant of
any patent rights including nonassertion or patent license obligations. The
Company and its Subsidiaries have complied with all known contractual
obligations to display any attribution or proprietary rights notices of the
licensor for any Publicly Available Software or other third party Software that
is used in, called by, interacts with, or incorporated into any Company
Software. No Company Software contains any time bomb, virus, worm, Trojan horse,
back door, drop dead device, or any other Software that would interfere with its
normal operation, would allow circumvention of security controls, or is intended
to cause damage to hardware, Software or data.

(g)    All Company Software (i) is in the possession, custody and control of the
Company and its Subsidiaries, along with all hardware and software tools,
documentation, and other materials necessary to exploit Company Tools and
Company Software in the ordinary course of business, and such Company Tools and
Company Software will remain so immediately after the Closing, (ii) has been
catalogued and documented as reasonably necessary to enable competently skilled
programmers and engineers to use, update and enhance such items by readily using
the existing source code, engineering drawings, machine settings and
documentation, and (iii) is stored in electronic form and hard copy form, with
up-to-date appropriately catalogued versions, in at least two separate
geographical locations for effective disaster recovery. No source code of any
Owned Software has been provided to employees of the Company or any of its
Subsidiaries except on a need-to-know basis. The Owned Software has not been
presented or disclosed in source code form to any third party except under
valid, binding, written confidentiality agreements or written source code escrow
agreements listed in Section 3.16(g)(i) of the Company Disclosure Schedules, or
has otherwise been made available to the public in source code form. Except as
set forth in Section 3.16(g)(ii) of the Company Disclosure Schedules, to the
Company’s Knowledge, there has been no material security breach relating to, no
material violation of any security policy regarding, and no unauthorized access
to, the Company and its Subsidiaries’ proprietary data or Company Software.

 

-37-



--------------------------------------------------------------------------------

(h)    The Software (including Software used in connection with electronic data
processing, record keeping, communications, telecommunications), computer
firmware, computer hardware (whether general purpose or special purpose),
networks, peripherals and computer systems, including any outsourced systems and
processes, and other similar or related items of automated, computerized and/or
Software systems (collectively, “Information Systems”) that are owned by or
licensed to the Company or any of its Subsidiaries are adequate, in all material
respects, for the operation of the businesses of the Company and its
Subsidiaries as currently conducted and as currently proposed to be conducted
and the Company and its Subsidiaries, as applicable, have purchased a sufficient
number of license seats for all material Software currently used by the Company
and its Subsidiaries in such operations. With respect to the Information
Systems: (i) the Company and its Subsidiaries have taken commercially reasonable
steps and implemented commercially reasonable procedures to ensure that such
Information Systems do not include contaminants, which procedures include the
use of antivirus software to protect such Information Systems from becoming
infected by viruses and other harmful code; (ii) during the four (4) year period
immediately preceding the date of this Agreement, there has not been any
material malfunction that has not been remedied or replaced, or any material
unplanned downtime or service interruption; (iii) the Companies and its
Subsidiaries promptly implement security patches or security upgrades for such
Information Systems; (iv) during the four (4) year period immediately preceding
the date of this Agreement, no third party providing services to the Company or
any Subsidiary has failed to meet any material service obligation; (v) the
Company and its Subsidiaries have taken commercially reasonable steps and
implemented commercially reasonable procedures to manage its licenses to all
Software that is a component of the Information Systems and ensure compliance
with the terms of such licenses and have fully complied, in all material
respects, with all vendor-initiated audits of usage of such Software; and
(vi) the Company and its Subsidiaries have taken commercially reasonable steps
and implemented commercially reasonable procedures to mitigate risks that the
Information Systems will be used or accessed by persons other than Company or
Subsidiary employees, contractors or other authorized personnel or other than in
a manner in which such personnel are authorized to use or access the Information
Systems.

(i)    In the three (3) years prior to the date hereof, the Company and each
Subsidiary has taken reasonable precautions to protect the confidentiality,
integrity and security of the Information Systems and all information stored or
contained therein or transmitted thereby from any theft or unauthorized use,
access, interruption or modification by any Person. The Information Systems are
operated and maintained in accordance with customary industry standards and
practices for entities operating businesses similar to the business of the
Company, including with respect to redundancy, reliability, scalability, and
security, and are currently performing, and have performed for four (4) years
prior to the date hereof, in material conformance with their respective
specifications and documentation. The Information Systems have security,
back-ups and disaster recovery arrangements in place, and hardware and software
support, maintenance and trained personnel which are sufficient in all material
respects for the current and currently-anticipated future needs of the
businesses of the Company and its Subsidiaries. The Company and each Subsidiary
maintains commercially reasonable disaster recovery and security plans,
procedures and facilities, designed to minimize business

 

-38-



--------------------------------------------------------------------------------

interruptions in a timely fashion. In the four (4) years prior to the date
hereof, to the Knowledge of the Company, there has been no actual or alleged
material security breach, or material unauthorized use, access or intrusion, of
any Information System.

(j)    The Company and each Subsidiary of the Company maintains policies and
procedures regarding data security and privacy that are standard in the industry
and, in any event, in compliance with all their obligations under applicable Law
in all material respects. The Company and each Subsidiary is in material
compliance with all applicable Laws governing the collection and use of
personally identifiable information and such collection and use is in accordance
in all material respects with the Company’s privacy policy. The Company and each
Subsidiary of the Company has operational business continuity plans addressing
the possibility of future significant business disruptions, including but not
limited to procedures to follow in the event of the loss of key personnel,
equipment and facilities. Except as set forth in Section 3.16(j) of the Company
Disclosure Schedules, to the Company’s Knowledge, there has been no material
security breach relating to, material violation of any security policy
regarding, or material unauthorized access or unauthorized use of, any data in
the possession, custody or control of the Company or any Subsidiary of the
Company that contains confidential information or the personally identifiable
information of natural persons. There are not, and have not been during the
prior three (3) years, any investigations, allegations, claims or occurrences,
and no Person has commenced any legal proceeding against the Company or any
Subsidiary, pertaining to an actual or potential security or privacy breach or
relating to the collection, storage, transfer, loss, damage or unauthorized
access, disclosure, use, modification or other misuse of personally identifiable
data. The Company is entitled to transfer the information, including Personal
Information, comprised in the Company’s business and the Company Systems at
Closing without breach, in any material respect, of any applicable Law. The use
and dissemination of any and all data and information concerning individuals by
the Company and its Subsidiaries is in compliance in all material respects with
all applicable privacy policies, terms of use, customer agreements and Law. The
transactions contemplated to be consummated hereunder as of the Closing will not
violate, in any material respect, any privacy policy, privacy notice, terms of
use, customer agreements or Law relating to the use, dissemination, or transfer
of any such data or information.

(k)    The Company has taken commercially reasonable steps to prevent the
violation by the Company or any Subsidiary of the rights of any Person with
respect to personally identifiable information. The Company Systems and Company
Products, including any portions of which provided by Third Party Processors,
are sufficient to protect the privacy and confidentiality of all personally
identifiable information and third party information in compliance in all
material respects with industry best practices and Applicable Laws. To the
Company’s Knowledge, there have been no material unauthorized intrusions or
breaches of the security of any Information Systems operated or controlled by
the Company or any Subsidiary or any Third Party Processor.

(l)    Except as provided in Section 3.16(l) of the Company Disclosure
Schedules, during the twelve (12) months immediately prior to the date of this
Agreement, neither the Company nor any of the Subsidiaries have received in
writing any material warranty claims regarding the Company’s or any
Subsidiaries’ products, services or software, and to the Knowledge of the
Company, there is no bug, defect, or error current in any of the Company’s or
any Subsidiaries’ products, services or software that could lead to such
warranty claims (other than ordinary course warranty claims).

 

-39-



--------------------------------------------------------------------------------

(m)    None of the material Owned Intellectual Property was developed by or on
behalf of, pursuant to a Contract with, or using grants or any other subsidies
of, any governmental or public entity or authority, university, corporate
sponsor, or other third party.

(n)    The consummation of the transactions contemplated hereby will not,
pursuant to any Material Contract to which the Company or any Subsidiary is a
party, result in the loss or impairment of the Company’s or any Subsidiary’s
right to own or use any material Company Intellectual Property Rights.
Immediately subsequent to the Closing, the Owned Intellectual Property Rights
will be owned or available for use by the Company and its Subsidiaries on terms
and conditions substantially the same as those under which the Company and its
Subsidiaries own or use the Company Intellectual Property Rights immediately
prior to the Closing, without payment of additional fees.

Section 3.17.    Insurance Coverage. The Company has made available to Parent a
list of, and true and complete copies of, all insurance policies and fidelity
bonds relating to the assets, business, operations, employees, officers or
directors of the Company and the Subsidiaries, in each case in effect as of the
date of this Agreement. Except as set forth on Section 3.17 of the Company
Disclosure Schedules, there is no claim by the Company or any Subsidiary pending
under any of such policies or bonds as to which coverage has been, in writing to
the Company or any Subsidiary, questioned, denied or disputed by the
underwriters of such policies or bonds or in respect of which such underwriters
have reserved their rights. The Company and the Subsidiaries have received no
written notice from any insurance company with respect to the cancellation,
non-renewal or termination of any insurance policy.

Section 3.18.    Licenses and Permits. The Company and its Subsidiaries possess
or have applied for all material licenses, franchises, permits, certificates,
approvals or other similar authorizations required by Applicable Law to own,
lease, and operate their properties and assets and to conduct their business as
currently conducted. Section 3.18 of the Company Disclosure Schedules describes
each license, franchise, permit, certificate, approval or other similar
authorization affecting, or relating in any way to, the assets or business of
the Company or any Subsidiary (the “Permits”) (in each case as in existence as
of the date of this Agreement), together with the name of the Governmental
Authority issuing such Permit. The Permits are valid and in full force and
effect. Neither the Company nor any Subsidiary is in, or since January 1, 2015
has been, in default under the Permits. Neither the Company nor any of its
Subsidiaries has received any written or, to the Knowledge of the Company, oral
notice from any Governmental Authority (a) indicating or alleging that the
Company and its Subsidiaries do not possess any material Permit required to own,
lease, and operate their properties and assets or to conduct their business as
currently conducted or (b) threatening or seeking to withdraw, revoke,
terminate, or suspend any of the material Permits. None of the Permits will be
subject to withdrawal, revocation, termination, or suspension as a result of the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, except for any such withdrawal, revocation,
termination or suspension that would not reasonably be expected to be,
individually or in the aggregate, material to the Company.

 

-40-



--------------------------------------------------------------------------------

Section 3.19.    Finders’ Fees. Except as set forth on Section 3.19 of the
Company Disclosure Schedules, there is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of the Company or any Subsidiary or director or officer of the Company who might
be entitled to any fee or commission in connection with the transactions
contemplated by this Agreement.

Section 3.20.    Labor Matters.

(a)    The Company has provided Parent with a true and complete list of each
employee of the Company or any Subsidiary as of the date hereof and in the case
of each such employee, the following information, if applicable, as of the date
hereof: (i) title or position; (ii) date of hire; (iii) work location;
(iv) whether full-time or part-time and whether exempt or non-exempt;
(v) whether absent from active employment and if so, the date such absence
commenced and the anticipated date of return to active employment; and
(vii) annual base salary. The Company has provided Parent with a true and
complete list of each individual independent contractor providing services to
the Company or any Subsidiary as of the date hereof and in the case of each such
individual independent contractor, the following information as of the date
hereof: (i) date of commencement of service; and (ii) independent contractor or
consulting fees.

(b)    The Company and each Subsidiary has been since January 1, 2015 and is in
compliance in all material respects with all applicable Laws respecting
employment and employment practices, terms and conditions of employment,
collective bargaining, disability, immigration, health and safety, wages, hours
and benefits, harassment, non-discrimination in employment, workers’
compensation, and unemployment compensation.

(c)    There are no unfair labor practice charges or employee grievance claims,
actions or charges pending against the Company or any Subsidiary, and, to the
Company’s Knowledge, no such charges have been threatened.

(d)    Neither the Company nor any Subsidiary is or has been a party to or
subject to, or is currently negotiating in connection with entering into, any
collective bargaining agreement, and, to the Company’s Knowledge, there has not
been any organizational campaign, petition or other unionization activity
seeking recognition of a collective bargaining unit relating to any employee,
director or independent contractor of the Company or any Subsidiary. There is no
material labor strike, slowdown, stoppage, picketing, interruption of work or
lockout pending or, to the Company’s Knowledge, threatened against the Company
or any Subsidiary.

(e)    Except as would not result in material liability to the Company and its
Subsidiaries, taken as a whole, (i) all individual independent contractors and
consultants providing services to the Company or any Subsidiary have been
properly classified as independent contractors for purposes of all Laws,
including Laws with respect to employee benefits, and (ii) all employees of the
Company or any Subsidiary have been properly classified as overtime exempt or
nonexempt under the Fair Labor Standards Act.

 

-41-



--------------------------------------------------------------------------------

Section 3.21.    Employee Benefit Plans.

(a)    Section 3.21(a) of the Company Disclosure Schedules contains a correct
and complete list identifying each “employee benefit plan,” as defined in
Section 3(3) of ERISA, each employment, severance or similar Contract, plan,
arrangement or policy and each other plan or arrangement (written or oral)
providing for compensation, bonuses, profit-sharing, stock option or other stock
related rights or other forms of incentive or deferred compensation, vacation
benefits, insurance (including any self-insured arrangements), health or medical
benefits, employee assistance program, disability or sick leave benefits,
workers’ compensation, supplemental unemployment benefits, severance benefits,
retention benefits, flexible benefits, cafeteria plan, fringe benefits and
post-employment or retirement benefits (including compensation, pension, health,
medical or life insurance benefits) (i) which is maintained, administered or
contributed to by the Company or any Subsidiary, (ii) which covers any current
or former employee, officer, director or independent contractor of the Company
or any Subsidiary (including any such plan of an ERISA Affiliate), or (iii) with
respect to which the Company or any Subsidiary has any liability (including any
such plan of an ERISA Affiliate). Such plans are referred to collectively herein
as the “Employee Plans.” Copies of such Employee Plans (and, if applicable,
related trust or funding agreements or insurance policies or contracts) and all
amendments thereto (including an accurate description of any material unwritten
plan, as in effect on the date hereof) have been provided to Parent together
with, if applicable, the most recent annual report (Form 5500 including, if
applicable, Schedule B thereto) prepared in connection with any such plan or
trust, actuarial report, accountant’s opinion of the plan’s financial
statements, summary plan description, and Internal Revenue Service determination
or opinion letter.

(b)    None of the Company, any Subsidiary, any ERISA Affiliate or any
predecessor thereof sponsors, maintains or contributes to, or has any liability
to, or has in the past sponsored, maintained or contributed to, or had any
liability to, any plan subject to Title IV or Section 302 of ERISA or
Section 412 of the Code.

(c)    None of the Company, any Subsidiary, any ERISA Affiliate of the Company
or any predecessor thereof contributes to, or has in the past contributed to,
any multiemployer plan, as defined in Section 3(37) of ERISA (a “Multiemployer
Plan”).

(d)    Each Employee Plan has been maintained and operated in compliance in all
material respects with its terms and Applicable Law, to the Knowledge of the
Company no written notice has been issued to the Company by any Governmental
Authority challenging such compliance, and, to the Knowledge of the Company, no
event has occurred which would reasonably be expected to cause any such Employee
Plan to fail to comply with such requirements. Each Employee Plan that is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter (or opinion letter on which the Employee Plan is
entitled to rely) from the Internal Revenue Service, and to the Company’s
Knowledge, there is no reason why any such determination or opinion letter
should be revoked and no event has occurred which will or could give rise to a
tax under Section 511 of the Code. No events have occurred with respect to any
Employee Plan that could result in payment or assessment by or against the
Company of any material excise taxes under Sections 4972, 4975, 4976, 4977,
4979, 4980B, 4980D, 4980E or 5000 of the Code and none of the Company, any
Subsidiary or any of its ERISA Affiliates has engaged in any prohibited
transaction.

(e)    Neither the Company nor any Subsidiary has any current or projected
liability in respect of post-employment or post-retirement health or medical
benefits for retired, former or current service providers of the Company or any
Subsidiary, except as required under Part 6 of Title I of ERISA and
Section 4980B of the Code or other Applicable Law.

 

-42-



--------------------------------------------------------------------------------

(f)    All material contributions required under each Employee Plan will be made
on or prior to the Closing Date except to the extent (i) reflected as a
liability on the Closing Working Capital Statement or (ii) to the extent the
liability for such contributions are retained by any Affiliate.

(g)    Except as set forth on Section 3.21(g) of the Company Disclosure
Schedules, there is no Contract, plan or arrangement (written or otherwise)
covering any current or former employee, independent contractor or shareholder
of the Company or any Subsidiary that, individually or collectively, could
constitute excess parachute payments (as defined in Section 280G of the Code
(without regard to subsection (b)(4) thereof)). Except as set forth on
Section 3.21(g) of the Company Disclosure Schedules, no Person is entitled to
any gross-up, make-whole or other additional payment from the Company or any of
the Subsidiaries in respect of any Tax under Sections 4999 or 409A of the Code.

(h)    Except as set forth on Section 3.21(h) of the Company Disclosure
Schedules or as set forth in this Agreement, no current or former service
provider to the Company or any Subsidiary will become entitled to any bonus,
retirement, severance or similar award, payment or benefit, or the enhancement
of any such award, payment or benefit (including acceleration of vesting or
exercise of an incentive award), as a result of the transactions contemplated
hereby.

(i)    Other than claims under the Employee Plan in the ordinary course of
business, there is no action, suit, investigation, audit, claim or proceeding
pending against or involving or, to the Knowledge of the Company, threatened
against or involving any Employee Plan before any arbitrator or any Governmental
Authority, and, to the Knowledge of the Company, no facts exist which could give
rise to any such actions, suits, investigations audits, claims or proceedings.

(j)    None of the assets of any Employee Plan are invested in employer
securities or employer real property.

(k)    There have been no acts or omissions by the Company, any Subsidiary, or
any of their ERISA Affiliates which have given rise to or may give rise to
interest, fines, penalties, taxes or related charges under Section 502 of ERISA
or Chapters 43, 47, 68 or 100 of the Code for which the Company, any Subsidiary,
or any of their ERISA Affiliates may be liable or under Section 409A of the Code
for which the Company, any Subsidiaries, or any of their ERISA Affiliates or any
participant in any Employee Plan that is a nonqualified deferred compensation
plan (within the meaning of Section 409A of the Code) may be liable.

(l)    Each Employee Plan which constitutes a “group health plan” (as defined in
Section 607(i) of ERISA or Section 4980B(g)(2) of the Code), including any plans
of current and former affiliates which must be taken into account under Sections
4980B and 414(t) of the Code or Sections 601-608 of ERISA, have been operated in
compliance with applicable law, including the continuation coverage requirements
of Section 4980B of the Code and Section 601 of ERISA and the portability and
nondiscrimination requirements of Sections 9801 and 9802 of the Code and
Sections 701-707 of ERISA, to the extent such requirements are applicable.

 

-43-



--------------------------------------------------------------------------------

(m)    None of the Employee Plans is a multiple employer pension plan or a
multiple employer welfare arrangement (within the meaning of Section 3(40) of
ERISA).

(n)    To the Knowledge of the Company, there has been no act or omission that
would impair the ability of the Company or its Subsidiaries (or any successor
thereto) to unilaterally amend or terminate any Employee Plan (to the extent the
Company or its Subsidiaries would otherwise have the right to unilaterally amend
or terminate such Employee Plan).

Section 3.22.    Environmental Matters. Except as could not reasonably be
expected to have a Material Adverse Effect or as disclosed in Section 3.22 of
the Company Disclosure Schedules:

(a)    Since January 1, 2015, no written notice, notification, demand, request
for information, citation, summons or order has been received, no complaint has
been filed, no penalty has been assessed and no Proceeding or review is pending
or, to the Company’s Knowledge, threatened with respect to any matters relating
to the Company or any Subsidiary and relating to or arising out of any
Environmental Law or Hazardous Substance;

(b)    Neither the Company nor any Subsidiary nor, to the Company’s Knowledge,
has any other person had a release of Hazardous Substances at any property
owned, operated or leased by the Company or any Subsidiary in violation of
Environmental Laws or that would reasonably be expected to result in a liability
of the Company or any Subsidiary for investigation, remediation or other
response actions pursuant to Environmental Laws; and

(c)    The Company and its Subsidiaries are in compliance with all Environmental
Laws and, since January 1, 2015, have obtained and are in compliance with all
Environmental Permits; such Environmental Permits are valid and in full force
and effect.

Section 3.23.    Affiliate Transactions. Except as set forth on Section 3.23 of
the Company Disclosure Schedules, neither (a) any stockholder, director, officer
or employee in senior management of the Company or any Subsidiary, nor (b) any
Affiliate or any “associate” or any member of the “immediate family” (as such
terms are respectively defined in Rules 12b-2 and 16a-1 of the 1934 Act) of any
Person described in the foregoing clauses (a) or (b) (each of the foregoing, a
“Related Party”), (i) is a party to any transactions, agreements, commitments,
arrangements or understandings with the Company or any Subsidiary (other than
(A) as reflected in the Stockholder Agreement, (B) in the case of any current or
former director, officer or employee in senior management of the Company or any
Subsidiary, rights and claims for indemnification or to advancement or
reimbursement of expenses that any such person may have in his or her capacity
as a current or former director, officer or employee in senior management of the
Company or any Subsidiary to the extent such person is entitled thereto under
Applicable Law, the organizational documents of the Company, the Surviving
Corporation or any Subsidiary or any agreement required to be disclosed in
Section 3.10 of the Company Disclosure Schedules or (C) in the case of a current
or former employee, any rights or claims which such

 

-44-



--------------------------------------------------------------------------------

person may have arising out of or related to such person’s status as an employee
of the Company or a Subsidiary with respect to payment of accrued and unpaid
wages, compensation earned, unreimbursed business expenses and/or coverage under
any Employee Plan), or (ii) is engaged, directly or indirectly, in the conduct
of the business of or provides services to the Company or any Subsidiary (other
than, in the case this clause (ii), in its capacity as a Stockholder or as a
director, officer or employee in senior management of the Company or any
Subsidiary).

Section 3.24.    Taxes.

(a)    All income and other material Tax Returns of the Company and its
Subsidiaries required to have been filed have been timely filed (taking into
account valid extensions of time to file). All such Tax Returns were true,
correct and complete in all material respects. Neither the Company nor any
Subsidiary is currently the beneficiary of any extension of time within which to
file any Tax Return. All income Taxes, escheat or unclaimed property and other
material Taxes due and payable of the Company or any Subsidiary (whether shown
on any Tax Return) have been timely paid in full.

(b)    Neither the Company nor any of its Subsidiaries has granted any extension
or waiver of the statute of limitations period applicable to any Tax Return or
with respect to any Tax assessment or deficiency, which period (after giving
effect to such extension or waiver) has not yet expired. There is no ongoing
claim, audit, dispute, investigation or action made in writing or, to the
Knowledge of the Company, threatened, against or with respect to the Company or
any of its Subsidiaries in respect of any Tax, and neither the Company nor its
Subsidiaries have received any written requests for information or other written
notice of any of the foregoing.

(c)    Except as set forth on Section 3.24(c) of the Company Disclosure
Schedules, neither the Company nor any of its Subsidiaries (i) has been a member
of an affiliated, consolidated, combined, unitary or similar group for Tax
purposes within the last five (5) years (other than a group of which the Company
was or Actua is the parent), (ii) has any liability for the Taxes of any Person
(other than the Subsidiaries) under Treasury Regulations Section 1.1502-6 (or
any similar provision of state, local or non-U.S. Law), as transferee or
successor, by contract, or otherwise or (iii) is party to any Tax sharing
agreement.

(d)    No written claim or assertion has been made, or has been threatened, by
any Taxing Authority against the Company or any of its Subsidiaries in any
jurisdiction where the Company (or any of its Subsidiaries, as applicable) does
not currently file a Tax Return that it is or may be subject to Tax by such
jurisdiction.

(e)    Neither the Company nor any of its Subsidiaries has participated in a
“reportable transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b). Neither the Company nor any of its Subsidiaries was a
distributing corporation or a controlled corporation in a transaction intended
to be governed by Section 355 or Section 361 of the Code within the last two
(2) years.

(f)    The Company and its Subsidiaries have deducted or withheld and timely
paid over to the proper Taxing Authorities all material Taxes required to have
been deducted or

 

-45-



--------------------------------------------------------------------------------

withheld and paid over, and all Tax Returns and forms required with respect
thereto have been properly completed and timely filed. There are no Liens on the
assets or stock of any of the Company or its Subsidiaries with respect to Taxes
other than Liens for Taxes not yet due and payable.

(g)    Neither the Company nor any of its Subsidiaries will be required to
include any material item of income in, or exclude any material deduction from,
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of any:

(i)    change in method of accounting for a taxable period ending on or prior to
the Closing Date;

(ii)    “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local, or non-U.S. Tax Law)
executed on or prior to the Closing Date;

(iii)    intercompany transactions or any excess loss account described in the
Treasury Regulations under Section 1502 of the Code (or any corresponding or
similar provision of state, local, or non-U.S. income Tax Law);

(iv)    installment sale or open transaction disposition made on or prior to the
Closing Date;

(v)    prepaid amount received on or prior to the Closing Date, except to the
extent of deferred revenue excluded from the calculation of Closing Working
Capital; or

(vi)    election under Section 108(i) of the Code.

(h)    Section 3.24(h) of the Company Disclosure Schedule provides the U.S.
federal income tax classification of the Company and each of its Subsidiaries.
Neither the Company nor any of its Subsidiaries has had a U.S. federal income
tax classification other than the classification set forth on Section 3.24(h) of
the Company Disclosure Schedules since the date such entity was organized.

(i)    The Company and each of its Subsidiaries has (i) properly collected and
remitted sales, use, property, and similar Taxes with respect to all sales made
to its customers and (ii) for all sales that are exempt from sales and similar
Taxes and that were made without charging or remitting sales or similar Taxes,
received and retained any appropriate Tax exemption certificates and other
documentation qualifying such sale as exempt.

(j)    All accounting entries (including charges and accruals) for Taxes with
respect to the Company and its Subsidiaries reflected on the Balance Sheet of
the Company and its Subsidiaries (excluding any provision for deferred income
taxes reflecting either differences between the treatment of items for
accounting and income tax purposes or carryforwards) are adequate to cover any
Tax liabilities accruing through the Balance Sheet Date. For the period
beginning after the Balance Sheet Date and ending on the Closing Date, the
Company and its Subsidiaries have not incurred or accrued any liability for
Taxes other than in the ordinary course of business.

 

-46-



--------------------------------------------------------------------------------

(k)    Immediately after the Closing Date, neither the Company nor any
Subsidiary will have any material deferred intercompany items within the meaning
of Treasury Regulations Section 1.1502-13, and at such time there will not exist
any material excess loss account within the meaning of Treasury Regulations
Section 1.1502-19 with respect to the stock of the Company or any Subsidiary.

(l)    The Company and its Subsidiaries are and have been in compliance in all
material respects with any Applicable Laws relating to unclaimed or abandoned
property or escheat.

Section 3.25.    Customers. Section 3.25 of the Company Disclosure Schedule sets
forth (a) the names of the top ten (10) customers of the Company or any
Subsidiary in terms of GAAP revenues generated in the aggregate for the Company
and the Subsidiaries for each of the 12-month periods ending December 31, 2015
and December 31, 2016 (collectively, the “Key Customers”) and (b) the aggregate
GAAP revenues generated by each Key Customer for the Company and the
Subsidiaries during such periods. Except as set forth in Section 3.25 of the
Company Disclosure Schedule, no Key Customer has canceled otherwise terminated
its relationship with the Company or any Subsidiary or has materially decreased
its usage or purchase of the products or services of the Company or any
Subsidiary. No Key Customer has, to the Knowledge of the Company, threatened to
terminate, cancel or otherwise materially and adversely modify its relationship
with the Company or any Subsidiary, or to decrease materially or limit its
usage, purchase or distribution of the products or services of the Company or
any Subsidiary.

Section 3.26.    Suppliers. Section 3.26(a) of the Company Disclosure Schedule
sets forth (a) the names of the top ten (10) suppliers of the Company or any
Subsidiary (excluding third-party managers) in terms of aggregate consideration
paid by the Company and the Subsidiaries for goods or services during each of
the 12-month periods ending on December 31, 2015 and December 31, 2016
(collectively, the “Key Suppliers”) and (b) the amount of consideration paid to
each Key Supplier by the Company and the Subsidiaries during such periods. No
Key Supplier has canceled otherwise terminated its relationship with the Company
or any Subsidiary or has materially decreased the amount of products or services
it provides to the Company or any Subsidiary. No Key Supplier has, to the
Knowledge of the Company, threatened to terminate, cancel or otherwise
materially and adversely modify its relationship with the Company or any
Subsidiary, or to decrease materially or limit the products or services it
provides to the Company or any Subsidiary.

Section 3.27.    Disclaimer of Representations and Warranties. Except for the
representations and warranties contained in this Article 3, the Company makes no
other representations or warranties, express or implied, and the Company hereby
disclaims any such other representations or warranties, whether by the Company,
any Subsidiary of the Company or any of their respective officers, directors,
employees, agents or representatives, or any other Person, with respect to this
Agreement and the transactions contemplated hereby, notwithstanding the delivery
or disclosure to Parent, Merger Subsidiary or any of their respective directors,
officers, employees, agents or representatives, or any other Person, of any
documentation or other information by the Company, any Subsidiary of the Company
or any of their respective officers, directors, employees, agents or
representatives, or any other Person, with respect to any of the foregoing.

 

-47-



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUBSIDIARY

Parent and Merger Subsidiary, jointly and severally, represent and warrant to
the Company as follows:

Section 4.01.    Corporate Existence and Power. Each of Parent and Merger
Subsidiary is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
corporate or similar powers and all material governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted. Since the date of its incorporation, Merger
Subsidiary has not engaged in any activities other than in connection with or as
contemplated by this Agreement.

Section 4.02.    Corporate Authorization. The execution, delivery and
performance by Parent and Merger Subsidiary of this Agreement and the
consummation of the transactions contemplated hereby are within the corporate
powers of Parent and Merger Subsidiary and, except for the adoption of this
Agreement by Parent in its capacity as the sole stockholder of Merger
Subsidiary, have been duly authorized by all necessary corporate or similar
action. This Agreement, the Escrow Agreement and the Confidentiality Agreement
(as defined below) each constitute a valid and binding agreement of each of
Parent and Merger Subsidiary enforceable against Parent and Merger Subsidiary in
accordance with its terms (subject to limitations on enforcement imposed by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws affecting creditors’ rights generally).

Section 4.03.    Governmental Authorization. The execution, delivery and
performance by Parent and Merger Subsidiary of this Agreement and the
consummation by Parent and Merger Subsidiary of the transactions contemplated
hereby require no material action by or in respect of, or material filing with,
any Governmental Authority other than (a) the filing of the Certificate of
Merger with respect to the Merger with the Secretary of State of the State of
Delaware and appropriate documents with the relevant authorities of other states
in which the Company is qualified to do business, (b) compliance with any
applicable requirements of the 1933 Act, the 1934 Act and any other applicable
state or federal securities laws, (c) filings and approvals under the HSR Act
and (d) any actions or filings the absence of which would not reasonably be
expected to, individually or in the aggregate, materially delay Parent’s or
Merger Subsidiary’s ability to consummate the transactions contemplated by this
Agreement.

Section 4.04.    Noncontravention. The execution, delivery and performance by
Parent and Merger Subsidiary of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (a) contravene, conflict
with or result in any violation or breach of any provision of the certificate of
incorporation or bylaws or equivalent organizational documents of Parent or
Merger Subsidiary or (b) assuming compliance with the matters referred to in
Section 4.03 of this Agreement, contravene, conflict with or result in any
violation or breach of any provision of any Applicable Law, with only such
exceptions, in the case of clause (b), as would not reasonably be expected to,
individually or in the aggregate, materially delay Parent’s or Merger
Subsidiary’s ability to consummate the transactions contemplated by this
Agreement.

 

-48-



--------------------------------------------------------------------------------

Section 4.05.    Litigation. There is no Proceeding pending against, or to the
Knowledge of Parent, threatened against or affecting, Parent or Merger
Subsidiary before any arbitrator or any Governmental Authority which in any
manner challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.

Section 4.06.    Finders’ Fees. Except J.P. Morgan, there is no investment
banker, broker, finder or other intermediary which has been retained by or is
authorized to act on behalf of Parent or Merger Subsidiary who might be entitled
to any fee or commission in connection with the transactions contemplated by
this Agreement.

Section 4.07.    Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, Parent and Merger Subsidiary shall each be able
to pay its debts as they become due and shall own property having a fair
saleable value greater than the amounts required to pay its debts (including a
reasonable estimate of the amount of all contingent liabilities). Immediately
after giving effect to the transactions contemplated by this Agreement, Parent
and Merger Subsidiary each shall have adequate capital to carry on its
respective businesses. No transfer of property is being made and no obligation
is being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of Parent or Merger Subsidiary.

Section 4.08.    Availability of Funds. Parent and Merger Subsidiary have and
will have at the Closing funds sufficient for the payment of the Aggregate
Merger Consideration and for the satisfaction of all of their other obligations
in connection with this Agreement.

Section 4.09.    Non-Reliance on Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans. In connection with the due
diligence investigation of the businesses of the Company and its Subsidiaries by
Parent and its Affiliates, stockholders, directors, officers, employees, agents,
representatives or advisors, Parent and its Affiliates, stockholders, directors,
officers, employees, agents, representatives and advisors have received and may
continue to receive after the date hereof from the Company and its Subsidiaries,
stockholders, directors, officers, employees, agents, representatives and
advisors certain estimates, projections, forecasts and other forward-looking
information, as well as certain business plan information, regarding the
business of the Company or the Subsidiaries. Parent and Merger Subsidiary hereby
acknowledge that there are uncertainties inherent in attempting to make such
estimates, projections, forecasts and other forward-looking statements, as well
as in such business plans, with which Parent and Merger Subsidiary are familiar,
that Parent and Merger Subsidiary are taking full responsibility for making
their own evaluation of the adequacy and accuracy of all estimates, projections,
forecasts and other forward-looking information, as well as such business plans,
so furnished to them (including the reasonableness of the assumptions underlying
such estimates, projections, forecasts, forward-looking information or business
plans), and that Parent and Merger Subsidiary will have no claim against the
Company, the Stockholders or their respective Affiliates, or any of their
respective stockholders, directors, officers, employees, agents, representatives
or advisors, or any other person or entity, with respect thereto. Accordingly,
Parent and Merger Subsidiary hereby acknowledge and agree that

 

-49-



--------------------------------------------------------------------------------

none of the Company, the Stockholders or their respective Affiliates, nor any of
their respective stockholders, directors, officers, employees, agents,
representatives or advisors, nor any other person or entity, except to the
extent specifically set forth in Article 3 of this Agreement, has made or is
making any express or implied representation or warranty with respect to such
estimates, projections, forecasts, forward-looking statements or business plans
(including the reasonableness of the assumptions underlying such estimates,
projections, forecasts, forward-looking statements or business plans).

Section 4.10.    No Other Representations or Warranties. Each of Parent and
Merger Subsidiary acknowledges that it has conducted to its satisfaction an
independent investigation of the financial condition, results of operations,
assets, liabilities, properties and projected operations of the Company and its
Subsidiaries and their respective businesses and, in making its determination to
proceed with the transactions contemplated by this Agreement, each of Parent and
Merger Subsidiary has relied solely on the results of its own independent
investigation (subject only to the benefit of the express representations and
warranties of the Company set forth in Article 3 of this Agreement as qualified
and limited by the Company Disclosure Schedules). Such representations and
warranties by the Company constitute the sole and exclusive representations and
warranties of the Company to Parent and Merger Subsidiary in connection with the
transactions contemplated hereby, and each of Parent and Merger Subsidiary
acknowledges and agrees that the Company and its Affiliates are making no
representations or warranties whatsoever, express or implied, beyond those
expressly given in Article 3 of this Agreement, as applicable, each as qualified
and limited by the Company Disclosure Schedules, including any implied warranty
as to condition, merchantability or suitability as to the Common Stock, the
Company or its Subsidiaries, the businesses thereof, or any of the assets of the
Company or its Subsidiaries and it is understood that the Company makes no
representations and warranties concerning the Company or the Subsidiaries, their
respective businesses, or their assets other than the express representations
and warranties set forth in Article 3 of this Agreement as qualified and limited
by the Company Disclosure Schedules.

ARTICLE 5

COVENANTS OF THE COMPANY

Section 5.01.    Conduct of the Company.

(a)    From the date hereof until the Closing Date, the Company shall conduct
its and the Subsidiaries’ businesses in the ordinary course of business
consistent with past practice and use its commercially reasonable efforts to
(i) preserve intact its present business organization and (ii) maintain
relationships with its customers, lenders, suppliers and others having material
business relationships with it.

(b)    Without limiting the generality of the foregoing, except (i) as set forth
in Section 5.01 of the Company Disclosure Schedules, (ii) as required to comply
with Applicable Law, GAAP or the provisions of this Agreement or (iii) with the
prior written consent of Parent (which consent shall not be unreasonably
withheld, conditioned or delayed), until the earlier of the Closing Date and
termination of this Agreement the Company shall not and shall not permit any of
the Subsidiaries to:

(i)    adopt or propose any change in the certificate of incorporation or bylaws
or similar organizational documents of the Company or any Subsidiary (whether by
merger, consolidation or otherwise);

 

-50-



--------------------------------------------------------------------------------

(ii)    (A) split, combine or reclassify any shares of Common Stock or capital
stock of any Subsidiary, (B) declare, set aside or pay any dividend or other
distribution (whether in cash, stock or property or any combination thereof) in
respect of the Common Stock or capital stock of any Subsidiary (other than
dividends paid by any Subsidiary to the Company or another wholly-owned
Subsidiary), or (C) redeem, repurchase or otherwise acquire or offer to redeem,
repurchase, or otherwise acquire any Company Securities or any Subsidiary
Securities;

(iii)    (A) transfer, issue, pledge, deliver or sell, assign or authorize the
issuance, delivery or sale of, or otherwise dispose of, any shares of any
Company Securities (other than in connection with the exercise of any Option) or
Subsidiary Securities or the right to receive distributions thereon, or
(B) amend any term of any Company Security or any Subsidiary Security (in each
case, whether by merger, consolidation or otherwise);

(iv)    commit to make any capital expenditures following the Closing or any
obligations, liabilities or commitments in respect thereof exceeding $250,000
for any individual project or $500,000 in the aggregate;

(v)    merge or consolidate with any other Person or acquire (whether by merger,
consolidation, acquisition of stock or assets or otherwise), directly or
indirectly, any assets, securities, properties, interests or businesses (or
division thereof) other than the acquisition of assets or inventory in the
ordinary course of business of the Company and its Subsidiaries;

(vi)    other than in connection with actions permitted by Section 5.01(b)(iv),
make any loans, advances or capital contributions to, or investments in, any
other Person;

(vii)    enter into any agreement or arrangement that limits or otherwise
restricts the Company, any Subsidiary or any of their respective Affiliates or
any successor thereto from engaging or competing in any line of business, in any
location or with any Person;

(viii)    materially amend, materially modify or terminate any Material Contract
(other than Contracts with third-party managers and expiration in accordance
with the terms thereof) or enter or commit to enter into any Contract that would
be a Material Contract required to be disclosed pursuant to Section 3.10 (other
than clause (v) of Section 3.10(a)) if entered into prior to the execution of
this Agreement, except in each case for renewals of Material Contracts with
substantially similar terms as the existing Material Contact;

(ix)    cancel, compromise, waive or settle, or offer or propose to cancel,
compromise, waive or settle, (A) any material Proceeding or other claim against
the Company or any Subsidiary, (B) any stockholder litigation or stockholder
dispute against the Company or any of its officers or directors or (C) any
Proceeding or dispute that relates to the transactions contemplated hereby
(other than any such action with respect to Dissenting Shares in accordance with
Section 2.08);

(x)    make or change any material Tax election, change any annual Tax
accounting period, adopt or change any method of Tax accounting, enter any
closing agreement with a Taxing Authority, or settle any material Tax claim,
audit or assessment;

 

-51-



--------------------------------------------------------------------------------

(xi)    other than as required by the terms of any Employee Plan as in effect on
the date of this Agreement or Applicable Law, (i) grant or increase any
severance, retention or termination pay to any employee of the Company or any
Subsidiary (or amend any existing severance, retention or termination pay
arrangement), (ii) establish, adopt, amend or terminate any Employee Plan or
establish or adopt a plan, agreement or arrangement that would have been an
Employee Plan had it been in effect on the date of this Agreement, (iii) grant
equity or equity-based awards to any employee of the Company or any Subsidiary
or (iv) increase compensation, bonus or other benefits payable to any director
or employee of the Company or any Subsidiary, other than increases in the
ordinary course of business consistent with past practice;

(xii)    adopt a plan of or consummate a complete or partial liquidation,
dissolution, restructuring, recapitalization or other reorganization or filing
of a petition in bankruptcy under any provisions of federal or state bankruptcy
law or consent to the filing of any bankruptcy petition against it under any
similar law;

(xiii)    change any method of accounting or accounting practice of the Company
or any Subsidiary, except for changes that are (A) required by GAAP or
Applicable Law or (B) made by the Company’s ultimate parent on a company-wide
basis;

(xiv)    (A) waive or abandon or otherwise dispose of any material Intellectual
Property Rights of the Company or any Subsidiary or (B) sell, transfer, lease,
license, convey or otherwise dispose of any material assets of the Company or
any Subsidiary;

(xv)    (A) hire or otherwise enter into any employment or independent
contractor or individual consulting agreement or arrangement with any Person
providing for base salary or base fees, on an annualized basis, in excess of
$200,000 or terminate any employee, independent contractor or individual
consultant whose base salary or base fees exceeds, on an annualized basis,
$200,000 or (B) enter into any collective bargaining agreement with any labor
organization;

(xvi)    cancel, reduce or fail to maintain insurance coverage currently
applicable to the Company or any Subsidiary, except in for renewals or
replacements of insurance coverage with substantially similar terms as the
existing coverage; or

(xvii)    agree, resolve or commit to do any of the foregoing set forth in
clauses (i) through (xvi).

Section 5.02.    Access to Information; Confidentiality.

(a)    Subject to the Confidentiality Agreement, from the date hereof until the
Effective Time, the Company shall (i) give, and will cause each Subsidiary to
give, Parent, its counsel, financial advisors, auditors and other authorized
representatives reasonable access during normal business hours to the offices,
properties, assets, books and records, and Tax Returns of the Company and the
Subsidiaries, (ii) furnish, and shall cause the Company and each Subsidiary to
make available, to Parent, its counsel, financial advisors, auditors and other
authorized representatives such financial and operating data and other
information relating to the Company or any Subsidiary as such Persons may
reasonably request and (iii) instruct the

 

-52-



--------------------------------------------------------------------------------

employees, counsel and financial advisors of the Company or any Subsidiary to
cooperate with Parent in its investigation of the Company or any Subsidiary;
provided, that neither Parent, Merger Subsidiary nor any of their
representatives shall (x) contact any employee, officer, customer, service
provider, vendor or supplier of the Company or any Subsidiary without the prior
written consent of the Company (which consent shall not be unreasonably
withheld, conditioned or delayed) other than contacts in the ordinary course of
Parent’s and its Affiliates’ business that do not reference the Company, its
Subsidiaries or the transactions contemplated by this Agreement, (y) contact any
customer of the Company or any Subsidiary (or any agent of any such customer)
with respect to the Tax Analysis or (z) be permitted to conduct any Phase IIs or
other intrusive environmental testing, sampling or investigation; provided,
further, that notwithstanding anything to the contrary in the foregoing proviso,
at Parent’s reasonable request, the Company shall arrange for Parent, Merger
Subsidiary and their representatives to have meetings with the senior management
employees and officers of the Company and its Subsidiaries during normal
business hours for transition planning purposes so long as the Representative or
officers of the Company participate in such meetings. Any investigation or
access pursuant to this Section 5.02 shall be conducted in such manner as not to
interfere unreasonably with the operations, activities and employees of the
Company. Notwithstanding anything to the contrary in this Agreement, nothing in
this Section 5.02 shall require the Company or its Affiliates to disclose any
information or make available any records to Parent if such disclosure or the
provision of such records (A) would reasonably be expected to result in the
disclosure or provision of competitively sensitive business information, (B)
would violate the maintenance of attorney-client or other legal privileges or
doctrines, (C) would be in violation of Applicable Law or (D) would include
individual medical histories or other information which in the Company’s good
faith opinion the disclosure of which could subject the Company or any
Subsidiary to risk of liability.

(b)    The Company hereby agrees to be bound by and comply with the terms of the
Non-Use and Non-Disclosure Agreement entered into by and between the Company and
Parent, dated May 9, 2017 (the “Confidentiality Agreement”), which are hereby
incorporated by reference into this Agreement and shall continue in full force
and effect until the Effective Time (at which point it shall terminate in full),
such that the information obtained by the Company or its officers, employees,
agents or representatives in connection with the negotiation and execution of
this Agreement or the transactions contemplated by this Agreement or as
otherwise provided for in this Agreement shall be governed by the terms of the
Confidentiality Agreement.

Section 5.03.    Notices of Certain Events. Prior to the Closing, the Company
shall promptly notify Parent of:

(a)    any written notice or other written communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement;

(b)    any written notice or other written communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement;
and

 

-53-



--------------------------------------------------------------------------------

(c)    (i) any event, change, or occurrence that (A) causes, or would reasonably
be expected to cause, any representation or warranty of the Company set forth in
this Agreement to be untrue or inaccurate in any material respect or (B) causes,
or would reasonably be expected to cause, the Company to fail to perform or
comply with in any material respect any covenant or agreement of the Company set
forth in this Agreement, in each case of clause (A) and (B), which the Company
believes would or would be reasonably expected to cause a condition to Closing
set forth in Section 9.02 to not be satisfied and (ii) any actions, suits,
claims, investigations or proceedings commenced or, to the Company’s Knowledge
threatened against the Company or any Subsidiary that, if pending on the date of
this Agreement, would have been required to have been disclosed in Section 3.11
of the Company Disclosure Schedules or that relates to the consummation of the
transactions contemplated by this Agreement; provided, however, that (i) the
delivery of any notice pursuant to this Section 5.03 or otherwise shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by the Company or the remedies available hereunder to
the party receiving that notice and (ii) any failure of the Company to provide
prompt notice under this Section 5.03 shall not be deemed to be a breach of a
covenant under this Section 5.03.

Section 5.04.    Resignations. At or prior to the Closing, the Company shall
deliver to Parent the resignations of all officers and directors of the Company
and each Subsidiary (solely in their capacities as such), in each case, as
requested by Parent, with such resignations to be effective as of the Effective
Time.

Section 5.05.    Exclusivity. From the date of this Agreement until the
Effective Time, the Company shall not, and shall cause its Affiliates and its
and their respective directors, officers, managers, employees, agents,
representatives and advisors not to (a) solicit, initiate, or encourage the
submission of any proposal or offer from any other Person relating to a
potential business combination with or acquisition of the Company or any
Subsidiary (whether by way of merger, purchase of securities, purchase of
assets, or otherwise) or any portion of the Company Securities or assets of the
Company or Subsidiary Securities or assets of any Subsidiary (a “Competing
Transaction”), (b) participate in or continue any activities, discussions, or
negotiations regarding a Competing Transaction, (c) provide information
regarding the Company or any Subsidiary to, or (d) enter into or agree to enter
into any Contract with, any Person, other than Parent, in connection with a
possible Competing Transaction with such Person. The Company shall, and shall
cause its Affiliates and its and their respective directors, officers, managers,
employees, agents, representatives and advisors, to, immediately cease any
existing activities, discussions, and negotiations with any other Person with
respect to a Competing Transaction. The Company shall promptly advise Parent of
the receipt by the Company or any of its Affiliates or its and their respective
directors, officers, managers, employees, agents, representatives or advisors of
any oral or written communication, proposal, offer, or inquiry from any other
Person regarding a Competing Transaction, including the identity of the Person
making the same and the material terms and conditions of any proposal or offer.

Section 5.06.    Financial Statements.

(a)    For each calendar month ended after the date of this Agreement but at
least thirty (30) days prior to the Closing Date, the Company shall provide to
Parent, within thirty (30) days after the end of such calendar month, unaudited
consolidated financial statements

 

-54-



--------------------------------------------------------------------------------

of the Company and its Subsidiaries, consisting of a balance sheet as of the end
of each such month and an income statement for such month and for the portion of
the year then ended (such financial statements, “Interim Financial Statements”).

(b)    At least ten (10) days prior to the Closing, the Company shall provide to
Parent, the audited consolidated financial statements of the Company and its
Subsidiaries prepared in accordance with GAAP, consisting of the audited
consolidated balance sheet at December 31, 2015 and December 31, 2016 and the
related statements of earnings and retained earnings and cash flows for each of
the fiscal years then ended, accompanied by an unqualified opinion of KPMG LLP
(the “Year End Financial Statements”).

(c)    At least ten (10) days prior to the Closing, the Company shall deliver to
Parent the unaudited interim consolidated financial statements of the Company
and its Subsidiaries for the first, second and third fiscal quarters of calendar
year 2016 and for the first and second fiscal quarters of calendar year 2017, in
each case consisting of a consolidated balance sheet as of the last day of the
fiscal period and the related statements of earnings and retained earnings and
cash flows for the three-, six- or nine-month period then ended, and the
corresponding three-, six- or nine-month period of the prior fiscal year. Such
unaudited interim consolidated financial statements shall be prepared in
accordance with GAAP on the same basis as the Year End Financial Statements and
shall have been reviewed by KPMG LLP using professional standards and procedures
for conducting such reviews as required by Rule 10-01 of Regulation S-X for
interim financial statements filed in a periodic report with the SEC.

(d)    For each fiscal quarter ending after the date of this Agreement (but not
the fourth fiscal quarter of any year) but at least forty-five (45) days prior
to the Closing Date, the Company shall deliver to Parent the unaudited interim
consolidated financial statements of the Company and its Subsidiaries for such
fiscal quarter, consisting of a consolidated balance sheet as of the last day of
such fiscal quarter and the related statements of earnings and retained earnings
and cash flows for the three-, six- or nine-month period then ended, as
applicable, and the corresponding three-, six- or nine-month period of the prior
fiscal year. Such unaudited interim consolidated financial statements shall be
prepared in accordance with GAAP on the same basis as the Year End Financial
Statements and shall have been reviewed by KPMG LLP using professional standards
and procedures for conducting such reviews as required by Rule 10-01 of
Regulation S-X for interim financial statements filed in a periodic report with
the SEC.

(e)    The financial statements referred to in clauses (a), (b) and (c) above
shall conform to the requirements of Regulation S-X (“Regulation S-X”) under the
Securities Act of 1933, as amended (the “Securities Act”) and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), applicable to financial
statements to be filed by an acquirer.

(f)    In addition, the Company shall provide such information, or reasonable
access thereto, with respect to the Company and its Subsidiaries as may be
reasonably requested by Parent to permit Parent to prepare or file pro forma
financial information required by the rules of the SEC (provided that, in
connection with such pro forma financial information, the Company and its
Subsidiaries shall have no obligation to prepare such pro forma financial
information or to provide (w) any information related to the Parent, Merger
Subsidiary or any of their pre-Closing Affiliates, (x) the pro forma
capitalization of the Company after giving effect to

 

-55-



--------------------------------------------------------------------------------

the Closing or the financing of the transactions contemplated hereby, (y) any
adjustments, assumptions, estimates, projections or other information in
connection with the potential purchase price accounting treatment of the Merger
or (z) any assumptions with respect to equity or indebtedness outstanding as a
result of the financing of the transactions contemplated hereby, any interest
expense, fees, original issue discount, or other economics in connection with
such financing or any fees and expenses of any Person (other than the Company
and its Subsidiaries) incurred or otherwise payable in connection with the
consummation of the Merger and the other transactions contemplated hereby). The
Company also shall cooperate with Parent to provide any additional historical
financial information regarding the Company and its Subsidiaries, or access
thereto, that is reasonably requested by Parent in connection with Parent’s
analysis of the financial statements referred to in clauses (a), (b) and
(c) above required to be included in any reports or other filings by Parent
under applicable SEC rules and regulations. The Company shall keep Parent
informed at any time upon Parent’s reasonable request in reasonable detail of
the status of its efforts to prepare the financial statements referred to in
clauses (a), (b) and (c) above.

(g)    From and after the Closing Date, Representative shall use its
commercially reasonable efforts to assist Parent (i) in the preparation of any
financial statements of the Company for any periods prior to the Closing
required to be filed by Parent with the SEC, (ii) obtain the consent of KPMG LLP
to the inclusion of its opinion with respect to the Company’s financial
statements in one or more reports or registration statements that may be filed
by the Parent under applicable SEC rules and regulations, (iii) with the
preparation of any pro forma financial statements or other financial information
that may be required to be filed by Parent with respect to the Company and its
Subsidiaries under applicable SEC rules and regulations and (iv) requesting that
KPMG LLP issue one or more customary comfort letters with respect to the
financial information of the Company.

Section 5.07.    Investment Advisory Clients; Investment Advisory Contracts.
From the date of this Agreement until the Effective Time, the Company shall
promptly make available to Parent true and complete copies of each Investment
Advisory Contract (other than Investment Advisory Contracts with end clients) to
which the Company or any of its Subsidiaries becomes bound from and after the
date that is five (5) Business Days prior to the date hereof through the date
that is five (5) Business Days prior to the Closing Date (including, investment
guidelines, strategies, policies or restrictions applicable thereto). On or
prior to the Closing Date, the Company shall deliver to Parent an update to
Section 3.14 of the Company Disclosure Schedules containing a full and complete
list of each Investment Advisory Contract and any other Contract with an
Investment Advisory Client related thereto (other than Investment Advisory
Contracts and other Contracts with end clients), in each case to which the
Company or any of its Subsidiaries is bound as of the date that is five
(5) Business Days prior to the Closing Date.

Section 5.08.    4.01(k) Profit Sharing Plan. The Company shall terminate its
401(k) Profit Sharing Plan effective immediately prior to Closing, unless Parent
provides written notice to the Company at least five (5) Business Days prior to
the Closing Date.

 

-56-



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS OF PARENT

Section 6.01.    Confidentiality. Parent hereby agrees to be bound by and comply
with the terms of the Confidentiality Agreement, which are hereby incorporated
by reference into this Agreement and shall continue in full force and effect
until the Effective Time (at which point it shall terminate in full), such that
the information obtained by Parent, or its officers, employees, agents or
representatives in connection with the negotiation and execution of this
Agreement or the transactions contemplated by this Agreement or otherwise set
forth in this Agreement shall be governed by the terms of the Confidentiality
Agreement. In the event this Agreement is terminated prior to the Effective
Time, the Confidentiality Agreement shall nevertheless continue in full force
and effect in accordance with the terms and conditions thereof.

Section 6.02.    Maintenance of Records; Access.

(a)    For a period of 7 years after the Effective Time (the “Record Maintenance
Period”), Parent shall (i) cause the Surviving Corporation to retain its books
and records for periods prior to the Closing and (ii) cause the Surviving
Corporation to grant to the Representative such access to financial records and
other information in its possession related to conduct of the Surviving
Corporation, and such cooperation and assistance as shall be reasonably required
to enable the Representative to complete its legal, regulatory, stock exchange
and financial reporting requirements and for any other reasonable business
purpose, including in respect of litigation and insurance matters; provided,
however, that any such access shall not unreasonably interfere with the normal
operations of the Surviving Corporation and its Affiliates; provided, further,
that Parent shall not be required to provide access to the portion of any
records, Tax Returns or any other information, in each case which includes any
information relating to any member (other than the Surviving Corporation or the
Surviving Corporation’s Subsidiaries) of a consolidated, unitary or combined
group including the Parent and, to the extent Parent does not provide access to
such records, Tax Returns or other information, Parent shall use reasonable best
efforts to provide such information in a manner that does not include any
information relating to any member (other than the Surviving Corporation or the
Surviving Corporation’s Subsidiaries) of a consolidated, unitary or combined
group including the Parent. Notwithstanding the foregoing, Parent or the
Surviving Corporation may dispose of any such books and records during such
7-year period, so long as such party first provides at least 30 calendar days
written notice to the Representative of its intent to dispose of such books and
records and permits the Representative (at its expense) to take possession
thereof during such 30-day period. Any books and records retained by Parent or
the Surviving Corporation or provided to the Representative pursuant to this
Section 6.02(a), and the information therein, shall be treated by Parent and/or
the Surviving Corporation in the same manner as the Parent and/or the Surviving
Corporation, as applicable, treats its own confidential information.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Section 6.02 shall require the Parent or the Surviving Corporation or any
Subsidiary to disclose any information or make available any records to the
Representative if such disclosure or the provision of such records (i) would
reasonably be expected to result in competitive harm to such disclosing party or
its Affiliates, (ii) would violate the maintenance of attorney-client or other
legal privileges or doctrines, (iii) would be in violation of Applicable Law or
(iv) would include medical histories or other information which in the Parent’s
good faith opinion the disclosure of which could subject the Parent or the
Surviving Corporation to risk of liability.

 

-57-



--------------------------------------------------------------------------------

Section 6.03.    Obligations of Merger Subsidiary. Parent will cause Merger
Subsidiary to perform its obligations under this Agreement and to consummate the
Merger on the terms and conditions set forth in this Agreement.

Section 6.04.    Indemnification; D&O Insurance.

(a)    From and after the Effective Time until the sixth anniversary of the
Closing Date, each of Parent and the Surviving Corporation shall, jointly and
severally, (i) indemnify and hold harmless each present and former director and
officer of the Company and each Subsidiary (collectively, the “Company
Indemnified Parties”), against any and all Damages incurred or suffered by any
of the Company Indemnified Parties in connection with any Liabilities or any
Proceeding, whether civil, criminal, administrative or investigative, arising
out of or pertaining to matters existing or occurring at or prior to the
Effective Time, whether asserted or claimed prior to, at or after the Effective
Time, to the fullest extent that the Company or any Subsidiary (as applicable)
would have been permitted under Applicable Law and under the certificate of
incorporation and bylaws (or equivalent organizational documents) of the Company
or such Subsidiary (as applicable), in each case as in effect on the date of
this Agreement (but in each case, subject to the limitations on the Surviving
Corporation’s ability to indemnify its directors and officers under Section 145
of the DGCL), to indemnify such Company Indemnified Parties and (ii) advance
reasonable expenses (including legal counsel fees) as incurred by any Company
Indemnified Party in connection with any matters for which such Company
Indemnified Party is entitled to indemnification from Parent pursuant to this
Section 6.04 to the fullest extent permitted under Applicable Law or, if
greater, under the certificate of incorporation and bylaws (or equivalent
organizational documents) of the Company or the applicable Subsidiary (as
applicable), in each case, as in effect on the date of this Agreement; provided,
however, that the Company Indemnified Party to whom expenses are advanced
provides an undertaking to repay such advances if it is ultimately and finally
determined by a court of competent jurisdiction and all rights of appeal have
lapsed that such Company Indemnified Party is not entitled to indemnification
under Applicable Law, the certificate of incorporation and bylaws (or equivalent
organizational documents) of the Company or the applicable Subsidiary (as
applicable), and pursuant to this Section 6.04. In connection with clause
(ii) above, to the extent monies are not provided for in advance, Parent and the
Surviving Corporation shall reimburse the applicable Company Indemnified Party
within 30 days of receipt by the Parent or Surviving Corporation of a written
claim therefor.

(b)    At or prior to the Effective Time, the Company shall purchase a prepaid
directors’ and officers’ liability insurance policy or policies (i.e., “tail
coverage”), which policy or policies shall cover those persons who are currently
covered by the Company’s directors’ and officers’ liability insurance policy for
an aggregate period of not less than 6 years from the Effective Time with
respect to claims arising from facts or events that occurred at or before the
Effective Time, including with respect to the transactions contemplated by this
Agreement, the premium for which shall be treated as an Unpaid Transaction
Expense.

 

-58-



--------------------------------------------------------------------------------

(c)    The terms and provisions of this Section 6.04 are intended to be in
addition to the rights otherwise available to the Company Indemnified Parties by
Applicable Law, charter, bylaw or agreement, and shall operate for the benefit
of, and shall be enforceable by, the Company Indemnified Parties and their
respective heirs and representatives, each of whom is an intended third party
beneficiary of this Section 6.04.

Section 6.05.    Financing. Parent and Merger Subsidiary shall use their
respective reasonable best efforts to take, or cause to be taken, all actions
and do, or cause to be done, all things necessary to arrange and obtain the
financing of the transactions contemplated hereby under the Existing Credit
Agreement as promptly as practicable following the date of this Agreement on the
terms and conditions described in the Existing Credit Agreement, including
(i) maintaining in effect the Existing Credit Agreement; (ii) satisfying on a
timely basis all conditions precedent to funding applicable to Parent and Merger
Subsidiary contained in the Existing Credit Agreement with respect to the
financing of the transactions contemplated hereby under the Existing Credit
Agreement that are within its control; (iii) consummating the financing of the
transactions contemplated hereby under the Existing Credit Agreement at Closing
(including by fully paying any and all fees that are due and payable under the
Existing Credit Agreement); and (iv) enforcing the obligations of the other
parties to the Existing Credit Agreement and the rights of Parent and Merger
Subsidiary under the Existing Credit Agreement.

ARTICLE 7

COVENANTS OF PARENT AND THE COMPANY; MUTUAL COVENANTS

Section 7.01.    Commercially Reasonable Efforts; Further Assurances. Subject to
the terms and conditions of this Agreement, Parent, Merger Subsidiary and the
Company shall use their commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary or
desirable under Applicable Law to consummate the transactions contemplated by
this Agreement. Parent and the Company agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be reasonably necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.

Section 7.02.    Certain Filings. Subject to Section 7.06, Parent and the
Company shall cooperate with one another in determining whether any action by or
in respect of, or filing with, any Governmental Authority is required, and, in
taking such actions or making any such filings, furnishing information required
in connection therewith and seeking to obtain timely any such actions, consents,
approvals or waivers in connection with such filings.

Section 7.03.    Public Announcements. Parent and Merger Subsidiary, on the one
hand, and the Company (and, if after the Effective Time, Representative), on the
other hand, shall not issue any press release or make any public statement with
respect to this Agreement or the transactions contemplated hereby without the
prior written consent of the other, except to the extent required by Applicable
Law or any listing agreement or authority with any national securities exchange
(in which case the parties shall, to the extent permitted by such Applicable Law
or such listing agreement or authority, consult with each other in advance as to
the contents and timing thereof); provided, however, that notwithstanding
anything to the contrary in this Section 7.03 or otherwise, the filing with the
U.S. Securities and Exchange Commission and issuance, as applicable, by Actua or
Parent or its Affiliates of (a) one or more Forms 8-K and press releases
disclosing the terms of this Agreement and the transactions contemplated hereby

 

-59-



--------------------------------------------------------------------------------

and any other filings required by the federal securities laws, in each case,
substantially in a form provided in advance to Parent or Actua, as applicable,
and (b) the Financial Statements (as defined in the Representative Side Letter)
to the extent permitted under the Representative Side Letter shall, in each
case, be expressly permitted by this Section 7.03.

Section 7.04.    Notices and Consents. Parent and the Company shall use their
respective commercially reasonable efforts to obtain or provide, as applicable,
at the earliest practicable date, all third-party consents, notices and
approvals required in connection with the consummation of the transactions
contemplated by this Agreement, including those required by Section 9.01(c).
Each of the parties shall bear their respective costs and expenses incurred in
connection with obtaining any such consents. The provisions of this Section 7.04
shall not apply to consents, notices and approvals related to the HSR Act or any
other Applicable Law involving antitrust or competition matters, all of which
are governed by the provisions of Section 7.06.

Section 7.05.    Termination of Related Party Agreements; Intercompany Accounts;
Intercompany Contracts.

(a)    Prior to the Closing, the Company shall take (or cause one or more of its
Affiliates to take) such actions required to cause any agreements, commitments,
obligations, accounts, arrangements or understandings between the Company and/or
any Subsidiary and any Related Party set forth in Schedule 7.05(a) attached
hereto, to be terminated and all Liabilities thereunder to be cancelled, paid or
settled without payment or further Liability on the part of the Company or any
Subsidiary, in each case, effective immediately prior to Closing.

(b)    Prior to the Closing, the Company shall take (or cause one or more of its
Affiliates to take) such actions required to settle, effective as of, or prior
to, the Closing Date all intercompany accounts (including all intercompany
Indebtedness) so that there are no intercompany obligations, interest, fees,
payables or receivables between the Company or any Subsidiary, on the one hand,
and Actua or any Affiliate of Actua, on the other hand.

Section 7.06.    Antitrust Notification.

(a)    Each party hereto shall, in cooperation with the other parties, (i) use
its reasonable best efforts to file or cause to be filed as soon as practicable,
but in no event later than the tenth (10th) Business Day following the date
hereof, any reports or notifications that may be required to be filed by such
party under the HSR Act (with the Federal Trade Commission and the Antitrust
Division of the Department of Justice with respect to the transactions
contemplated by this Agreement) and (ii) furnish to the other parties all such
information in its possession as may be necessary for the completion of the
reports or notifications to be filed by such other parties as described in the
preceding clause (i). The parties shall use their respective reasonable best
efforts to take, or cause to be taken, all actions necessary to cause the
expiration or termination of the applicable waiting periods under the HSR Act as
soon as practicable, including requesting early termination of the waiting
period under the HSR Act, not extend any waiting period under the HSR Act or any
other similar Applicable Law, and, subject to Article 11 as it relates to any
party’s ability to terminate this Agreement following the End Date, respond to
any inquiries received and supply, as promptly as practicable, any additional
information and documentary material that may be requested by any Governmental
Authority

 

-60-



--------------------------------------------------------------------------------

pursuant to the HSR Act. The parties acknowledge and agree that Parent’s and
Merger Subsidiaries’ obligations to use their reasonable best efforts set forth
in this Section 7.06(a) shall include an obligation of Parent (A) to take and
cause its Affiliates to take all actions reasonably necessary to avoid or
eliminate any impediment under any Applicable Law so as to enable the
consummation of the transactions contemplated hereby, including the Merger, to
occur as soon as reasonably practicable (and in any event no later than the End
Date); provided, however, that in no event shall the Company, Parent or Merger
Subsidiary be required to: (1) propose, negotiate, commit to or effect, by
consent decree, hold separate order or otherwise, the sale, divestiture or
disposition of businesses, product lines or assets of, in the case of the
Company, the Company or its Subsidiaries or, in the case of Parent or Merger
Subsidiary, Parent or its Affiliates (including the Surviving Corporation and
its Subsidiaries), (2) terminate any existing relationships, contractual rights
or obligations of, in the case of the Company, the Company or its Subsidiaries
or, in the case of Parent or Merger Subsidiary, Parent or its Affiliates
(including the Surviving Corporation and its Subsidiaries) or (3) otherwise take
or commit to take actions that would limit the Company’s, Parent’s or their
respective Affiliates’ (including, with respect to Parent, the Surviving
Corporation’s and its Subsidiaries’), freedom of action with respect to, or its
ability to retain, one or more of the businesses, product lines or assets of, in
the case of the Company, the Company or its Subsidiaries or, in the case of
Parent or Merger Subsidiary, Parent or its Affiliates (including the Surviving
Corporation and its Subsidiaries).

(b)    Without limiting the generality of the provisions of Section 7.06, to the
extent permissible under Applicable Law, each party hereto shall, in connection
with the efforts referenced in Section 7.06 to obtain all requisite approvals,
clearances, terminations of waiting periods and other authorizations for the
transactions contemplated by this Agreement under the HSR Act, use its
reasonable best efforts to, except as may be prohibited by any Governmental
Authority or by any Applicable Law, (i) cooperate in all respects with each
other party hereto in connection with any filing or submission and in connection
with any investigation or other inquiry, including any Proceeding initiated by a
private party, (ii) promptly inform the other parties hereto of any
communication received by such party from, or given by such party to, the
Antitrust Division of the Department of Justice or the Federal Trade Commission
and of any material communication received or given in connection with any
Proceeding by a private party, in each case regarding any of the transactions
contemplated hereby, (iii) permit each other party hereto, or such other party’s
legal counsel, to review any communication given by it to, and consult with each
other in advance of any meeting or conference with, the Federal Trade Commission
or the Antitrust Division of the Department of Justice or any such other
Governmental Authority or, in connection with any Proceeding by a private party,
with any other Person, (iv) except as may be prohibited by any Governmental
Authority or by any Applicable Law, in connection with any request or Proceeding
with respect to the transactions contemplated by this Agreement, each party will
permit authorized representatives of the other party to be present at each
meeting or conference relating to such request or Proceeding and to have access
to and be consulted in connection with any document, opinion or proposal made or
submitted to any Governmental Authority in connection with such request or
Proceeding, (v) in the event one party is prohibited by applicable Legal
Requirements or by the applicable Governmental Authority from participating in
or attending any meetings or conferences, keep the other parties hereto promptly
and reasonably apprised with respect thereto, and (vi) subject to Article 11 as
it relates to any party’s ability to terminate this Agreement following the End
Date, cooperate in the filing of any memoranda, white papers, filings,
correspondence, or other written

 

-61-



--------------------------------------------------------------------------------

communications explaining or defending the transactions contemplated hereby,
articulating any regulatory or competitive argument, and/or responding to
requests or objections made by any Governmental Authority.

(c)    Parent shall pay all filing fees applicable to the Notification and
Report Form filed pursuant to the HSR Act or any filings required by any Legal
Requirements of any foreign Governmental Authority and all other costs and
expenses incurred in connection with the performance of Section 7.06, except
that each party shall pay its other costs and expenses in connection with
performing their respective obligations under the first sentence of
Section 7.06. Subject to Article 11 as it relates to any party’s ability to
terminate this Agreement following the End Date, the parties shall use their
commercially reasonable efforts to resolve such objections, if any, as may be
asserted by any Governmental Authority with authority over antitrust and
competition matters relating to the transactions contemplated hereby.

Section 7.07.    Employee Matters.

(a)    From and after the Closing Date, Parent will honor, and will cause the
Surviving Corporation and its Subsidiaries to honor, in accordance with their
terms as in effect on the Closing Date, all existing employment, retention,
incentive, change in control and severance agreements between the Company or any
Subsidiary and any employees of the Surviving Corporation or any Subsidiary of
the Surviving Corporation immediately prior to the Effective Time that are
listed on Schedule 7.07(a). Parent shall cause the Surviving Corporation and its
Subsidiaries, as applicable, to make the 2017 plan year employer matching
contributions to the Company’s 401(k) Profit Sharing Plan; provided, however,
that such employer matching contributions shall relate only to contributions in
respect of services performed prior to the plan’s termination, and shall be
calculated in accordance with the terms of the plan, past practice, and
Applicable Law.

(b)    Parent is not planning or contemplating, and has not made or taken, any
decisions or actions concerning any employees of the Company or any Subsidiary
that would require, prior to the Effective Time, the service of notice under the
Worker Adjustment and Retraining Notification Act or any other similar
Applicable Law (the “WARN Act”). Parent shall not, and shall cause the Surviving
Corporation to not, at any time within ninety (90) days after the Closing Date
engage in any conduct which, alone or if aggregated with any such conduct on the
part of the Company or any Subsidiary prior to the Closing Date, would trigger
or result in notice, severance or other rights or obligations under the WARN
Act.

Section 7.08.    Consent of Investment Advisory Clients.

(a)    As promptly as practicable following the date hereof, the Company shall,
or shall cause the appropriate Subsidiary to, send a notice substantially in the
form of Exhibit F to each Investment Advisory Client or an agent of such
Investment Advisory Client (“Consent Notice”) informing such Investment Advisory
Client of the transactions contemplated by this Agreement and requesting such
Investment Advisory Client’s consent in writing to the deemed assignment of its
Investment Advisory Contracts and shall use its commercially reasonable efforts
to obtain such consent.

(b)    If an Investment Advisory Contract for any client listed on Exhibit D by
its terms requires written consent for the deemed assignment thereof (such
Investment Advisory Contracts with clients set forth on Schedule 7.08(b),
“Affirmative Consent Contracts”), such consent shall be deemed given only upon
receipt of written consent from the applicable Investment Advisory Client or its
agent as contemplated by the Consent Notice.

 

-62-



--------------------------------------------------------------------------------

(c)    The deemed assignment of each Investment Advisory Contract for any client
listed on Exhibit D that is not an Affirmative Consent Contract (such Investment
Advisory Contracts with clients set forth on Schedule 7.08(c), “Negative Consent
Contracts”) shall be deemed consented to upon either (i) receipt of written
consent from the applicable Investment Advisory Client or its agent or (ii) the
negative consent procedures set forth in such Negative Consent Contract being
followed or, in the absence of any specified negative consent procedures in such
Negative Consent Contract, the passage of 60 days from sending the Consent
Notice without receipt by the Company of a notice from the applicable client
validly objecting to the deemed assignment.

(d)     With respect to the Contracts set forth on Schedule 7.08(d), the
transactions contemplated hereby shall be deemed consented to upon receipt of
written consent from the applicable client or, to the extent applicable, the
expiration or waiver of any termination, acceleration or similar right resulting
from the transactions contemplated by this Agreement.

(e)    In connection with seeking the consent required for any Affirmative
Consent Contract or any Contract set forth on Schedule 7.08(d), the Company
shall use commercially reasonable efforts to obtain the Consent. The Parent
shall cause the Surviving Corporation and its Subsidiaries (i) to continue to
use such commercially reasonable efforts following the Closing until (A) the
date that is thirty (30) days after the Closing Date or (B) with respect to any
Contracts set forth on Schedule 1.01(a), the date indicated as the “Cut Off
Date” in the table therein (including, in each case, by providing any notices
contemplated by the relevant Contract) and (ii) to deliver written notice to the
Representative promptly (and in any event within three (3) Business Days)
following the receipt of any Consent following the Closing (including a deemed
consent pursuant to Section 7.08(d)). From the date of this Agreement until the
date that is thirty (30) days after the Closing Date (or, with respect to any
Contracts set forth on Schedule 1.01(a), the date indicated as the “Cut Off
Date” in the table therein), Parent and its Affiliates (which shall include the
Surviving Corporation and its Subsidiaries following the Closing) shall use
commercially reasonable efforts to assist in obtaining the Consents and shall
not take any action that could reasonably be expected to delay, prevent, impede
or interfere with, or could otherwise reasonably be expected to be detrimental
to, obtaining any Consent; provided that neither Parent nor its Affiliates
(which shall include the Surviving Corporation and its Subsidiaries following
the Closing) shall be required to amend or otherwise agree to any revisions to
any pricing provisions in any of the relevant Contracts.

Section 7.09. R&W Policy.

(a) From and after the date of this Agreement, Parent shall use reasonable best
efforts to obtain and cause to be bound as promptly as practicable a R&W Policy
from AIG (i) with a limitation of liability no less than $30,000,000, (ii) with
a Retention Amount no greater than $1,950,000 and (iii) that excludes any and
all rights of subrogation against the Stockholders and the Representative under
this Agreement except with respect to fraud ((i) through (iii), the “Policy
Conditions” and, such R&W Policy from AIG, the “AIG Policy”). Prior to binding
any R&W Policy, Parent shall provide the Company with a copy of such policy and
use reasonable best efforts to make any changes reasonably requested by the
Company.

(b) In the event the AIG Policy is not bound by October 4, 2017, Parent shall
promptly inform the Company and, upon the Company’s reasonable request, use
reasonable best efforts to obtain an alternative R&W Policy from an insurer
acceptable to the Company (acting reasonably and in good faith) with terms and
conditions no less favorable to the Stockholders than the Policy Conditions
(unless the Company otherwise waives such requirement with respect to the Policy
Conditions) (such a R&W Policy, an “Alternative Policy”). The Company shall have
the right to review and approve (acting reasonably and in good faith) any
Alternative Policy prior to binding and, to the extent the Company deems the
Policy Conditions of an Alternative Policy insufficient, Parent shall continue
to use reasonable best efforts to obtain an Alternative Policy from an insurer
acceptable to the Company (acting reasonably and in good faith). To the extent
the premium necessary to obtain an Alternative Policy exceeds $930,000, such
excess shall be considered an Unpaid Transaction Expense for purposes of this
Agreement. For all purposes of this Section 7.09(b), the Company acknowledges
and agrees that all insurers set forth in that certain “Quote Summary for
Buyer-Side Representations and Warranties Insurance,” dated August 29, 2017 are
acceptable to the Company.

(c) Parent shall keep the Company reasonably informed of the status of Parent’s
efforts to obtain and cause to be bound the AIG Policy and any Alternative
Policy, and the Company shall reasonably cooperate with Parent in obtaining the
AIG Policy and any Alternative Policy, including promptly responding to all
reasonable due diligence requests of the applicable insurer.

(d) To the extent any Parent Indemnified Party is unable to recover Damages
under the R&W Policy that it would have reasonably been expected to recover from
AIG under the representation and warranty insurance policy contemplated by the
AIG NBIL had it been bound as of the date hereof without any exclusions other
than the Express Exclusions (such Damages, the “Section 7.09 Damages”), the
Stockholders will indemnify such Parent Indemnified Party for any and all such
Section 7.09 Damages subject to the limitations set forth in Article 10. The
Company and Representative hereby acknowledge and agree that Parent Indemnified
Parties are entitled to recover as Section 7.09 Damages in respect of any
Company Warranty Breach that first occurs after the date of this Agreement and
has to be disclosed on the No Claims Declaration (as referred to in the AIG
NBIL) delivered upon the initial binding of the R&W Policy for purposes of this
Section 7.09(d) and all purposes of Article 10. For the avoidance of doubt, the
Express Exclusions (and the fact that they are not included in the definition of
Section 7.09 Damages) do not otherwise impact the covenants and obligations of
the parties set forth in this Agreement, including Section 2.09.

(e) Once bound, Parent will not amend or waive, or permit the amendment or
waiver of, the subrogation or third-party beneficiary provisions contained in
the R&W Policy benefitting the Stockholders or the Representative or otherwise
amend or modify the R&W Policy in a manner adverse to the Stockholders or the
Representative without the prior written consent of the Representative. Subject
to the penultimate sentence of Section 7.09(b), Parent agrees to pay the total
premium for the R&W Policy in accordance with the terms of the R&W Policy. For
the avoidance of doubt, Parent acknowledges and agrees that the effectiveness of
the R&W Policy is not a condition to the Closing.

 

-63-



--------------------------------------------------------------------------------

Section 7.10.    Required Stockholder Approval. Promptly (and in any event
within twenty-four (24) hours after the execution and delivery of this Agreement
by the parties hereto), the Company and the Representative shall deliver to
Parent a copy of the Written Consent duly executed by the Representative or the
applicable Stockholder Affiliate of the Representative and certified as true by
an officer of the Company.

Section 7.11.    606 Deliverables.

(a)    Set forth on Schedule 7.11 hereto is a list of items that the Company and
Parent have acknowledged and agreed shall be produced on behalf of the Company
by the Accounting Representative and delivered to Parent between the date hereof
and the Closing in connection with the Surviving Corporation’s adoption of
Financial Accounting Standards Board Accounting Standards Update 2016-08 (Topic
606) (such items, collectively, the “606 Deliverables”). Representative and the
Company shall cause the Accounting Representative to deliver, or cause to be
delivered, to Parent in writing (including via e-mail) each 606 Deliverable as
promptly as reasonably practicable, but no later than three (3) Business Days
following the date that corresponds to the applicable 1st draft 606 Deliverable
deadline on Schedule 7.11. Parent shall then deliver, or cause to be delivered,
to the Accounting Representative in writing (including via e-mail) any and all
reasonable, good faith comments with respect to such 606 Deliverable as promptly
as practicable, but no later than three (3) Business Days following the date
that corresponds to the applicable 1st draft 606 Deliverable comment period on
Schedule 7.11; provided, that if Representative does not deliver a 606
Deliverable prior to or on the date that corresponds to the applicable 1st draft
606 Deliverable deadline on Schedule 7.11, such comment period shall be extended
by one (1) Business Day for each Business Day from such deadline until such 606
Deliverable is delivered. If Parent delivers comments to any 606 Deliverable
pursuant to the preceding sentence, Representative and the Company shall then
cause the Accounting Representative to deliver, or cause to be delivered, to
Parent in writing (including via e-mail) a revised 606 Deliverable incorporating
in good faith any reasonable comments delivered by Parent pursuant to the
preceding sentence as promptly as reasonably practicable, but no later than
three (3) Business Days following the date that corresponds to the applicable
2nd draft 606 Deliverable deadline on Schedule 7.11. Parent shall then deliver,
or cause to be delivered, to the Accounting Representative in writing (including
via e-mail) any and all further reasonable, good faith comments with respect to
such revised 606 Deliverable as promptly as practicable, but no later than three
(3) Business Days following the date that corresponds to the applicable 2nd
draft 606 Deliverable comment period on Schedule 7.11; provided, that if
Representative does not deliver a 606 Deliverable prior to or on the date that
corresponds to the applicable 2nd draft 606 Deliverable deadline on Schedule
7.11, such comment period shall be extended by one (1) Business Day for each
Business Day from such deadline until such 606 Deliverable is delivered. If
Parent delivers comments to any revised 606 Deliverable pursuant to the
preceding sentence, Representative and the Company shall then cause the
Accounting Representative to deliver, or cause to be delivered, to Parent in
writing (including via e-mail) a further revised 606 Deliverable incorporating
in good faith any reasonable comments delivered by Parent pursuant to the
preceding sentence as promptly as reasonably practicable, but no later than
three (3) Business Days following the date that corresponds to the applicable
3rd draft 606 Deliverable deadline on Schedule 7.11. Parent shall then deliver,
or cause to be delivered, to the Accounting Representative in writing (including
via e-mail) any and all further reasonable, good faith comments with respect to
such revised 606

 

-64-



--------------------------------------------------------------------------------

Deliverable as promptly as practicable, but no later than three (3) Business
Days following the date that corresponds to the applicable 3rd draft 606
Deliverable comment period on Schedule 7.11; provided, that if Representative
does not deliver a 606 Deliverable prior to or on the date that corresponds to
the applicable 3rd draft 606 Deliverable deadline on Schedule 7.11, such comment
period shall be extended by one (1) Business Day for each Business Day from such
deadline until such 606 Deliverable is delivered. Parent shall, and
Representative and the Company shall cause the Accounting Representative to,
work in good faith with Parent’s and the Company’s respective independent
auditors (i.e., KPMG LLP) and use their respective reasonable best efforts to
resolve any and all of Parent’s comments in a timely manner such that the
relevant 606 Deliverable may be substantially completed on the applicable
timetable set forth on Schedule 7.11 (taking into account any extensions
provided for in this Section 7.11(a)) and agreed upon (including for purposes of
Section 9.02(j)).

(b)    Each of Parent and the Company (through the Accounting Representative)
shall work in good faith and use their respective reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable to cause each of the 606 Deliverables to be
substantially completed on the applicable timetable set forth on Schedule 7.11
(taking into account any extensions provided for in Section 7.11(a)) and agreed
upon (including for purposes of Section 9.02(j)). Parent and the Company
(through the Accounting Representative) agree to incur such reasonable expenses
and to execute and deliver such other documents, certificates, agreements and
other writings and to take such other actions, in each case, as may be
reasonably necessary or desirable in order to cause each of the 606 Deliverables
to be substantially completed on the applicable timetable set forth on Schedule
7.11 (taking into account any extensions provided for in Section 7.11(a)) and
agreed upon (including for purposes of Section 9.02(j)).

(c)    Representative and the Company shall use reasonable best efforts to cause
the Representative’s independent auditor to present the 606 Deliverables to
Representative’s audit committee on or before December 8, 2017 or on such other
date as Representative and Parent shall mutually agree in writing (including via
e-mail), it being understood that no formal or informal opinion of the
independent auditors as to the Company’s ultimate compliance with Topic 606
shall be required in connection with such presentation.

(d)    Each of Parent, on the one hand, and Representative and the Company, on
the other hand, shall use reasonable best efforts cause Parent’s and
Representative’s respective independent auditors to jointly present the 606
Deliverables to Parent’s audit committee on or before December 8, 2017 or on
such other date as Representative and Parent shall mutually agree in writing
(including via e-mail), it being understood that no formal or informal opinion
of the independent auditors as to the Company’s ultimate compliance with Topic
606 shall be required in connection with such presentation.

(e)    If at any time after December 8, 2017 the Company reasonably believes
that each of the 606 Deliverables is final, but for Parent’s agreement in
accordance with this Section 7.11, the condition set forth in Section 9.02(j) is
satisfied, it may deliver to Parent a written notice to that effect (the
“Company 606 Notice”). Parent shall have five (5) Business Days after the
delivery of such notice by the Company to deliver a written notice to the
Company asserting that one or more of the 606 Deliverables are not final and,
but for Parent’s agreement in accordance with this Section 7.11, the condition
set forth in Section 9.02(j) is satisfied, and stating in reasonable detail the
basis for such position, which may include (without limitation) reasonable
comments

 

-65-



--------------------------------------------------------------------------------

made in good faith that the Company has received from Parent’s or
Representative’s respective independent auditors, Parent’s or Representative’s
respective audit committees or their members, or that arise from newly issued
interpretive guidance with respect to Financial Accounting Standards Board
Accounting Standards Update 2016-08 (Topic 606) (such notice from Parent, a “606
Dispute Notice”). If Parent does not timely deliver a 606 Dispute Notice, then
the condition set forth in Section 9.02(j) shall be deemed automatically
satisfied. If Parent does timely deliver a 606 Dispute Notice, the Company and
Parent shall each use reasonable best efforts and work in good faith for a
period of no less than five (5) Business Days to discuss the 606 Dispute Notice
and address the steps or information necessary to finalize the 606 Deliverables
and satisfy the condition set forth in Section 9.02(j) (a “Resolution Period”).
After each such Resolution Period, the Company may deliver a new Company 606
Notice, in which case the preceding three sentences shall apply to such Company
606 Notice in all respects.

ARTICLE 8

TAX MATTERS

Section 8.01.    Tax Covenants.

(a)    If the Company or any of its Subsidiaries is permitted but not required
under Applicable Law to treat the Closing Date as the last day of a taxable
period, then the parties shall treat that day as the last day of the taxable
period. The portion of any Taxes for a Straddle Period that are allocable to the
portion of such Straddle Period ending on the Closing Date shall be determined
using the interim closing of the books method (in the case of any Tax based on
or measured by income, receipts, sales, use, payroll or employment, or similar
event-based Taxes) and the “calendar day” convention (in the case of other
Taxes, such as property taxes).

(b)    All Transfer Taxes incurred in connection with the Merger shall be borne
one-half by the Stockholders and one-half by the Parent. Parent shall, at its
own expense, file all necessary Tax Returns with respect to all such Taxes in a
timely manner, and, if required by Applicable Law, the Representative will, and
will cause its Affiliates (including the Surviving Corporation) to, join in the
execution of any such Tax Returns.

(c)    The Representative shall prepare and file, or cause to be prepared and
filed, all U.S. federal and state Tax Returns for the Company and its
Subsidiaries for all Pre-Closing Tax Periods where the Company and its
Subsidiaries are included in the consolidated, unitary or combined group of
which the Representative is the common parent. The Representative shall permit
Parent to review and comment on any separate draft pro forma Tax Return form
that will be used to prepare the consolidated Tax Return for any Pre-Closing Tax
Period prior to filing and shall consider in good faith any reasonable comments
to such Tax Return provided by Parent, in writing, within ten (10) days of
Parent’s receipt of the Tax Return. Parent shall prepare and file or cause to be
prepared and filed all other Tax Returns for the Company and its Subsidiaries
and all Tax Returns for the Surviving Corporation and its Subsidiaries that are
filed after the Closing Date. Parent shall permit the Representative to review
and comment on any Pre-Closing Tax Returns and Straddle Period Tax Returns prior
to

 

-66-



--------------------------------------------------------------------------------

filing and shall consider in good faith any reasonable comments to the Tax
Returns as are provided by the Representative in writing within ten (10) days of
the Representative’s receipt of the Tax Returns. The Representative shall pay
the Parent for the amount of Tax on any such Pre-Closing Tax Return and Straddle
Period Tax Return allocated to the Pre-Closing Tax Period hereunder at least
five (5) days prior to the filing of such Tax Return.

(d)    After the Closing, Parent shall not, and shall cause its Affiliates, the
Company and its Subsidiaries to not, amend, file, re-file, make, revoke or
otherwise modify any Tax Return or Tax election of the Company or any of its
Subsidiaries that is reasonably likely to have an adverse effect for any
Pre-Closing Tax Period, unless required by Applicable Law.

(e)    The Representative shall control any Tax Contest that involves, in whole
or in part, any Taxes of, or a Tax Return of, a consolidated, unitary or
combined group that includes the Company or its Subsidiaries and the
Representative of which the Representative is the common parent, and Parent
shall control any other Tax Contest. In the case of any Tax Contest with respect
to a Pre-Closing Tax Period or Straddle Period, the Parent shall (i) promptly
notify the Representative of such Tax Contest and forward copies of appropriate
notices and forms or other communications received from, or sent to, any
Governmental Entity which relate to the Tax Contest to the Representative,
(ii) keep the Representative reasonably informed of all material developments in
such Tax Contest, and (iii) not settle, compromise or otherwise dispose of such
Tax Contest without the prior written consent of the Representative (which
consent shall not be unreasonably withheld, conditioned or delayed); provided
that any failure to comply with subsections (i) and (ii) of this sentence will
not relieve the Representative or the Stockholders of any liability with respect
to such Tax Contest except to the extent the Representative or Stockholders were
actually prejudiced as a result thereof. Notwithstanding anything in this
Section 8.01(e) to the contrary, the Representative shall have no rights with
respect to any Tax Contest which involves in whole or in part any Taxes of, or a
Tax Return of, the consolidated, unitary or combined group including Parent (or
any member thereof other than the Surviving Corporation), and Parent shall have
no rights with respect to any Tax Contest which involves in whole or in part any
Taxes of, or a Tax Return of, the consolidated, unitary or combined group
including Representative.

(f)    Any Tax refunds or Tax credits that are received by or credited to
Parent, its Affiliates, or the Company or any of its Subsidiaries with respect
to any Pre-Closing Tax Period shall be for the account of the Stockholders, and
Parent shall pay or cause to be paid over to the Representative (for the account
of the Stockholders) any such refund or credit (and any interest with respect
thereto) within thirty (30) Business Days after the receipt or credit thereof.
Tax deductions arising in connection with payment of Unpaid Transaction
Expenses, Closing Indebtedness and other compensatory payments to be made
pursuant to this Agreement shall be considered to arise in the Pre-Closing Tax
Period for applicable income Tax purposes.

(g)    Except to the extent required by Applicable Law, Parent and its
Affiliates (including the Company and its Subsidiaries) shall not make or cause
to be made or permit to be made any extraordinary transaction or event on the
Closing Date after the Closing that would result in any increased Liability with
respect to Taxes for which indemnification pursuant to this Agreement would be
required or for which the Stockholders would otherwise be responsible without
the consent of the Representative (such consent not to be unreasonably withheld,
conditioned or delayed).

 

-67-



--------------------------------------------------------------------------------

(h)    All Tax sharing agreements, Tax indemnification agreements, or similar
agreements with respect to or involving the Company or its Subsidiaries and any
other Person shall be terminated as of the Closing Date and, after the Closing
Date, neither the Surviving Corporation nor its Subsidiaries shall be bound
thereby or have any liability thereunder.

(i)    The last day on which the Company and its Subsidiaries shall be included
in the consolidated group (as described in Treasury Regulation section
1.1502-1(h)) that includes Actua shall be December 31, 2017, unless Parent
provides written consent to the Representative otherwise, such consent not to be
unreasonably withheld.

(j)    Parent and its Affiliates shall promptly provide Representative with a
copy of the final Tax Analysis upon completion thereof.

Section 8.02.    Cooperation On Tax Matters.

(a)    Parent and the Representative shall, and shall cause their Affiliates to,
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the preparation and filing of any Tax Return, and any audit,
litigation or other proceeding with respect to Taxes. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information that are reasonably relevant to any such Tax Return,
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder; provided, however that Parent shall not be
required to provide the Representative with the portion of any records, Tax
Returns or any other information, in each case which includes any information
relating to any member (other than the Surviving Corporation or the Surviving
Corporation’s Subsidiaries) of a consolidated, unitary or combined group
including the Parent.

(b)    Parent and Representative further agree, and agree to cause their
Affiliates, upon request, to use all reasonable efforts to obtain any
certificate or other document from any Governmental Authority or customer of the
Company or any of its Subsidiaries or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including with
respect to the transactions contemplated hereby).

Section 8.03.    Net Operating Losses.

(a)    No later than two (2) Business Days prior to the Closing, Actua shall
deliver to Parent a statement (the “NOL Statement”) setting forth a good faith
estimate of the NOL Amount (the “Closing NOL Amount”) together with reasonable
supporting documentation. If the Closing NOL Amount is less than $36 million,
Actua Holdings shall be obligated to pay Parent $.3105 for each dollar the
Closing NOL Amount is less than $36 million (the amount of such product, if any,
the “Closing NOL Adjustment Amount”) and, in satisfaction of such payment
obligation, the Representative and Parent shall instruct the Payment Agent to
reduce the amount otherwise payable to Actua Holdings pursuant to
Section 2.06(b) by the Closing NOL Adjustment Amount. If the Closing NOL Amount
is equal to or greater than $36 million, the Closing NOL Adjustment Amount shall
be zero.

 

-68-



--------------------------------------------------------------------------------

(b)    No later than April 2, 2018, Actua shall prepare and deliver to Parent a
second NOL Statement with an updated good faith estimate of the NOL Amount (the
“Interim NOL Amount”) and a second Closing NOL Adjustment Amount based thereon
(such revised amount, the “Interim NOL Adjustment Amount”) together with
reasonable supporting documentation. To the extent the Interim NOL Adjustment
Amount is greater than the Closing NOL Adjustment Amount, Actua shall pay (or
cause to be paid) to Parent an amount equal to such difference by wire transfer
of immediately available funds no later than five (5) Business Days following
the date such second NOL Statement is received by Parent. To the extent the
Interim NOL Adjustment Amount is less than the Closing NOL Adjustment Amount,
Parent shall pay (or cause to be paid) to Actua Holdings (or its designee) an
amount equal to such difference by wire transfer of immediately available funds
no later than five (5) Business Days following the date such second NOL
Statement is received by Parent.

(c)    No later than October 31, 2018, Actua shall deliver to Parent a third NOL
Statement with an updated good faith estimate of the NOL Amount (the “Adjusted
NOL Amount”) and a third Closing NOL Adjustment Amount based thereon (such
revised amount, the “Post-Closing NOL Adjustment Amount”) together with
reasonable supporting documentation. Parent shall notify Actua in writing within
fifteen (15) Business Days if Parent objects to one or more items reflected in
the third NOL Statement. For the avoidance of doubt, the presence of any data or
information in the initial NOL Statement delivered under Section 8.03(a) or the
second NOL Statement delivered under Section 8.03(b) is irrelevant to Parent’s
right to object to any items in the third NOL Statement, and Parent’s objection
right is not limited to items related to an update or revision. The parties
shall negotiate in good faith to resolve such dispute. If Actua and Parent are
unable to resolve any such dispute within twenty (20) Business Days following
Actua’s receipt of Parent’s written objection, such dispute shall be resolved by
the Settlement Accountants. The Settlement Accountants’ NOL Statement (with the
Adjusted NOL Amount) and Post-Closing NOL Adjustment Amount shall be deemed
final and shall not be subject to further review, absent fraud or willful
neglect. The fees and expenses of the Settlement Accountants for this task shall
be borne equally by Actua, on the one hand, and Parent, on the other hand. If
Parent does not notify Actua within fifteen (15) Business Days of Parent’s
receipt of the revised NOL Statement, the revised NOL Statement delivered to
Parent shall be deemed final and shall not be subject to further review, absent
fraud or willful neglect. To the extent the Post-Closing NOL Adjustment Amount
is greater than the Interim NOL Adjustment Amount, Actua shall pay (or cause to
be paid) to Parent an amount equal to such difference by wire transfer of
immediately available funds no later than five (5) Business Days following the
date such third NOL Statement is deemed final. To the extent the Post-Closing
NOL Adjustment Amount is less than the Interim NOL Adjustment Amount, Parent
shall pay (or cause to be paid) to Actua Holdings (or its designee) an amount
equal to such difference by wire transfer of immediately available funds no
later than five (5) Business Days following the date such third NOL Statement is
deemed final.

(d)    Notwithstanding anything herein to the contrary, (i) neither the Closing
NOL Adjustment Amount, the Interim NOL Adjustment Amount nor the Post-Closing
NOL Adjustment Amount shall exceed $11,290,174 and (ii) any amounts owed to
Parent in respect of the Post-Closing NOL Adjustment Amount shall be reduced by
any amounts owed by Parent under Section 8.01(f).

(e)    Payments under this Section 8.03 shall be treated by the parties as an
adjustment to Purchase Price for income tax purposes.

 

-69-



--------------------------------------------------------------------------------

Section 8.04.     Aggregate Merger Consideration Adjustment And Interest. Any
amount paid under Article 10 of this Agreement shall be treated as an adjustment
to the Aggregate Merger Consideration, to the extent permitted by Applicable
Law.

ARTICLE 9

CONDITIONS TO CLOSING

Section 9.01.    Conditions to Obligations of the Parties. The obligations of
Parent, Merger Subsidiary and the Company to consummate the Merger and the other
transactions contemplated by this Agreement are subject to the satisfaction of
the following conditions:

(a)    The applicable waiting period under the HSR Act shall have expired or
been terminated.

(b)    No provision of any Applicable Law and no judgment, injunction, order or
decree shall prevent, prohibit, enjoin or make illegal the consummation of the
Merger.

(c)    The Client Closing Consent Amount set forth in the Client Closing Consent
Statement shall be equal to or greater than 85.

Section 9.02.    Conditions to Obligation of Parent and Merger Subsidiary. The
obligations of each of Parent and Merger Subsidiary to consummate the Merger and
the other transactions contemplated by this Agreement is subject to the
satisfaction (or waiver in writing by Parent and Merger Subsidiary at or prior
to the Closing Date) of the following further conditions:

(a)    Each of the Company and the Representative shall have performed or
complied with in all material respects (i) the covenants, obligations and
agreements required to be performed or complied with by it in Section 7.11 on or
prior to the Closing Date and (ii) all other covenants, obligations and
agreements hereunder required to be performed or complied with by it on or prior
to the Closing Date.

(b)    (i) Each of the Fundamental Representations contained in Article 3 of
this Agreement shall be true and correct in all respects (except for de minimis
inaccuracies) at and as of the Closing Date as if made at and as of such time
(other than such representations and warranties that by their terms address
matters only as of another specified time, which shall be true and correct in
all respects at and as of such specified time); and (ii) each of the
representations and warranties of the Company contained in Article 3 of this
Agreement (other than the Fundamental Representations) (A) that are qualified by
materiality or Material Adverse Effect shall be true and correct at and as of
the Closing Date as if made at and as of such date (other than such
representations and warranties that by their terms address matters only as of
another specified time, which shall be true and correct at and as of such
specified time) and (B) that are not qualified by materiality or Material
Adverse Effect shall be true and correct in all material respects at and as of
the Closing Date as if made at and as of such time (other than such
representations and warranties that by their terms address matters only as of
another specified time, which shall be true and correct in all material respects
at and as of such specified time).

 

-70-



--------------------------------------------------------------------------------

(c)    Parent shall have received a certificate signed by an executive officer
of the Company certifying as to the Company’s satisfaction of the conditions set
forth in Section 9.02(a) and Section 9.02(b).

(d)    Each of the Representative and the Escrow Agent shall have executed and
delivered the Escrow Agreement, and such agreement shall be in full force and
effect.

(e)    Each of the Representative and the Payment Agent shall have executed and
delivered the Payment Agent Agreement, and such agreement shall be in full force
and effect.

(f)    The Representative shall have executed and delivered a noncompetition and
nonsolicitation agreement in substantially the form attached hereto as
Exhibit J, and such agreement shall be in full force and effect.

(g)    Since the date of this Agreement, there shall have been no Material
Adverse Effect that remains uncured as of the Closing.

(h)    The Company shall have delivered the deliverables set forth in Sections
2.05(a) through (g) and Sections 2.05(j), (k) and (m) prior to the Closing.

(i)    The Required Stockholder Approval shall have been obtained.

(j)    The Company and Parent shall have agreed upon the final 606 Deliverables
(provided that this condition shall be automatically deemed satisfied if both
(i) Parent is in material breach of its obligations under Section 7.11(a) and
(b) and (ii) the Company is not in material breach of its obligations under
Section 7.11(a) and (b)).

Section 9.03.    Conditions to Obligation of the Company. The obligations of the
Company to consummate the Merger and the other transactions contemplated by this
Agreement are subject to the satisfaction (or waiver in writing by the Company
at or prior to the Closing Date) of the following further conditions:

(a)    Each of Parent and Merger Subsidiary shall have performed or complied
with in all material respects all covenants, obligations and agreements
hereunder required to be performed or complied with by it at or prior to the
Closing Date.

(b)    (i) Each of the Fundamental Representations contained in Article 4 of
this Agreement shall be true and correct in all respects (except for de minimis
inaccuracies) at and as of the Closing Date as if made at and as of such time
(other than such representations and warranties that by their terms address
matters only as of another specified time, which shall be true and correct in
all respects at and as of such specified time); and (ii) each of the
representations and warranties of Parent and Merger Subsidiary contained in
Article 4 of this Agreement (other than the Fundamental Representations) shall
be true and correct at and as of the Closing Date as if made at and as of such
date (other than such representations and warranties that by their terms address
matters only as of another specified time, which shall be true and correct at
and as of such specified time), except as would not reasonably be expected to
have a material adverse effect on Parent’s ability to consummate the
transactions contemplated by this Agreement.

 

-71-



--------------------------------------------------------------------------------

(c)    The Company shall have received a certificate signed by an officer of
Parent certifying as to Parent’s satisfaction of the conditions set forth in
Sections 9.03(a) and 9.03(b).

(d)    Each of Parent and the Escrow Agent shall have executed and delivered the
Escrow Agreement, and such agreement shall be in full force and effect.

(e)    Each of Parent and the Payment Agent shall have executed and delivered
the Payment Agent Agreement, and such agreement shall be in full force and
effect.

(f)    Parent shall have executed and delivered the Representative Side Letter,
and such agreement shall be in full force and effect.

Section 9.04.    Frustration of Conditions to Closing. No party hereto may rely
on the failure of any condition set forth in Section 9.01, Section 9.02 or
Section 9.03 to be satisfied, as the case may be, if such failure was caused by
such party’s failure to comply with any of its obligations set forth in
Section 7.01.

ARTICLE 10

SURVIVAL; INDEMNIFICATION

Section 10.01.    Survival. The representations and warranties of the parties
hereto contained in this Agreement or in any certificate delivered pursuant
hereto or in connection herewith shall survive the Closing until the second
(2nd) anniversary of the Closing Date (the “Escrow Termination Date”); provided
that the foregoing shall not apply in the case of a breach of any of the
representations and warranties set forth in the first three sentences of
Section 3.01 (Corporate Existence and Power), Section 3.02 (Corporate
Authorization), Section 3.05 (Capitalization), the first three sentences and the
last sentence of Section 3.06(a), Section 3.06(b) and Section 3.06(c)
(Subsidiaries), Section 3.19 (Finders’ Fees), Section 4.01 (Corporate
Authorization) and Section 4.02 (Corporate Authorization) (collectively, the
“Fundamental Representations”), which shall survive the Closing until the fifth
(5th) anniversary of the Closing Date. The covenants and agreements of the
parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing indefinitely or for the shorter period explicitly specified therein,
except that (a) claims with respect to covenants set forth in Article 8 of this
Agreement shall survive until thirty (30) days following the expiration of the
applicable statute of limitations, (b) claims made under Section 10.02(a)(iii)
shall survive for two (2) years from the Closing, (c) claims made under
Section 10.02(a)(v) shall survive for one (1) year from the Closing, (d) claims
with respect to covenants that require performance prior to the Closing (other
than Section 5.03) shall survive until the Escrow Termination Date and
(e) Section 5.03 shall not survive the Closing and no party shall be entitled to
recovery in respect thereof or to make any claim whatsoever for breach of such
covenant.

 

-72-



--------------------------------------------------------------------------------

Section 10.02.    Indemnification.

(a)    Subject to the limitations set forth in this Article 10, effective at and
after the Effective Time, the Stockholders shall, severally and not jointly in
accordance with their respective Allocable Percentages, based on such
Stockholder’s Allocable Percentage, indemnify Parent, its Affiliates and their
respective officers, directors, employees, agents, representatives, successors
and assignees and, effective as of the Effective Time, without duplication, the
Surviving Corporation, each Subsidiary and their respective officers, directors,
employees, agents, representatives, successors and assignees (collectively, the
“Parent Indemnified Parties”) for any and all damages, losses, Liabilities,
fines, claims, demands, judgments, awards, assessments, penalties, costs and
expenses (including reasonable attorneys’ fees and out-of-pocket expenses in
connection with any action, suit or proceeding whether involving a third party
claim or a claim solely between the parties hereto) and related interest and
penalties (“Damages”), to the extent incurred or suffered by Parent or any other
Parent Indemnified Party arising out of and without duplication:

(i)    any misrepresentation or breach of any representation or warranty made by
the Company contained in Article 3 of this Agreement (other than a
misrepresentation or breach with respect to Sales Taxes) at and as of the date
of this Agreement or at and as of the Closing Date with the same force and
effect as if made at and as of the Closing Date (other than such representations
and warranties that by their terms address matters only as of another specified
time, at and as of such specified time) (each such misrepresentation or breach
of warranty, a “Company Warranty Breach”);

(ii)    any breach of covenant, obligation or agreement made or to be performed
by the Company pursuant to this Agreement;

(iii)    any (A) Indebtedness of the Company or any Subsidiary outstanding as of
the Closing and not taken into account in calculating the Final Merger
Consideration and (B) any Unpaid Transaction Expenses not taken into account in
calculating in calculating the Final Merger Consideration;

(iv)    any Stockholder Claims;

(v)    (A) any Sales Taxes or (B) the reasonable third-party costs and expenses
of the Tax Analysis;

(vi)    any Indemnified Taxes;

(vii)    the Section 7.09 Damages; or

(viii)    the matter described on Schedule 10.2(a)(vii).

(b)    Notwithstanding anything to the contrary in this Agreement, (i) the
Parent Indemnified Parties shall not be entitled to indemnification for Company
Warranty Breaches other than breaches Fundamental Representations unless the
aggregate amount of Damages with respect to Company Warranty Breaches exceeds
the Threshold and then only to the

 

-73-



--------------------------------------------------------------------------------

extent of such excess, (ii) the Stockholders’ maximum aggregate liability to the
Parent Indemnified Parties’ for Company Warranty Breaches other than breaches of
Fundamental Representations shall not exceed (A), if a R&W Policy is bound at or
prior to Closing, the Indemnification Escrow Amount or (B), if a R&W Policy is
not bound at or prior to Closing, and solely with respect to the Covered
Matters, the sum of (1) the Indemnification Escrow Amount and (2) $30,000,000,
(iii) the Stockholders’ maximum aggregate liability to the Parent Indemnified
Parties for Sales Taxes shall not exceed the Sales Tax Cap, (iv) the
Stockholders’ maximum aggregate liability to the Parent Indemnified Parties
pursuant to Section 10.02(a)(v)(B) shall not exceed $300,000, and (v) the
Stockholders’ maximum aggregate liability for all indemnification claims
pursuant to this Article 10 shall not exceed the amount of Aggregate Merger
Consideration actually received by such Stockholder. For the avoidance of doubt,
any claims for Damages relating to Sales Taxes shall be made pursuant to
Section 10.02(a)(v) (and not Section 10.02(a)(i)) and the sole and exclusive
remedy for recovery of such Damages shall be pursuant to Section 10.02(c)(ii).

(c)    With respect to any Damages for which a Parent Indemnified Party is
entitled to indemnification for:

(i)    Company Warranty Breaches, if a R&W Policy is bound at or prior to
Closing, such Damages shall be satisfied as follows (subject to the other
limitations contained in this Article 10):

(A)    first, by application of the Threshold in accordance with
Section 10.02(b)(i) until such Damages exceed the Threshold;

(B)    second, from the Indemnification Escrow Fund to the extent of funds
remaining in the Indemnification Escrow Fund;

(C)    third, from the R&W Policy, to the extent a Parent Indemnified Party
obtains such recoveries after exercising commercially reasonable efforts to seek
and procure such recoveries; and

(D)    fourth, from the Stockholders, on a several and not joint basis in
accordance with their respective Allocable Percentages, if recoverable hereunder
after application of the limitations set forth herein, including if coverage
under the R&W Policy is exhausted in full or if such Losses are not covered by
the R&W Policy after exercising commercially reasonable efforts to seek and
procure recovery under the R&W Policy (for the avoidance of doubt, the Section
7.09 Damages shall be recovered pursuant to this clause D).

(ii)    Sales Taxes, such Damages shall be satisfied as follows (subject to the
other limitations contained in this Article 10):

(A)    first, from the Stockholders, on a several and not joint basis in
accordance with their respective Allocable Percentages, until, if a R&W Policy
is bound at or prior to Closing, the sum of all Damages (whether or not with
respect to Sales Taxes) that could be collectible under the R&W Policy but for
the Retention Amount equal the Retention Amount;

(B)    second, if a R&W Policy is bound at or prior to Closing, from the R&W
Policy, to the extent a Parent Indemnified Party obtains such recoveries after
exercising commercially reasonable efforts to seek and procure such recoveries;
provided, that Parent shall not be required to submit a claim under the R&W
Policy if there has not been a related Company Warranty Breach and the
underlying Damages are not otherwise covered by the R&W Policy; and

(C)    third, from the Stockholders, on a several and not joint basis in
accordance with their respective Allocable Percentages (for the avoidance of
doubt, the Section 7.09 Damages shall be recovered pursuant to this clause C).

(iii)    Indemnified Taxes, such Damages shall be satisfied as follows (subject
to the other limitations contained in this Article 10):

(A)    first, from the Indemnification Escrow Fund until, if a R&W Policy is
bound at or prior to Closing, the sum of all Damages (whether or not with
respect to Indemnified Taxes) that could be collectible under the R&W Policy but
for the Retention Amount equal the Retention Amount;

(B)    second, if a R&W Policy is bound at or prior to Closing, from the R&W
Policy, to the extent a Parent Indemnified Party obtains such recoveries after
exercising commercially reasonable efforts to seek and procure such recoveries;
provided, that Parent shall not be required to submit a claim under the R&W
Policy if there has not been a related Company Warranty Breach and the
underlying Damages are not otherwise covered by the R&W Policy;

(C)    third, from the Stockholders, on a several and not joint basis in
accordance with their respective Allocable Percentages (for the avoidance of
doubt, the Section 7.09 Damages shall be recovered pursuant to this clause C).

(iv)    Company Warranty Breaches, in the event a R&W Policy is not bound at or
prior to Closing, such Damages shall be Section 7.09 Damages and recovered as
follows (subject to the other limitations contained in this Article 10):

(A)    first, by application of the Threshold in accordance with
Section 10.02(b)(i) until such Damages exceed the Threshold;

(B)    second, from the Indemnification Escrow Fund to the extent of funds
remaining in the Indemnification Escrow Fund; and

(C)    third, from the Stockholders, on a several and not joint basis in
accordance with their respective Allocable Percentages.

 

-74-



--------------------------------------------------------------------------------

(d)    Subject to the limitations set forth in this Article 10, effective at and
after the Effective Time, Parent shall indemnify each of the Stockholders and
their Affiliates and their respective officers, directors, employees, agents,
representatives, successors and assignees (collectively, the “Stockholder
Indemnified Parties”) against and agrees to hold each of them harmless from any
and all Damages incurred or suffered by such Stockholder Indemnified Party(ies)
arising out of:

(i)     any misrepresentation or breach of warranty made by Parent pursuant to
this Agreement at and as of the date of this Agreement or at and as of the
Closing Date with the same force and effect as if made at and as of the Closing
Date (other than such representations and warranties that by their terms address
matters only as of another specified time, at and as of such specified time)
(each such misrepresentation and breach of warranty a “Parent Warranty Breach”);
or

(ii)    any breach of covenant, obligation or agreement made or to be performed
by breach of covenant or agreement made or to be performed by Parent pursuant to
this Agreement.

(e)    No Indemnified Parties shall be entitled to indemnification for any
Damages to the extent the applicable Indemnified Parties failed to use good
faith reasonable efforts to mitigate such Damages in accordance with Applicable
Law (it being agreed that the reasonable costs of any such mitigation shall be
included as Damages); provided, however, that (i) such efforts to mitigate shall
not include an obligation to litigate or initiate any action or pursue
indemnification against a customer or supplier of the Surviving Corporation or
any action to collect any applicable Sales Taxes from any customer (former or
then current) and (ii) with respect to Sales Taxes, no Indemnified Party shall
initiate any action without the prior written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld, conditioned or delayed). No
Indemnified Party shall be required to take or omit to take any action to
mitigate under this Section 10.02(e) if the taking or omission of such action
would be

 

-75-



--------------------------------------------------------------------------------

detrimental in any material respect to such Indemnified Party’s relationships
with its customers or would disrupt the ongoing business operations of the
Indemnified Party in any material respect; provided that this sentence shall not
limit the obligation of the applicable Indemnified Parties to pursue recovery
under available insurance policies (including, if applicable, the R&W Policy).

(f)    For purposes of this Article 10, if a representation or warranty
contained herein (other than the representations set forth in
Section 3.07(a)(y), the first sentence of Section 3.08 and Section 3.09) is
qualified or limited based on materiality, including the terms “material” or
“Material Adverse Effect,” any such qualification or limitation shall be ignored
and given no effect for purposes of determining whether a breach of the
applicable representation or warranty has occurred and for purposes of
determining the amount of Damages incurred. For the avoidance of doubt, nothing
in this Section 10.02(f) shall be deemed to amend any definition set forth in
this Agreement, including the definition of “Material Contracts.”

Section 10.03.    Procedures.

(a)    The party seeking indemnification under this Article 10 (the “Indemnified
Party”) agrees to give prompt notice in writing to the party against whom
indemnity is to be sought (the “Indemnifying Party”) of the assertion of any
claim or the commencement of any suit, action or proceeding by any third party
(a “Third-Party Claim”) in respect of which indemnity may be sought under such
section. Such notice shall set forth in reasonable detail the facts and
circumstances of such Third-Party Claim and the basis for indemnification in
respect thereof (taking into account the information then available to the
Indemnified Party). The failure of the Indemnified Party to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent such failure has prejudiced the Indemnifying
Party.

(b)    The Indemnifying Party shall, subject to the limitations set forth in
this Section 10.03, have the right, upon written notice to the Indemnified
Party, to assume the defense of any Third-Party Claim at the expense of the
Indemnifying Party, with counsel selected by the Indemnifying Party. If the
Indemnifying Party does not so elect to assume the defense of such Third-Party
Claim, the Indemnified Party shall have the sole right to assume the defense of
such Third-Party Claim. If the Indemnifying Party assumes the defense of such
Third-Party Claim, the Indemnified Party shall have the right to employ separate
counsel and to participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the Indemnified Party and shall not
constitute indemnifiable Damages hereunder unless (i) the employment of such
counsel has been specifically authorized in writing by the Indemnifying Party,
or (ii) in the reasonable judgment of the Indemnified Party’s counsel, the
representation of both the Indemnifying Party and such Indemnified Party by the
same counsel would present such counsel with a conflict of interest under
applicable standards of professional conduct.

(c)    If the Indemnifying Party assumes the control of the defense of any
Third-Party Claim in accordance with the provisions of this Section 10.03, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld, delayed or conditioned)
before entering into any settlement of such Third-Party Claim, if the settlement
(A) does not release the Indemnified Party and its Affiliates

 

-76-



--------------------------------------------------------------------------------

from all liabilities and obligations with respect to such Third-Party Claim,
(B) imposes injunctive, equitable relief or any obligation on the Indemnified
Party or any of its Affiliates other than solely the payment of money damages
for which the Indemnified Party will be fully indemnified hereunder,
(C) involves a finding or admission of wrongdoing or violation of Applicable Law
by the Indemnified Party, (D) encumbers the assets of the Indemnified Party or
imposes any restriction or condition that would apply to or adversely affect the
Indemnified Party or (E) reasonably could be expected to have a material adverse
effect on the Taxes of Parent, the Surviving Corporation or their respective
Affiliates for a taxable period or portion thereof beginning after the Closing
Date. The Indemnified Party shall not settle any Third-Party Claim without the
prior written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, delayed or conditioned).

(d)    Each party shall cooperate, and cause its Affiliates to cooperate, in the
defense or prosecution of any Third-Party Claim, and shall furnish or cause to
be furnished such records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith.

(e)    In the event an Indemnified Party has a claim for indemnity under this
Article 10 against the Indemnifying Party that does not involve a Third-Party
Claim (a “Direct Claim”), the Indemnified Party agrees to give prompt notice
thereof in writing to the Indemnifying Party. Such notice shall set forth in
reasonable detail the facts and circumstances of such Direct Claim and the basis
for indemnification in respect thereof (taking into account the information then
available to the Indemnified Party). The failure of the Indemnified Party to so
notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder, except to the extent such failure shall have prejudiced
the Indemnifying Party.

(f)    To the extent anything in this Section 10.03 is inconsistent with
Section 8.01(e), the provisions of Section 8.01(e) shall govern with respect to
any Tax Contest.

Section 10.04.    Calculation of Damages. The amount of any Damages payable
under Article 10 of this Agreement by the Indemnifying Party shall be (a) net of
any amounts recovered by the Indemnified Party under applicable insurance
policies (other than any amounts recovered under the R&W Policy) or from any
other Person, pursuant to indemnity, contribution or similar agreements with
respect to such Damages, alleged to be responsible for such Damages, which
recoveries the Indemnified Party agrees to use reasonable efforts to obtain
(taking into account the effort necessary to pursue such recovery and any
adverse consequences resulting, or reasonably expected to result, from such
pursuit to such Indemnified Party), (b) reduced by refund, current reduction or
reduction within two (2) years following the year the applicable Damages were
paid in cash Taxes payable by the Indemnified Party as a result of such Damages,
and (c) reduced to the extent that the amount of such Damages was reflected in
the calculation of Closing Working Capital. If the Indemnified Party receives
any amounts under applicable insurance policies or from any other Person,
pursuant to indemnity, contribution or similar agreements with respect to such
Damages, alleged to be responsible for any Damages, as a refund or current
reduction in cash Taxes payable, or through the calculation of Closing Working
Capital, in each case subsequent to an indemnification payment by the
Indemnifying Party, then such Indemnified Party shall promptly reimburse the
Indemnifying Party for any payment made to such Indemnified Party by the
Indemnifying Party in connection with providing such indemnification payment up
to the amount received by such Indemnified Party, net of any expenses incurred
by such Indemnified Party in collecting such amount.

 

-77-



--------------------------------------------------------------------------------

Section 10.05.    Exclusivity. Except as specifically set forth in, and subject
to the terms and conditions of this Agreement (including Section 13.12), from
and after the Effective Time, the rights of Parent Indemnified Parties and the
Stockholder Indemnified Parties under Article 8 and Article 10 of this Agreement
shall be the sole and exclusive remedies for any matter arising under, out of or
relating to this Agreement and the transactions contemplated by this Agreement.
Notwithstanding anything to the contrary in this Agreement (including this
Section 10.05), the immediately preceding sentence shall not apply in the case
of fraud and shall not affect in any way the rights of the parties under
Section 13.12.

ARTICLE 11

TERMINATION

Section 11.01.    Grounds for Termination. This Agreement may be terminated at
any time prior to the Closing:

(a)    by mutual written agreement of the Company and Parent;

(b)    by either the Company or Parent, if the Closing has not been consummated
on or before March 31, 2018 (the “End Date”), provided that (i) if all of the
conditions to Closing shall have been satisfied or shall be then capable of
being satisfied (other than the condition set forth in Section 9.01(a)), the End
Date shall be extended by an additional six (6) month period and (ii) the right
to terminate this Agreement pursuant to this clause shall not be available to
any party whose failure to fulfill any obligation under this Agreement has been
the cause, or has resulted in, the failure of the Closing to occur prior to such
date;

(c)    by either the Company or Parent, if there is any Applicable Law that
makes consummation of the transactions contemplated hereby illegal or otherwise
prohibited or if consummation of the transactions contemplated hereby would
violate any nonappealable final order, decree or judgment of any Governmental
Authority having competent jurisdiction;

(d)    by either the Company or Parent, upon written notice to the other if any
of the conditions set forth in Section 9.01 of this Agreement has become
incapable of fulfillment on or prior to the End Date and such condition or
conditions shall not have been waived by such party, except that no party may
terminate this Agreement if the inability to satisfy a condition is the result
of a breach of this Agreement by such party seeking to terminate this Agreement;

(e)    by Parent, if there has been a misrepresentation or breach of warranty or
breach of covenant or other agreement set forth in this Agreement by the Company
that would cause the condition set forth in Section 9.02(a) or Section 9.02(b)
of this Agreement not to be satisfied, such misrepresentation or breach is not
waived by Parent, and the Company is not capable of curing such
misrepresentation or breach prior to the End Date;

(f)    by the Company, if there has been a misrepresentation or breach of
warranty or breach of covenant or other agreement set forth in this Agreement by
Parent that would cause the condition set forth in Section 9.03(a) or
Section 9.03(b) of this Agreement not to be satisfied, such misrepresentation or
breach is not waived by the Company, and Parent is not capable of curing such
misrepresentation or breach prior to the End Date;

 

-78-



--------------------------------------------------------------------------------

(g)    by Parent, if the Company shall not have delivered to Parent a certified
copy of the duly executed Written Consent within twenty (24) hours after
execution and delivery of this Agreement by the parties hereto; and

(h)    after January 2, 2018, by the Company, upon written notice to Parent if
the conditions set forth in Sections 9.01 and 9.02 of this Agreement other than
Section 9.02(j) have all been satisfied (or waived) (other than conditions that
by their nature are to be satisfied at the Closing, but subject to the ability
to immediately satisfy those conditions on the date of the notice delivered by
the Company hereunder) and the Closing Date does not occur within two
(2) Business Days of receipt by Parent of such termination notice.

The party desiring to terminate this Agreement pursuant to Section 11.01(b),
Section 11.01(c), Section 11.01(d), Section 11.01(e), Section 11.01(f),
Section 11.01(g) or Section 11.01(h) shall give written notice of such
termination to the other party and the party desiring to terminate this
Agreement may not so terminate this Agreement if such party is then in material
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement.

Section 11.02.    Effect of Termination. If this Agreement is terminated as
permitted by Section 11.01 above, such termination shall be without liability of
either party (or any stockholder, director, officer, employee, agent, consultant
or representative of such party) to the other party to this Agreement; provided,
however, that if such termination shall result from the willful and material
failure of either party to fulfill a condition to the performance of the
obligations of the other party or perform a covenant of this Agreement, such
party shall be fully liable for any and all Damages incurred or suffered by the
other party as a result of such willful and material failure or breach;
provided, further, that if such termination is by the Company pursuant to
Section 11.01(h), Parent shall promptly (and in any event within five Business
Days) pay to the Company the Termination Fee. The parties agree that the payment
of the Termination Fee in such event does not constitute a penalty and that the
Company’s damages from such termination of this Agreement would be difficult to
determine and the Termination Fee is a fair estimate of those damages. For the
avoidance of doubt, (i) in the event the Company shall receive the Termination
Fee, the receipt thereof shall be deemed to be liquidated damages for any and
all losses or damages suffered or incurred by the Company, its Subsidiaries, the
Stockholders or any of their respective Affiliates in connection with such
termination (and any matter forming the basis for such termination) and
(ii) none of the Company, its Subsidiaries, the Stockholders, or any of their
respective Affiliates shall have any liability under or with respect to this
Agreement following termination of this Agreement pursuant to Section 11.01(h).
The provisions of this Section 11.02 and Sections 6.01 (Confidentiality), 13.01
(Notices), 13.04 (Expenses), 13.06 (Governing Law), 13.07 (Jurisdiction) and
13.08 (Waiver of Jury Trial) shall survive any termination hereof pursuant to
Section 11.01 of this Agreement.

 

-79-



--------------------------------------------------------------------------------

ARTICLE 12

REPRESENTATIVE

Section 12.01.    Designation and Replacement of Representative. The
Stockholders have designated the Representative as the initial representative of
the Stockholders. The Representative may resign at any time, and Representative
may be removed by the vote of the Stockholder(s) who, immediately prior to the
Effective Time, held a majority of the Fully-Diluted Shares (“Majority
Holders”). In the event that a Representative has resigned or been removed, a
new Representative shall be appointed by a vote of Majority Holders, with such
appointment to become effective upon the written acceptance thereof by the new
Representative.

Section 12.02.    Authority and Rights of Representative; Limitations on
Liability.

(a)    The adoption of this Agreement and the approval of the Merger by the
Required Stockholder Approval or acceptance of any Aggregate Merger
Consideration hereunder shall constitute the grant to the Representative of the
full power and authority, to act as agent and attorney-in-fact, with full power
of substitution to act in the name, place and of each Stockholder’s stead with
respect to the transactions contemplated by, and all the terms and provisions
of, this Agreement and to act on such Stockholder’s behalf in any dispute or
Proceeding involving this Agreement and to do or refrain from doing all such
further acts and things, and execute all such agreements, certificates,
instruments or other documents, as the Representative shall deem necessary or
appropriate in connection with the transactions contemplated by this Agreement,
including the power to (i) execute and deliver the Escrow Agreement and Payment
Agent Agreement (in each case, with such modifications or changes therein as to
which the Representative, in its sole discretion, shall have consented) and, in
each case, to agree to such amendments or modifications thereto as the
Representative, in its sole discretion, determines to be desirable,
(ii) interpret the terms and provisions of this Agreement and the documents to
be executed and delivered in connection herewith, including Article 10, the
Escrow Agreement and the Payment Agent Agreement, (iii) execute and deliver and
receive deliveries of all agreements, certificates, statements, notices,
approvals, extensions, waivers, undertakings, amendments and other documents
required or permitted to be given in connection with the consummation of the
transactions contemplated by this Agreement, the Escrow Agreement and the
Payment Agent Agreement, (iv) receive service of process in connection with any
claims under this Agreement, the Escrow Agreement or the Payment Agent
Agreement, (v) agree to negotiate, enter into settlements and compromises of,
assume the defense of claims, demand arbitration and comply with orders of
courts and awards of arbitrators with respect to such claims and to take all
actions necessary or appropriate in the sole judgment of the Representative for
the accomplishment of the foregoing, including taking all such actions as may be
necessary under Article 10, (vi) give and receive notices and communications,
(vii) authorize delivery to Parent of funds from the Escrow Account or any
portion thereof in satisfaction of claims brought by Parent for Damages,
(viii) receive and distribute the consideration payable hereunder, including
payments from the Escrow Account and any earnings and proceeds thereon, and
(ix) take all actions (or refrain from taking actions) necessary or appropriate
in the judgment of the Representative as agent for and on behalf of the
Stockholders in connection with this Agreement, the Escrow Agreement and the
Payment Agent Agreement.

 

-80-



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary in this Agreement, the
Representative shall have no obligation to act on behalf of the Stockholders
except as expressly provided herein or in an agreement to be entered into among
the Representative and the Stockholders. In connection with the carrying out of
its duties, the Representative shall have the full and complete authority to
incur expenses and engage outside counsel and advisors, and shall be entitled to
reimbursement of such expenses. Parent, Merger Subsidiary and the Surviving
Corporation may conclusively rely upon, without independent verification or
investigation, all decisions made by the Representative in connection with this
Agreement in writing and signed by an officer of the Representative. The
Representative shall have no liability to the Company, the Stockholders, Parent
or Merger Subsidiary with respect to actions taken or omitted to be taken in its
capacity as the Representative, except with respect to liability directly
resulting from the Representative’s willful misconduct and knowing violation of
the laws or this Agreement. The Stockholders shall indemnify, defend and hold
harmless the Representative from and against any and all losses, liabilities,
damages, claims, penalties, fines, forfeitures, actions, fees, costs and
expenses (including the fees and expenses of counsel and experts and their
staffs and all expense of document location, duplication and shipment)
(collectively, “Representative Losses”) arising out of or in connection with the
Representative’s execution and performance of this Agreement, the Payment Agent
Agreement and the Escrow Agreement, in each case as such Representative Loss is
suffered or incurred, provided that in the event that any such Representative
Loss is finally adjudicated to have been directly caused by the willful
misconduct and knowing violation of the laws or this Agreement of the
Representative, the Representative will reimburse the Stockholders the amount of
such indemnified Representative Loss to the extent attributable to such bad
faith or willful misconduct. If not paid directly to the Representative by the
Stockholders, any such Representative Losses may be recovered by the
Representative from (i) the funds in the Representative Fund and (ii) the
amounts in the Escrow Account at such time as remaining amounts would otherwise
be distributable to the Stockholders, provided that while this Section 12.02
allows the Representative to be paid from the Representative Fund and the Escrow
Account, it does not relieve the Stockholders from their obligation to promptly
pay such Representative Losses as they are suffered or incurred, nor does it
prevent the Representative from seeking any remedies available to it at law or
otherwise. In no event will the Representative be required to advance its own
funds on behalf of the Stockholders or otherwise. The Stockholders acknowledge
and agree that the foregoing indemnities will survive the resignation or removal
of the Representative or the termination of this Agreement.

Section 12.03.    Representative Fund. Representative shall use the
Representative Fund to pay directly, or reimburse the Representative for, all
third party out-of-pocket costs and expenses incurred by or on behalf of the
Representative, in its capacity as such, including all costs and expenses
incurred by the Representative in connection with any pending or threatened
dispute or claim with respect to this Agreement, any agreement, document or
instrument entered into pursuant to this Agreement, or reasonably related to the
transactions contemplated hereby or thereby in its sole discretion. The
Stockholders shall not receive any interest or earnings on the Representative
Fund and irrevocably transfer and assign to the Representative any ownership
right that they may otherwise have had in any such interest or earnings. The
Representative shall not be liable for any loss of principal of the
Representative Fund other than as a result of its willful and knowing violation
of the laws or this Agreement. The Representative shall hold
these funds separate from its corporate funds, shall not use these funds for its
operating expenses or any other corporate purposes and shall not voluntarily
make these funds available to its

 

-81-



--------------------------------------------------------------------------------

creditors in the event of bankruptcy. Contemporaneous with or as soon as
practicable following the completion of the Representative’s duties, the
Representative shall deliver the balance of the Representative Fund to the
Payment Agent for further distribution to the Stockholders in accordance with
their Allocable Percentages. The Representative Fund shall be held or disbursed,
in whole or in part, as determined by the Representative. The retention by the
Representative of any amounts in the Representative Fund shall not be used as
evidence that Stockholders have any liability hereunder.

ARTICLE 13

MISCELLANEOUS

Section 13.01.    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and e-mail
transmission, so long as a receipt of such e-mail is requested and received) and
shall be given,

if to Parent, Merger Subsidiary or, after the Effective Time, the Surviving
Corporation, to:

Envestnet, Inc.

35 East Wacker Drive, Suite 2400

Chicago, IL 60601

Attention: Shelly O’Brien

Facsimile No.: (312) 827-2801

E-mail: shelly.obrien@envestnet.com

with a copy (which shall not constitute notice) to:

Mayer Brown LLP

71 South Wacker Drive

Chicago, IL 60606

Attention: Edward S. Best and Nina L. Flax

Facsimile No.: (312) 706-2801

E-mail: ebest@mayerbrown.com

             nflax@mayerbrown.com

if, prior to the Effective Time, to the Company, to:

Folio Dynamics Holdings, Inc.

c/o Actua Corporation

555 Lancaster Ave, Suite 640

Radnor, PA 19087

Attention: General Counsel

Facsimile No.: (610) 727-6875

E-mail: suzanne@actua.com

 

-82-



--------------------------------------------------------------------------------

with a copy to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attention: Stephen M. Leitzell

Facsimile No.: (215) 994-2222

E-mail: stephen.leitzell@dechert.com

if to the Representative, to:

Actua USA Corporation

555 Lancaster Ave, Suite 640

Radnor, PA 19087

Attention: General Counsel

Facsimile No.: (610) 727-6875

E-mail: suzanne@actua.com

with a copy to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attention: Stephen M. Leitzell

Facsimile No.: (215) 994-2222

E-mail: stephen.leitzell@dechert.com

or such other address or facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to the other parties hereto. All
such notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 13.02.    Amendments and Waivers.

(a)    Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

-83-



--------------------------------------------------------------------------------

Section 13.03.    Disclosure Schedule References. The representations and
warranties contained in Article 3 are qualified by reference to the Company
Disclosure Schedules. The parties agree that the disclosures set forth in the
Company Disclosure Schedules are not intended to constitute, and shall not be
construed as constituting, representations or warranties of the Company except
as and to the extent expressly provided in this Agreement. Parent and Merger
Subsidiary acknowledge that (a) the Company Disclosure Schedules may include
items or information which the Company is not required to disclose under this
Agreement, (b) the inclusion of information in the Company Disclosure Schedules
shall not be construed as an admission that such information is material to the
Company or is required to be disclosed under this Agreement, (c) headings have
been inserted on the individual schedules included in the Company Disclosure
Schedules for the convenience of reference only and shall not affect the
construction or interpretation of any of the provisions of the Agreement or the
Company Disclosure Schedules, and (d) information contained in various schedules
contained in the Company Disclosure Schedules or sections and subsections of the
schedules contained in the Company Disclosure Schedules may be applicable to
other schedules or sections and subsections to the extent such applicability is
reasonably apparent on the face of such disclosure. Accordingly, every matter,
document or item referred to, set forth or described in one schedule contained
in the Company Disclosure Schedules shall be deemed to be disclosed under each
and every part, category or heading of the Company Disclosure Schedules and
shall be deemed to qualify the representations and warranties of the Company in
the Agreement, to the extent that the applicability of such matter, document or
item is reasonably apparent on the face of such disclosure.

Section 13.04.    Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

Section 13.05.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto; provided, however, that Parent and,
following the Closing, the Company may collaterally assign this Agreement to its
lenders; provided, further, that no such assignment shall relieve Parent or the
Company, as applicable, of its obligations hereunder.

Section 13.06.    Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of Delaware, without regard to
the conflicts of law rules of such state.

Section 13.07.    Jurisdiction. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in Delaware Chancery Court or, if such
court shall not have jurisdiction, any federal court located in the State of
Delaware or other Delaware state court, so long as one of such courts shall have
subject matter jurisdiction over such suit, action or proceeding, and that any
cause of action arising out of this Agreement shall be deemed to have arisen
from a transaction of business in the State of Delaware, and each of the parties
hereby irrevocably consents to the exclusive

 

-84-



--------------------------------------------------------------------------------

jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 13.01 of
this Agreement shall be deemed effective service of process on such party.

Section 13.08.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 13.09.    Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by all of the other
parties hereto, which may be transmitted by facsimile machine or by electronic
mail or transmission and any party’s signature appearing on a faxed or
electronically transmitted copy of this Agreement or any other document entered
into in connection herewith shall be treated as an original signature for all
purposes under Applicable Law, including for admission into evidence in any
legal proceeding. Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). Except for the
provisions of Section 6.04 and Article 10 of this Agreement, no provision of
this Agreement is intended to confer any rights, benefits, remedies,
obligations, or liabilities hereunder upon any Person other than the parties
hereto and their respective successors and assigns.

Section 13.10.    Entire Agreement. This Agreement, the Escrow Agreement, the
Payment Agent Agreement, the Confidentiality Agreement and the Representative
Side Letter constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

Section 13.11.    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

-85-



--------------------------------------------------------------------------------

Section 13.12.    Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
the courts set forth in Section 13.07 of this Agreement, in addition to any
other remedy to which they are entitled at law or in equity.

Section 13.13.    No Conflict. Each of the parties (a) hereby confirms that no
engagement that Dechert LLP has undertaken or may undertake on behalf of the
Company, the Representative or any of their respective current or former
equityholders or Affiliates will be asserted by the Company, the Surviving
Corporation, Merger Subsidiary or Parent as a conflict of interest with respect
to, or as a basis to preclude, challenge or otherwise disqualify Dechert LLP
from, any current or future representation of the Surviving Corporation, the
Representative or any of their respective current or former equityholders or
Affiliates, and (b) hereby waives any conflict of interest that exists on or
prior to the Effective Time, or that might be asserted to exist after the
Effective Time, and any other basis that might be asserted to preclude,
challenge or otherwise disqualify Dechert LLP in any representation of the
Surviving Corporation, the Representative or any of their respective current or
former equityholders or Affiliates with respect to any such matter.

Section 13.14.    No Waiver of Privilege; Protection from Disclosure or Use.
Nothing in this Agreement will be deemed to be a waiver of any attorney-client
privilege, work product protection, or other protection from disclosure or use.
The parties have undertaken reasonable efforts to prevent the disclosure of any
information that may be confidential, subject to a claim of privilege, or
otherwise protected from disclosure or use but, notwithstanding such efforts,
the consummation of the transactions contemplated by this Agreement could result
in the inadvertent disclosure of such information. The parties agree that any
such inadvertent disclosure of information that may be confidential, subject to
a claim of privilege, or otherwise protected from disclosure or use will not
constitute a waiver of or otherwise prejudice any claim of confidentiality,
privilege, or protection from disclosure, and further agree to use reasonable
best efforts to return any inadvertently disclosed information to the disclosing
party promptly upon becoming aware of its existence. Promptly following the
return of any inadvertently disclosed information, the party returning such
information shall destroy any and all copies, summaries, descriptions, or notes
of such inadvertently disclosed information, including electronic versions
thereof, and all portions of larger documents or communications that contain
such copies, summaries, descriptions, or notes.

Section 13.15.    Transaction Privileged Communications. Parent agrees, on
behalf of itself and, after the Closing, on behalf of Surviving Corporation and
its Subsidiaries, that all communications in any form or format whatsoever
between or among Dechert, LLP and/or any other legal counsel to the
Representative (including, in-house legal counsel) (each a “Counsel”), on the
one hand, and the Company or any of its directors, officers, employees or other
representatives, on the other hand, to the extent the same relate to the
negotiation, documentation and consummation of the transactions contemplated by
this Agreement or any dispute arising under this Agreement (collectively, the
“Privileged Communications”) shall be deemed to be attorney-client privileged
and that the Privileged Communications and the expectation of client confidence
relating thereto belong solely to the Representative, shall be controlled by the

 

-86-



--------------------------------------------------------------------------------

Representative on behalf of the Stockholders and shall not pass to or be claimed
by Parent, the Surviving Corporation or any of its Subsidiaries. Notwithstanding
the foregoing, in the event that a dispute arises between Parent, the Surviving
Corporation or its Subsidiaries, on the one hand, and a third party (other than
Representative in respect of the transactions contemplated by this Agreement),
on the other hand, Parent, the Surviving Corporation and its Subsidiaries may
assert the attorney-client privilege to prevent the disclosure of the Privileged
Communications to such third party.

[Signature Page Follows]

 

-87-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FOLIO DYNAMICS HOLDINGS, INC. By:  

/s/ Joseph Mrak

  Name: Joseph Mrak   Title: Chief Executive Officer ENVESTNET, INC. By:  

/s/ Judson Bergman

  Name: Judson Bergman   Title: Chairman and Chief Executive Officer FCD MERGER
SUB, INC. By:  

/s/ Judson Bergman

  Name: Judson Bergman   Title: Chairman and Chief Executive Officer ACTUA USA
CORPORATION By:  

/s/ Suzanne L. Niemeyer

  Name: Suzanne L. Niemeyer   Title: General Counsel



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Actua Corporation and Actua Holdings, Inc. have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written solely for purposes of Section 8.03.

 

ACTUA CORPORATION By:  

/s/ Suzanne L. Niemeyer

  Name: Suzanne L. Niemeyer   Title: General Counsel ACTUA HOLDINGS, INC. By:  

/s/ Suzanne L. Niemeyer

  Name: Suzanne L. Niemeyer   Title: General Counsel



--------------------------------------------------------------------------------

Actua Corporation hereby fully and unconditionally guarantees to Parent and its
successors and assigns, irrespective of the validity and enforceability of this
Agreement or the obligations of the Stockholder hereunder, that any Damages
claimed pursuant to (a), if a R&W Policy is not bound at or prior to Closing,
Section 10.02(a)(i) of this Agreement, (b) Section 10.02(a)(v) and (c)
Section 10.02(a)(vii) of this Agreement will be promptly paid in full when due.
Failing payment when due of any such amount so guaranteed or any performance so
guaranteed for whatever reason, Actua Corporation will be jointly and severally
obligated with the Stockholders obligated thereunder to pay the same
immediately. Actua Corporation further: (i) agrees that this is a guarantee of
payment and not a guarantee of collection; (ii) agrees that its obligations
hereunder are unconditional, irrespective of the absence of any action to
enforce the payment obligations of the Stockholders hereunder; (iii) hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of any Stockholder, any right to
require a proceeding first against any Stockholder, protest, notice and all
demands whatsoever and covenant that guarantee will not be discharged except by
complete performance of the indemnification obligations contained Article 10 in
respect of Covered Matters (if and only if a R&W Policy is not bound at or prior
to Closing), Sales Taxes or Section 7.09 Damages, as applicable; and (iv) agrees
that it will not be entitled to any right of subrogation in respect of any
obligations guaranteed hereby, except that Actua Corporation will have the right
to seek contribution from any of the non-paying Stockholders in respect of any
such guaranteed obligations.

 

ACTUA CORPORATION By:  

/s/ Suzanne L. Niemeyer

  Name: /s/ Suzanne L. Niemeyer   Title: General Counsel